Resumption of the session
I declare resumed the session of the European Parliament which was adjourned on 16 April 2002
I should like to take this opportunity to welcome a delegation of Brazilian parliamentarians who have taken their seats in the official gallery. The delegation is led by Mr Foscarini and has been visiting Parliament during the past week. I hope that their visit has proved interesting and informative. You are very welcome.
(Loud applause)
It also gives me great pleasure to welcome among us a group of students from the College Jean Zay in Lens in France, along with their teachers and the Mayor of Lens, Mr Guy Delcourt. They have constructed in their school a unique giant Euro coin which I understand is now in the Guinness Book of Records and on show at the French Finance Ministry. I want to thank them for their efforts and again say how welcome they are in this House today
As regards today's agenda, I want to inform the House that Mr Cortés, Secretary of State for international cooperation in Latin America, cannot be here before 5.30 p.m. The Council and Commission statements on the EU/Latin-American Summit will therefore begin after 5.30 p.m.
Mr President, ladies and gentlemen, the Group of the Party of European Socialists requested that today's agenda include a statement by the Council and the Commission on the common fisheries policy at the beginning of today's sitting. Not only did it request this statement, it also requested a statement by the Commission and the Council on the common fisheries policy and on how the decisions behind the common fisheries policy are taken. We requested this statement because the public is under the impression - an impression which the Spanish Government and its Minister of Agriculture have helped to create - that a Member State's government exerted an influence or pressure on one or more members of the Commission when these decisions were being taken.
That alone would be highly significant, given the relevance of this procedure to European law, which is why an explanation by the Council and the Commission on the matter, by which I mean on how these decisions are taken, would appear to be in order. And we are doubly convinced that an explanation is in order following the article on the Commission's decisions in today's press and the massive criticism of the Commission's decisions voiced in an open letter by the Commissioner in question, Commissioner De Palacio, who was clearly put under pressure by her government and who obviously did not attend the crucial meeting of the Commission in person. We saw the smoke at the time and now there appears to be a fire, which is why a debate in Parliament is called for, but not before the Council and the Commission have made a statement.
The Council is not here but could easily make a statement on its understanding of how these decisions come about at the forthcoming plenary sitting in Strasbourg. But the Commission representative might at least add to today's statement on the common fisheries policy an explanation of how these common decisions are taken .
Mr President, I would have kept my peace, had Mr Schulz refrained from making these comments. I have no wish to make a snap judgment of the conduct of the government referred to by Mr Schulz, let alone the conduct of a member of the Commission. But, my dear Mr Schulz, your comments would have had more credibility had you also criticised the fact that, when it was in line for a blue letter, the German Government put so much pressure on the Council of Ministers that in the end the letter was not sent.
You would have been more credible had you also had something to say when a member of your party in the Commission - I shall not name names because I do not want to open a can of worms - infringed Commission regulations. Please be assured that I have no wish to rake over old ashes. But you are being selective in your complaints and that casts doubt on your credibility, although it does not undermine what may well be well-founded criticism of the conduct of individual governments or Commissioners. That is all I have to say. We agreed that Commissioner Fischler should make a statement today. Commissioner Fischler is most welcome. But we should not make party political capital out of his statement.
(Applause)
Mr President, it is sometimes hard to keep a clear head when grievances fill the air and I think we are seeing the results of that. It is clear that certain allegations have been made about the activity of certain Commissioners and others in a case involving fisheries, but this matter has been considered by the Conference of Presidents. The Fisheries Committee has been asked to look into it and report back to the Conference of Presidents and I understand that the Budgetary Control Committee is also looking into it. It is important that we allow due process to take place in Parliament before raising these issues in plenary.
It is also important that we do not mix the question of these allegations with a very important communication that the Commission has brought forward on the future of the common fisheries policy on how to safeguard fish stocks for future generations. So I would ask you, Mr President, to ask Mr Schulz, on behalf of the Socialist Group, to bring this back to the Conference of Presidents in due course.
Mr President, two points. First, we did in fact agree in the Conference of Presidents to discuss both issues. We wanted to discuss them separately but we were told, no, it had to be in conjunction with the Commission statement. You just have to agree at some point on what it is you want. We are prepared to discuss it one way or the other. But what we do not agree with is someone telling us, every time we decide something, that it has to be done the other way round and then turning it all round again!
Secondly, on the question of government intervention. It may come as a surprise, but you are right to criticise the German Chancellor and he is right to criticise the government ...
(Interjection from Mr Poettering: then he should do both!)
... that is what I am saying! Except that the Commissioners do not represent their governments, they represent the interests of the European Union. The ministers represent governments and we have to make that perfectly clear to all our governments. So instead of sitting here trying to represent parties and governments, let us join with the Commission in representing the interests of the European Union. Agreed? Agreed!
(Laughter, applause)
Mr President, could I just remind all the Members in this House that whilst we may have difficulties or disagreements with regard to procedures or undue interference directed against individual Members of the Commission or anybody else, the most important issue we are discussing here today is the livelihoods of hundreds of thousands of people involved in the fishing industry.
These people want to ensure that they can continue in their role as fishermen feeding all the peoples of Europe and maintain strong, rural coastal communities. This bickering about procedures, individual issues or political issues does us no credit as a Parliament. We are supposed to represent the interests of the people within the European Union, not simply political blocs trying to score points.
So let us listen to what Commissioner Fischler has to say, and attack or support the policy. Let us work with real issues not with esoteric issues concerning political point-scoring.
Mr President, as Mr Watson said, we have had a full investigation on this matter in the Fisheries Committee at the request of the Conference of Presidents. We have now drawn up a report based on a very frank two-hour hearing that we held with Mr Fischler, who gave very frank answers to a barrage of questions. We will be submitting that report to the Conference of Presidents after the Fisheries Committee has had a further look at the report to make sure they agree that it is a fair record of the hearing that took place last week.
Our job in the Fisheries Committee, as Brian Crowley has just said, is now to focus our attention on the common fisheries policy reform package. To do otherwise and put any further obstacles in the way of getting this reform back on track, is simply to play into the hands of those who sought to derail the whole process in the first place. I would hope this House would support the Fisheries Committee in looking at the reform package. If there are other questions to be asked about personnel management or any other aspect of this controversy, then I would leave that to your good offices in the Conference of Presidents.
Mr President, what causes me to take the floor is simply Mr Cohn-Bendit's observation that we must not serve national interests on this issue. As a Dane, I should like to say that that is something with which I completely agree. An investigation must, however, be carried out, then, into whether matters have in actual fact proceeded in this way or whether national interests have played a part. I do not, moreover, think that a report is sufficient. Anyone at all can come and say whatever they like. We must have a proper investigation. I do not, however, agree that what we have to defend here is the EU's interests. It is our children's and grandchildren's interests. Are there to be fish in the sea for future generations too? It must be our task to ensure that there are. It is not the interests of the EU but those of future generations that we must serve.
Mr President, I accept the reasons that the Conference of Presidents had in the first place for keeping separate the debate about the substance of the proposals which we are all very anxious to be getting on with. But I also believe that we have unfinished business in relation to the recent controversy. As others have said, there are wider issues that are worthy of further inquiry. For instance, it is a remarkable coincidence that 10 years ago, the last time the CFP was under review, the then Director-General of Fisheries departed in very similar circumstances during a very similar controversy.
So in order to clear up the cloud that could hang over the Commission in this matter, I think there is a case for further consideration, separately from the Fisheries Committee's consideration of the substance of the proposals.
Mr President, I believe that we are engaging in a democratic process which, in truth, hides interests that cannot be denied.
The reform proposed by the Commission will cause 28 000 job losses in an environment in which there is clear discrimination in allowing northern countries to take additional catches whilst denying this option to those of the south. We are all in favour of the conservation of resources, given that all Europeans have the same status in Community waters, something denied by the Commission and by many of those protesting, through interventions by the Spanish Government, which I cannot support.
Mr President, I too have a procedural suggestion: not to comment further on what Mr Poettering has said. That is no easy task and anyone who knows me knows that I shall have to exercise an inordinate amount of self-control!
The election campaign is due to start in Germany in a couple of weeks' time. Mr Poettering has made it clear here that it has already begun. Which is why I shall say no more. But to have to bolster a motion in Parliament under the rules of procedure, which our group put on the agenda and the merits of which I have justified, by criticising your own government in order to be credible, takes the biscuit as far as party political statements goes! Which is why it is you who are lacking in credibility! We call for a vote on our motion.
This issue was discussed in the Conference of Presidents when we planned the agenda for today. Today's agenda was voted and approved by a plenary sitting of Parliament in Strasbourg. Once that agenda was adopted, the question of changing the agenda rests at my discretion.
I take note of the request from Mr Schulz in the Socialist Group. Having regard to the work of our colleagues in the Committee on Fisheries, I suggest that we should invite the chairman of that committee to present a report to the Conference of Presidents and, in the light of that report, the Conference should make a recommendation concerning any further agenda item as proposed by Mr Schulz today.
I would suggest that we do not change the agenda today.
(The order of business was thus established)
Mr President, in the light of a very recent incident, I should like to make a statement, raise a security issue and warn everyone entering and leaving this House. At about 6 p.m. yesterday evening, my assistant and I were mugged by a group of four or five young men at the visitors' entrance to the House. My assistant's handbag was grabbed and her hand injured. We were in the courtyard, in the security zone controlled by security cameras. The attack was clearly filmed and I suggest that we all study it carefully. I screamed and called for help and chased the perpetrators as far as the park. Only once my assistant had picked herself up and gone into the House did she receive any support or help from the security staff. From which I conclude that our security around the entrance is far from guaranteed.
My question is: why did the security guard not come to our aid? He must have heard me and he did hear me. What has Parliament done since the last such incident? I call for a safety precinct or no-go zone round the House and at the access to the Eastman building, which we also use for our parliamentary work. We cannot have gangs of muggers striking terror here in the House, while all the security service does is to search and harass our visitors, our assistants and sometimes even us.
Mrs Klaß, your point is well made. You will see from the response that you and your assistant have the support and, I am sure, the sympathy of all Members of this House. The issue which you raise is a very serious one. There is a meeting of the Bureau later today at which I will bring this matter up and report back to you.
Mr President, there is just one thing to add to the important points raised by Mrs Klaß. The whole incident was filmed. So the time has come for you, Mr President, to take disciplinary measures against everyone who was in the vicinity on behalf of the security service and failed to intervene. You should also file charges with the relevant criminal authorities on the grounds of failure to provide assistance!
Mr President, it is appropriate I raise my point after this exchange because the greatest political excitement in the Brussels village at present is the machinations and intrigues on the fisheries policy, rather than the content of it which is of course very important. It is a great pity that we do not have the flexibility to insert on our agenda a debate on the threat of nuclear war in Asia between India and Pakistan. I wish to protest that we are navel-gazing and ignoring the greatest threat to the world's security today - a war in which millions of people could die.
I am glad that Mr Solana, Mr Patten and Mr Straw have gone to the region, and I am not saying a European Parliament debate would be decisive, but we seem to be ignoring the issue. The European Parliament is therefore abdicating any claim to seek to build an effective EU common foreign and security policy. When such a threat is hanging over the world, to be honest, it puts some of what we have heard in the last quarter of an hour into perspective.
I fully accept the point you make about the serious nature of the problem between Pakistan and India with regard to Kashmir.
Commissioner Patten cannot be at our sitting today or tomorrow, but he will appear before the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy next Monday.
The Spanish Presidency has indicated that it is willing to debate this matter in Strasbourg. So although we are not in a position to debate this issue at this part-session, we have taken steps to ensure that it will indeed be on our agenda for the reasons which you have given.
Mr President, on 10 April we debated the González Álvarez report on ethyl alcohol of agricultural origin. I was the draftsman of the opinion of the Committee on Legal Affairs and the Internal Market in relation to that report. It was withdrawn on 10 April because of an agreement that there was no adequate legal basis for the measure as it then stood.
By way of an emergency, it was rushed through the Committee on Agriculture and Rural Development yesterday in a new form without any reference back to the Committee on Legal Affairs and the Internal Market. That is an irregular way of proceeding and I request that Committee on Legal Affairs and the Internal Market be asked, even it is asked to do it quickly, to verify that a legal base exists for this measure in its new form.
While I am on my feet on the issue of Rule 63, a lot of the issues under the common fisheries policy reform raise profound issues of legal base, and hopefully that will thoroughly considered in the Committee on Legal Affairs and the Internal Market as well as the Committee on Fisheries.
Thank you for drawing our attention to this question. We will check that between now and Strasbourg.
The next item is the Commission statement on the common fisheries policy.
Mr President, honourable Members, ladies and gentlemen, I am delighted to be able to present to you today the proposal for the reform of the common fisheries policy which we decided yesterday in committee should be presented to the Fisheries Council and Parliament. It is not an exaggeration or mere rhetoric to say that only far-reaching reform will guarantee our fishermen and our fish stocks a future. The current fisheries policy is not sustainable and is therefore doomed to fail. More and more stocks are threatened by collapse. Fishing capacity is going up, not down. Controls and sanctions are uneven and therefore unfair. It is costing more and more to land fewer and fewer fish. Economic opportunities for fishermen are deteriorating and, despite higher public subsidies, many have to give up their trade.
I have often been asked how it can have come to this. My answer is, because the system we have is wrong, which is why we need to change the system rather than trying to treat the symptoms. The future fisheries policy needs clear objectives. The outcome of the reform must be a new fisheries policy which ensures sustainable development ecologically, economically and socially. We need responsible fisheries and aquaculture which allow a healthy marine ecosystem. We need to build a successful and competitive sector which also serves the consumer. We must ensure that those who are particularly dependent on fisheries have a fair economic framework within which to work.
We also want to apply the principles of new governance within the new fisheries policy by guaranteeing openness and transparency in our measures, involving the sector itself, setting clear responsibilities, developing swift decision-making procedures and guaranteeing coherence with other policies. The best way of illustrating the extent of the reform is to compare current policy with future policy. Until now, the December Council has decided on TACs and quotas from one year to the next and year after year scientific recommendations have been watered down by compromise. What is more, the existing system has not been effective in preventing illegal catches and excessive by-catches of juvenile fish. We have predicated stock management and stock management controls on quotas, instead of establishing a clear and direct relationship between scientific assessment of the stocks and allowable fishing effort, which is so much easier to oversee.
We have been operating a fleet policy, the objectives of which have not brought about any noticeable reduction in capacity and the measures under which have been completely cancelled out by promoting vessel construction, instead of establishing a link between the stocks that suffer most from capacity pressure and the reductions needed in order to be able to give individual fishermen a reasonable level of fishing effort.
We have contributed to the current race between ever more efficient ships for fewer and fewer fish, with the result that income has declined, despite increasing prices for fish, and with the result that some 66 000 jobs have already been lost between 1991 and 1998. We boosted this trend by using financial support primarily to buy new, more efficient ships instead of on measures which would have encouraged the people concerned to do things differently. Finally, thanks to a system of widely varying controls and sanctions, what we have done, instead of making sure there was a level playing field is to create a climate of mistrust, so that today every fisherman thinks he is worse off than fishermen in neighbouring countries.
That is why we want to create a new coherent system which steers its own way towards the objectives set, rather than sucking them into a vortex. We have taken as our starting point the stocks in the sea which are generally fished in common. We shall have them scientifically assessed and shall draw up multiannual stock recovery and stock management plans as and where necessary. From these we shall be able to establish the level of fishing effort each of these stocks can tolerate and what technical measures need to be applied. In other words, in future we shall set ever smaller annual TACs and quotas and then determine how many boats may fish for how many days in certain zones and what nets they will be allowed to use.
This system is also much easier to control using VMS and can also be adapted year on year, depending on how stocks evolve. In places where there is overcapacity, fishermen who can no longer use their vessel to full capacity will have to ask themselves if it is more worthwhile for them to carry on fishing, leave the sector, have their vessel scrapped and retire or get retrained.
We must, though, stop using subsidies to entice fishermen into new investments without providing an economic environment which can sustain them. Instead, we want to use public funds to help give those leaving the sector a positive future, which will also improve opportunities for the vessel owners who remain in the sector.
In order to finance this concept, we need first and foremost to reprogramme the existing structural programmes. The Member States can no longer hide behind the argument that we would have to wait until 2006. Current regulations already provide the facility for reprogramming. We propose to use the funds previously used to export ships and for joint ventures for scrapping and, instead of supporting vessel renewal and creating artificial competition, to use the EUR 450 million for social measures. As far as we are concerned, it is vital that this money be spent on social measures in future because, according to our initial calculations, around 7 000 jobs a year could be scrapped due to restricted fishing efforts, in addition to the other jobs which will be lost this year anyway, one reason being the increasingly modern and less labour intensive techniques being used in the fisheries sector.
However, if necessary, additional new funds will be made available for scrapping and for social assistance. That is the main difference. As I said, without reforms, 8 000 jobs a year have been lost over the last few years. Around EUR 100 million has been earmarked over the entire term of the current structural programme for social measures to secure these jobs. EUR 800 million have been marked for vessel renewal. We really do need to focus more on people and ensure this extra money is used for their good, not for new ships!
The result of all these efforts will be a smaller but more competitive fleet, the fishing effort of which will be much better adapted to the resources available. The fleet will also be healthier economically and less dependent on aid. In order to strengthen uniform monitoring of fisheries, we intend to establish a common fisheries control structure. We intend to coordinate national and EU control activities and to combine the funds earmarked for the purpose. After all, fishermen do not just fish within the borders of their own country, so why should inspectors be restricted to their own territorial waters? Inspections - be they in the Bay of Biscay or in the Channel - will be carried out in future by teams of inspectors from several Member States. But common inspections also require harmonised sanctions. Member States who do not respect the common rules will face quota reductions, fishing effort reductions or cuts to their FIFG funds.
I am well aware that the sector will at first be wary of some aspects of this approach. We cannot hold this against them, because those who are directly affected by the fisheries policy have traditionally been excluded from any decision-making. So, here too, we must find a new approach and make the sector our first and most important policy adviser. To achieve this, all our decisions must be transparent and understandable, so that fishermen no longer feel they are in 'Animal Farm', where everyone is equal but some are more equal than others.
We also want to promote dialogue at international level, especially between the European Union and the countries with which we have fisheries agreements. Our strategy for worldwide fisheries includes an action plan to combat illegal fishing, better assessment of the stocks available to EU ships outside EU waters and an integrated policy concept for partnerships in fisheries.
So, in summary, our first reform package contains our future objectives and our reform proposals on stock conservation, on integrating environmental objectives into fisheries policy, on fleet policy, on fisheries inspections and on combating illegal fishing. We shall soon come forward with further proposals and reports on the conservation of stocks in the Mediterranean, fishing outside EU waters, monitoring of fisheries, aquaculture, the integration of economic factors into fisheries policy and the restructuring of the fleet in coastal areas. According to our timetable, we should be ready to start implementing measures by 1 January 2003.
If we have the courage to take responsible decisions, there is hope: hope for sustainable fisheries, for balanced ecosystems, for greater independence for the sector and for economic and social stability in our coastal regions, which is why I call on you to do everything you can for fisheries reform. You can certainly count on my total commitment.
Now a brief word, if I may, on various articles which appeared in today's press, stating that Vice-President Palacio Vallelersundi disagrees with the fisheries reform. A number of other articles have also been published along the same lines. To my mind, this is regrettable. I should like to make it clear that it is perfectly normal for a Commissioner to write to a colleague in the run up to a decision, although the choice of words in this letter was unfortunate. I should like to make one thing clear: if we are going to talk about provocation, then the only provocation, to my mind, is not being in a position to overhaul the fisheries sector! So let us keep to the business of reform in hand, so that this sector and the people working in it can be assured of a future.
(Applause)
Mr President, I am grateful to the Commissioner for his presentation. Of course, radical reform of the CFP was long overdue and the Commission is to be congratulated on producing a dynamic first package of proposals, particularly in view of the concerted effort to derail the reforms, which we were speaking about at the beginning of this meeting, and the attendant storm of controversy that this clumsy bullying tactic created.
I welcome the proposals to make permanent the 6 and 12-mile zones which are essential safeguards for fisheries. I am delighted to see significant devolution of management and conservation controls to the Member States within these zones. Indeed, devolution of management is a core feature of these CFP reform proposals. The creation of regional advisory councils involving fishermen, scientists, representatives of the aquaculture sector, marine ecologists and even the recreational angling sector, together with regional politicians represents a breakthrough in stakeholder involvement.
I applaud the bravery of the Commission in demanding an immediate end to the bizarre spectacle of subsidising modernisation and new building of vessels in some Member States, while subsidising the scrapping of vessels in others. We all know that there are far too many fishermen chasing too few fish. We all know the EU fleet capacity must be cut. We must therefore insist that all public aid be switched from modernisation and restructuring and new building to scrapping.
However, as regards overall capacity reduction in the EU fleet there is great concern about the Commission's figures. According to my calculations, on a country-by-country basis, the northern Member States who have fished primarily in the North Sea, the Baltic and the Atlantic will suffer a 21.3% cut in gross tonnage. Meanwhile, the southern Member States who fish in the Mediterranean, the Adriatic and the Bay of Biscay will experience only a 9.2% cut in gross tonnage.
Taking individual examples, the UK will be required to scrap 23.1%, Belgium 25.3%, Denmark 27.3% and Sweden will face a staggering loss of 49.7% of her gross tonnage. Meanwhile, Spain, with by far the largest fleet in the EU, escapes with only a 9.4% cut and Italy with the second largest fleet only suffers a cut of 7.3%.
People are wondering if the Commission has bowed to bullying pressure from Spain. We will closely scrutinise these figures in the committee. The Commissioner said that we do not want to go down the road of everyone being equal, but some people being more equal than others - that seems to be exactly the road we are going down with these proposed cuts.
Mr President, I shall take up where the Commissioner left off; in any EU country, if a minister writes, on the very day that a decision is taken, a letter such as the one the Vice-President of the Commission sent to the Commissioner, without going to the Council, there would be a governmental crisis, and the Prime Minister or President would have to dismiss one or both or these. This is traditional practice in a democracy.
I shall take advantage of this occasion to say, Mr President, after listening to the chairman of the Committee on Fisheries of this Parliament, that I have very little confidence in his neutrality when it comes to carrying out an impartial investigation, after what he has said, because the chairman of the Committee on Fisheries has to represent Parliament's interests as a whole, and not make his own calculations on what could concern one country or another.
If you will allow me, Mr President, I should like to say that we are facing a problem with regard to the reform of the common fisheries policy, but there is also a constitutional problem apparent: in the Council, a President-in-Office of the Council saying that he gives instructions to the Commission; in the Commission, a very clear, public and well-known division, which we found out about from the press. The Commission made the decision yesterday without appearing before Parliament, yet revealed all to the press. The only way we have of finding out about such matters is by buying newspapers.
Mr President, I am going to ask just one question of the Commissioner, based on the fact that Parliament has an enormous responsibility in trying to defend the interests of all Europeans, starting with fishermen.
We feel that this report does not discuss economic and social cohesion; it does not talk about the social fabric in coastal areas, which are also European; it does not talk about sustainable development; it does not include aquiculture, and does not talk about consumers, who also have rights, and furthermore, we all agree with doctors when they tell us that, to improve our diet, we need to eat more fish.
Therefore, Mr President, the only question I would like to ask the Commissioner is the following: why not apply all those principles he claims to defend in the reform of the common agricultural policy to the reform of fisheries? If we say that this is multi-dimensional, that it has to defend citizens, the landscape, the culture and all those aspects that shape European life, why should this be defended in agriculture but not in fisheries?
(Applause)
Mr President, the ELDR Group welcomes the proposals that the Commission has brought forward. In its resolution on the green paper, Parliament asked for a policy that would strike a balance between the needs of environmental sustainability and of fisheries as a socio-economic sector. Indeed, the very future of that sector depends on our commitment today to the conservation of stocks.
We agree that there is an urgent need to reduce fishing effort, and that this has to be effected in part by a reduction of capacity. It must, however, be done in an equitable manner, as well as in a way that reflects the actual state of the different stocks. Nor can we expect sustainability to be achieved through decommissioning alone. We need a clear picture of the other measures that are planned towards this end and how they will combine to bring it about.
Undoubtedly, the promised long-term approach, setting multi-annual catch targets, will be a major improvement and help to solve the problem of discards. The proposals also bring good news, not just for juvenile fish but for other vulnerable species such as dolphins, sea birds and sharks.
We welcome too the intention to bring about better enforcement of the rules and the action planned to fight illegal fishing and ensure sustainable fisheries beyond EU waters. The retention of the 6 to 12 mile limit will assist in development of conservation measures and do much to protect the coastal fishing on which many of our fragile communities depend. Confirmation from the Commissioner that the new regulation on these limits will definitively be in place by 1 January 2003 would be of great comfort.
We also believe that the establishment of regional advisory panels will do much to encourage responsible conservation measures, although the role of such councils needs some clarification. We understand that the withdrawal of public aid for fleet modernisation and renewal will not be acceptable to everyone, but we believe that it is only logical in the circumstances.
Nevertheless, the exception for safety is again welcome provided it is indeed for safety alone. We are particularly glad that the monies will be converted into a substantial social package to ameliorate the effects of the measures on the livelihoods of those currently engaged in fishing. It has always been a matter of concern that decommissioning measures do nothing to assist the crews of fishing vessels.
If we get things right, we shall sustain both fish and fishers to harvest them. If not, we may have neither and future generations may find it very hard to forgive us.
Mr President, this long-awaited package contains many welcome aspects. The accent on conservation and sustainability must of course be central to the CFP. Multi-species and multi-annual management is welcome. Efforts to create a level playing field in enforcement are welcome. Technical conservation measures and their development are welcome. Of course, fleet capacity needs to be brought more in line with available resources. I take it that the Commissioner can confirm today that recent efforts in certain areas will be taken into account in that regard.
I welcome the 6 and 12 mile limit retention, but beyond 12 miles I have some very serious concerns about the wording of the documents in relation to access to waters and resources and in relation to relative stability. Is the Commission saying that equal access will bring equal access to fishing opportunities in our waters? Is the document really saying that relative stability keys will be perennially open for review? Does the Commission envisage additional Member States gaining quota in areas where they have none at the moment - for example, in the North Sea?
The wording of the document in that particular chapter points towards relative instability rather than the stability which was intended. There is at least a possibility that the otherwise good intentions of the conservation proposals in the document could well be undermined. So I am looking for major and clear assurances of intent in that area.
Mr President, the Commission has submitted a proposal on the common fisheries policy and, once again, we find ourselves using a sledgehammer to crack a nut. It is undeniable that some fishing-grounds are in a difficult situation, but it is surprising that the Commission can find no solution other than to dismantle the fisheries sector and related jobs.
It is surprising that so little attention has been paid to technical measures for regenerating stocks and that industrial fishing should have been exempted from fleet reduction measures. It would seem that industrial fleets fishing indiscriminately for huge quantities of fish to feed animals have no effect on marine resources, while fishing to feed human beings, which generates employment and has greater added value, is what depletes the fishing-grounds.
The Commission has tried to give this biased, partisan proposal an ecological gloss. It is surprising that greater fleet reduction is being imposed on countries which have fulfilled the obligations of the MAGPs without imposing additional obligations on those which have not fulfilled them, or have even increased their fleet capacity - and I shall not name names. Forget that structural actions are planned up until the year 2006. It is surprising that the Commission dares to withdraw the public aid granted for the modernisation of vessels agreed on at the Berlin Council. The real problem is a social one. The Commission proposal will result in the loss of a tremendous number of jobs in areas dependent on fishing, which are on the periphery of the European Union and have a high level of unemployment.
The Commission must be aware that it should have made balanced proposals, that the fisheries policy is unlikely to progress under this measure, as it is unlikely to enter into force and meanwhile, Commissioner, we shall continue to waste valuable time that could be used to solve the problems of the fishing sector.
Mr President, I had hoped that the extra time taken by the Commission to fine-tune the proposals would have resulted in documents which would fully reflect the concerns raised by this House when we adopted our opinion earlier this year. I had hoped that they would pay particular attention to the social and economic implications for those regions on the periphery of the Union. These areas are heavily dependent on fishing, as by and large there is no alternative source of employment.
I regret to say that I have been disappointed with what the Commission has produced after its long deliberations at many levels. Instead of carefully crafted measures which would address the real problems affecting the fishing industry, the Commission has delivered what can only be described as a blunt instrument which, if adopted, would fail to protect fish stocks or to address the issue of fishing effort.
Ireland fully meets the legal commitments under the multi-annual guidance programmes. Our fishing fleets keep within the legally imposed TACs and quotas on fleet sizes. In this context, it is totally unacceptable for the Commission to put forward proposals that would penalise all countries for the sins of a few. I do not have time to refer to the sins of those greedy countries, the Member States from other parts of the Union that try to exploit the fishing resources in areas far from home.
These proposals underline an 8.5% reduction in fishing fleet. This is being somewhat economical with the facts. It may be a reduction of 8.5% in the fishing fleet but it is a reduction of at least 18% in capacity. The Commission's proposals to forbid all state aid for the upgrading of the fleet is nothing short of irresponsible. The essence of fleet renewal policy is to improve the safety and living conditions on board ships, not to improve the capacity or the effectiveness. Failure to do this would be a dereliction of duty and we must insist on the right of Member States to continue the policy.
Therefore, I am extremely disappointed that the Commission have not reinstated the policy prior to December 2001 - that was the safety capacity clause. How can the Commission claim to advocate a safer working environment for fishermen and crew members while at the same time penalising the owners of the vessels who want to carry out measures to improve safety on board? In simple terms, if you want to put a whaleback on a vessel to protect the crew and create a safer environment, you are now penalised. The Commission must take this into consideration and be much more reasonable.
In conclusion, I believe that these Commission proposals are just that. It is fortunate that the watchdogs of the Council of Ministers and the European Parliament will be there to protect fish stocks and also, but equally as importantly, to protect the interests of fishermen from areas, where, as I said at the outset, there is no alternative source of employment.
Mr President, this is not reform, as the Commission itself points out. Council Regulation No 3760/92 established the framework upon which the CFP rests. Of course, at its core is equal access to Community waters which was derogated until 1 January 2003. Only at this point will the CFP fully come into force. So what we are actually seeing here is the final stage of implementation of the CFP.
After 30 years of meddling by the Commission and in-fighting by Member States, what we now have is a world-class ecological disaster and the near destruction of many parts of the British fishing industry. This itself is graphic testimony to the abject failure of the measures thus far implemented.
But instead of new measures to deal with it all, what we are now seeing is a complete contradiction. Bound by treaty obligations to afford equal access, which effectively means allowing the Spanish fleet into the rest of British waters, against that, we see: relative stability. Relative stability is based on track record; equal access is based on fleet tonnages. They are in fact opposite things. They cannot exist side by side. That crucial point alone demonstrates that these proposals are a political fudge.
Not surprisingly, therefore, Mr Fischler's colleague, Mrs De Palacio, has expressed global reserve on every aspect of the proposed reform and I share that global reserve. Nothing that the Commissioner has offered addresses the fundamental flaw and that is that it is a common policy.
The only fisheries policies that have been successful around the world are those that are managed exclusively by sovereign nation states. Thus, the only real option is to abolish the CFP. Politics and fishing just do not mix.
Mr President, the Commission's new-found awareness of its responsibility for long-term conservation of fish stocks is to be applauded and encouraged. However, due to the almost total failure of previous policies, I am of the opinion that control of fishing activities should be better returned to the elected governments of Member States with the return of control over their former national territorial waters.
These proposals are unfairly weighted against United Kingdom fishermen with a reduction in tonnage of 29% compared to 20% for France, 12% for Spain and 2% for Greece. Fish stocks are a truly natural resource and should be renewable for all time. With regard to land-based food chains, we have to sow and breed as well as harvest and process. With fish, we merely hunt them down. We must not allow ourselves to fish selfishly or to hunt them down to extinction. It would be an act of cynicism for Member States to dilute these proposals further. We not only need friends of fishing; but more importantly, we need friends of fish.
This is probably the last opportunity for European countries to show a clear determination to deal with these chances effectively. If these proposals fail to be effective, I for one shall campaign for the United Kingdom's withdrawal from the CFP entirely.
Mr President, Mr Fischler, you have given in to the anti-European nationalism of certain Member States that just want to monopolise fishing for themselves. They do not want to share, and are using the excuse of environmental fundamentalism which puts fish before human beings.
Of course, we are in favour of conserving stocks, more so than you, as your proposals do not prioritise radical scientific reform, which has to be the very basis of the system, you relegate it to second place, to a second package. Big mistake.
What is more, you allow the scandalous squandering of over a million tonnes of fish which one Member State destroys each year to convert into animal feed without asking how this affects the food chain of the species. That is not conservationism. You promise us studies, but we have had a fisheries policy for twenty years and you are still promising us studies. This is not acceptable.
We need to divide up all available resources scientifically and update the level of dependency of the European regions, which is another thing you have failed to do. You have admitted that the studies are incomplete. A reform of this calibre cannot be tackled with incomplete studies of the extent of the dependency of the regions. Some fishing grounds are being reserved solely for certain States. Boats are being scrapped as if starting from scratch, as if some States had not already scrapped fifty per cent of their fleet while others have increased theirs. The reform goes against the social cohesion policy laid down until the year 2006, preventing economic operators from continuing with the activities they had planned in Objective 1 regions. They are not asking you for more money, Mr Fischler, but rather to carry on fishing. They want to continue to fish, they can continue and the European Union needs them to do so.
With regard to foreign policy, Mr Fischler, you have broken your promise to Parliament that your reform would give equal treatment to shipbuilders and the northern agreements and shipowners and the southern agreements. You have not done this. You have restricted commercial agreements with third parties and outlawed mixed companies, thereby undermining the global position of the European fleet, increasing the vulnerability of our industry and making us more dependent on imports. This is a political error of the first order, an error on a scale never before seen in fisheries policy, and if we do not change this and make the sector more European, you will be sounding the death knell of an entire economic and social sector of strategic importance to the European Union.
Mr President, today the Commission is presenting a point of extraordinary political importance, as demonstrated by the tremendous controversy between the Commission and the fisheries sector. The fishermen are complaining that the Commission has not included their opinions in its proposal for a reform, nor has it included the opinions of Parliament on this matter, given in January this year. What is more, this proposal was adopted yesterday by the members of the Commission by simple majority in the absence of four Commissioners, and with no guarantee that it has the necessary qualified majority in the Council.
The Commission is acting outside the sector. A French shipowner told me less than ten minutes ago that the Commission hears but does not listen. Any reform of a basic policy such as fisheries must, in order to be credible, ensure the survival of the sector and an improvement in the living and working conditions of those concerned. The Commission proposals are far from seeking a balance between conservation of stocks, the efficiency of the fleet, maintaining jobs and economic activity in fishing regions.
The Commission does take account of the well-intentioned concerns of environmentalist groups, but puts them before those of the fishing world itself and shamelessly sacrifices basic principles of the European Union, such as economic and social cohesion, in regions that are heavily dependent on fishing, all of which are Objective 1 regions.
We, as socialists, call for the sustainable management of stocks, but we believe that this can only take place if the fishermen are involved. With this plan, stocks will have been replenished within ten years so that Europeans can look at them in a display case, and we shall all be eating imported fish.
The twenty-eight thousand jobs that you are already saying will be lost are only the tip of the iceberg. Fishing generates many more jobs, directly and indirectly, which are not counted in the document presented by the Commissioner. His proposal goes beyond fishing. It concerns a neoliberal reform to scrap boats, which clears the way for a CFP that is neither Community-minded, as it turns its back on European solidarity and increases the North-South divide, nor is it political, as the Commission refuses to exercise its powers, and nor does it have the interests of fisheries at heart as it condemns the sector it is meant to protect, and in particular coastal fishermen, to extinction.
My group, Commissioner, will therefore work in Parliament and the Committee on Fisheries as of today, the day on which we have seen the texts, together with the sector, together with the other groups represented in Parliament, listening to anyone who wants to talk to us to work towards a reform that is gradual, that is established by consensus and that is properly financed, because we believe that a sector of the vital strategic importance of fishing in the European Union cannot be condemned to die out.
Mr President, the reform plans receive my approval. They focus on fleet control and enforcement, with good reason. Making cuts hurts, but it also opens up new opportunities. EU resources must be deployed with a view to promoting viable economic activities. Concerning control and enforcement, I share your view about international uniform control on a level playing field.
I have a few critical comments to make. First of all, it is beyond me why the Commission wants to allow EU countries to fish for 'free' species in the North Sea without any restrictions. That is just asking for trouble. What is required here is a balance. Secondly, you claim that, in principle, the polluter pays. This is indeed stated in the document and is also correct, but we must, however, not lose touch with the facts or reality. We must not get fishermen to foot the bill for natural phenomena. Next I would like to turn my attention to the multi-annual programme: I have no objections to it, as long as we remember the lessons from the past. I would urge you to use effective assessments and minimise red tape.
Finally, these are proposals aimed at striking a balance between market forces and the environment. This is European policy..
Mr President, while the Greens fully support the efforts of the Commission to create a sustainable fisheries policy within the EU, we reject any attempt to simply transfer our problems to the developing world. For far too long the EU has sent its distant water fishing vessels to scour the oceans off Africa and other areas where they can cause immense harm to fish stocks and to local artisanal fishing communities. We have to clean up our own house without transferring our problems to those who are economically worse off than ourselves and who are desperate for any money they can get.
Commissioner Fischler has stated that the EU must work for sustainable fishing wherever EU fleets operate and we shall hold him to that goal. In relation to the over-capacity of EU fleets, I would like to ask the Commission how it feels about the announcement by the Irish Government yesterday for a EUR 56 million investment package for EU vessels? This conflicts quite strongly with what the Commission is trying to do. If the Irish Government is allowed to go ahead with this, how would it square with other Member States who could follow suit and do exactly the same? This is at complete odds with what the Commission is trying to achieve.
Finally, in relation to the whole saga regarding Spain's involvement in recent weeks in the reform of the fisheries policy - and a Spanish minister actually admitting on television that he was ordering his commissioners what do to - this goes completely against the EU's rules. This entire saga needs to be properly and thoroughly investigated because, forgive the pun, as far as I can see, the whole thing is very fishy.
Mr President, the proposal that Commissioner Fischler has just made amounts to a real declaration of war on the fisheries sector, with particularly serious implications for countries with poorer and older fleets, such as Portugal. Environmental protection is being used as an excuse for a proposal to dramatically cut fishing effort, with measures designed to reduce the level of catches and to reward the decommissioning of fishing vessels, without taking proper account of the specific circumstances and needs of each country. It is being overlooked, for example, that Portugal is the Member State that has already far exceeded the objectives for reducing fishing effort, while maintaining an ageing fleet - around 40% of its vessels are over 25 years old - and which has the lowest average yield in the European Union.
Nevertheless, what the Commission is promising is more incentives for decommissioning fishing vessels, with 287 in Portugal or a reduction of around 12 thousand tonnes in gross tonnage, whereas what Portugal needed was to increase support for modernising its fleet with a view to supplying a population which is the biggest per capita consumer of fish in the European Union, which also makes Portugal a very attractive market for multinationals. But this is not in the interest of Portugal's population or of workers in the strategic fisheries sector, which is now under such enormous threat. We are therefore rejecting the proposal and proposing that there should be a wholesale review of it.
Mr President, Commissioner, ladies and gentlemen, the euthanasia plan for coastal fishing in Europe which Commissioner Fischler has just calmly outlined to us must be rejected outright, both for its general philosophy and its technical structure. This plan is, first and foremost, characteristic of a dreadful supranational approach, demonstrating an off-hand technocratic arrogance that could spell - following a broad consultation of professionals for the sake of appearances - the condemnation pure and simple of an industry due to the widespread abusive use of deficient and questionable technical assessments, that are both incomplete, biased and often misleading. I refer you to the cases of anchovy and black pollack in the Atlantic.
This plan is absurd and contradictory: although it claims to conserve fish stocks, it actually condemns one of the most restrictive and cautious fishing industries in terms of conserving fish stocks, to the advantage of third country fleets, which show the least respect for conservation, and which will be called on, if we support Mr Fischler, to supply, almost single-handedly, Europe's booming fish market. This plan is dangerous because it is unworkable. It is based on a key concept, namely fishing effort, which cannot be measured by any reliable indicator or statistical instrument - and you are aware of this, Commissioner Fischler. Lastly, the plan reflects the growing contradictions within the Union and the danger of adopting uniform solutions for European industries. What gives those Member States that have sacrificed their coastal fishing for the sake of industrial fishing, the right to prevent those that wish to preserve coastal fishing as a fundamental element of their identity and land management from doing so?
We therefore need the powerful forces within our Member States to come together, we need genuine action from those who support fishing, to call for the Council to condemn unequivocally, on 11 June, the new CFP proposed by Mr Fischler and to demand an ambitious plan in its place. This plan must be the exact opposite of the Commission's assumptions: which are the unsubstantiated prediction of a disastrous future for fish stocks and the refusal to take into account the fact that other factors apart from fishing affect these stocks. By recognising our lack of knowledge regarding fish stocks, which was in fact admitted in the Commission's Green Paper, this voluntary plan must provide for considerable development of independent research at the Commission and close cooperation between professionals and scientists. We can thus refine the quota system and make the destruction of new vessels unnecessary. This plan must also include the essential element of fleet modernisation, which fishermen themselves are not in a position to undertake. Public aid is therefore necessary and legitimate if we wish to avoid further accidents caused by ageing vessels. Like the agriculture plan, this plan, Mr President, must provide for the 'setting-up of young fishermen' and 'traceability' from the fisherman to the consumer. This is the only way to preserve coastal fishing which is of great importance to many Member States.
Mr President, I am pleasantly surprised that, as delegation leader Mr Galeote, you too have asked to speak on fisheries today. You even have three minutes, time enough to score an equaliser, I think. This official support - I trust you are indeed supporting the reform, Mr Galeote - would be most welcome from all the honourable Members. Unfortunately, the fishing boat appears to have no one at the helm and there is a storm brewing, and not just in the Committee on Fisheries, unfortunately! Perhaps in future every Member of this House could explain exactly which hat they are wearing when they address us.
Now to you, Mr Fischler. Who, apart from you, will be our contact in your directorate-general in future, now that your important colleague is - not to put too fine a point on it - in the political wilderness? And can we really expect the taxpayer to pay for people to move into consultancy posts when no one succeeds to office? Who, at long last, is going to give me, is going to give all of us the data and facts we need if we are to back the reform? Please, we need to see your figures and how you arrived at them. With all these attacks going on, we need answers.
Having said which, may I ask you Mr Crespo - at least I would if you were still here - then you, Mr Noguera, what you mean by this North-South conflict you keep referring to? Are we really at war, Mrs Figueiredo? Why did our Spanish friends in the Committee on Fisheries welcome the new Amigos de la Pesca grouping with such jubilation? Does this group integrate or render asunder? Why are the other fisheries nations not involved? Are they not wanted? Where does this leave the Community?
I was in the Spanish port of Vigo just yesterday. A few people said, 'Keep up the good work, girl!', but there are widely differing views on the matter there. Alarm bells are going off in all directions. I hope that everyone speaking on fisheries here today and tomorrow is up for integration. In the final analysis, we all want reform, because we have fished everything there is out of the sea. And now we must bear the consequences - as a Community!
Mr President, I would like to welcome the Commission's package of reforms affecting the common fisheries policy. I am also pleased to see that little has been changed from the original objectives of reform.
The existing common fisheries policy has failed to achieve its objectives. It fails to provide an adequate living for many fishermen and, at the same time, it fails to conserve fish stocks for present and future generations. We have to make hard choices. In the new CFP, we must cut the existing EU fleet; however the EU should not make a blanket cut but take into account the different sizes of the EU national fleets.
For example, the Scottish fleet has already shrunk in recent years to a more sustainable size. We must see an end to the subsidising of boat-building and put this money into helping fishermen who are coming out of the industry to find new employment. We must see the retention of the 6 and 12-mile limits as proposed by the Commission - most Member States agree that these act as a safeguard for coastal regions especially dependent on fishing - with much closer involvement of the fishing industry via the new regional advisory councils in the development and operation of fisheries management measures. We must seriously examine the problem of discards and we need improved inspection and enforcement standards across the Community and an equalising of these standards.
Finally, we need better agreement on fishing in developing countries' waters, based on sound science to prevent over-exploitation of stocks. I look forward to the next six months. The sooner we get a conclusion, the better. Time is short, but if the will is there I am confident we can have a CFP fit for this century.
Mr President, Commissioner Fischler, I hope that your proposal for reform of the common fisheries policy will be rejected by the Member States and by this House. I in fact hope that you will resign, because you are working in the interests of the northern countries, who regard themselves as the owners of the Community's waters, and because you are acting against the interests of the southern countries, such as Galicia for example, which are still considered to be intruders in their own European home.
Your proposal should be rejected because it amounts to ignorant despotism, because it is not based on serious scientific studies about the preservation of resources, and because it enshrines a discriminatory principle of relative stability that runs counter to the treaties, granting 16% of normal Community catches to Member States like Denmark, whereas Spain has only 6%. No one would dare to propose what the Commissioner intends to do in the fisheries sector in any other sector of the economy.
Commissioner, you should make way for another Commissioner who is less partisan, more open and aware of the needs of the fisheries sector, and who will bring forward measures that are compatible with genuine sustainable development.
Mr President, the Iberian peninsula, Europe's biggest fishing area, is condemned to confrontation with Commissioner Fischler's new, indiscriminate common fisheries policy. Since 1986, the fishing fleet of the peninsula has been reduced by half and if the new measures are finally implemented, the days of the Basque fishermen will be numbered.
Based on the advice of scientists and seamen, the Commission should clarify first the scale of the impact on fish stocks from industrial and rural pollution, nuclear waste and tanker shipwrecks. For that, more time is needed. Meanwhile, the clashes between the Presidency-in-office and the Commission must not interfere with a new period of efficient control on the abuse of nets with meshes that are too fine. This would allow the dwindling fish stocks to recover.
Mr President, the Commissioner stated that it is only possible to practise sound politics if clear goals are set. This is the kind of language I can identify with. He also indicated that the fisheries policy must aim to strike a balance between economic, ecological and social conditions. But what is crucial is that there will not be a fisheries policy at all if there are little or no fish stocks.
Some stocks have experienced a dramatic decline. We must acknowledge this, and this means that measures must be taken. The multi-annual guidance programme has failed. Given the current situation, we cannot continue to grant premiums for new constructions in the shipbuilding industry. I subscribe to this approach and this clear stance.
I also subscribe to the Commissioner's view that quota control must be stricter. This is the Achilles' heel of the European fisheries policy. This control must be stricter, and I hope that we can sum up the courage as a Parliament to tighten this control by making sufficient financial means available for this purpose. I also hope that we can summon the courage to implement the fisheries policy by considering each fish stock situation individually and tailoring our fleet and quota policy to these accordingly. We should call an end to cattle-market-style wheeling and dealing among Member States with regard to the way in which the quota is handled from year to year, and I applaud the fact that we might be moving towards a multi-annual system for quotas.
I do believe that painful measures should go hand in hand with adequate financing measures. It is not acceptable for one Member State to support the social programme by means of co-financing and not the other. Ideally, when implementing these measures, I would like to see co-financing abandoned and replaced by direct financing by the European Union.
I have another critical comment in this regard. It is insufficiently clear to what extent Member States with no access to the North Sea and no quota at present will have this in future. Surely it would make no sense if a number of Member States around the North Sea were to be heavily affected by the shrinking fishing fleet, while other Member States were given access. This does not add up. You cannot turn the tap off at one location, only to open it at another.
Mr President, no one with any common sense would deny or question the absolute need to preserve and protect our fishing resources, that is threatened marine species. We cannot accept a purely predatory attitude as if we were still living in prehistoric times but hunting with twenty-first century technology. There is no longer any reason for fishing to continue as a predatory activity. Nevertheless, the reform process has got off to a bad start, Commissioner Fischler, it has got bogged down in polemics and started off rather farcically, to put it mildly. Which means that it is already mortally wounded, which is a shame. It is attracting the opposition of those it is intended to help, who are up in arms.
The reform process needs objectivity and a calm and pedagogical approach, not the climate of guerrilla warfare that has broken out. Furthermore, this reform is too brutal and is being attacked by those it affects. It is an unbalanced reform which keeps the fishing industry of some countries intact. It is an unfair reform because it does not take into account on the one hand those who have flouted the rules and on the other those who have respected the policies established up to now in this field. It is a reform without any particularly rigorous scientific basis. That is what everyone is saying. Lastly, it is a technocrat's reform: it does not reflect the importance of cultures dating back thousands of years and lifestyles that must be protected. That is why we have reservations and are protesting.
Mr President, Commissioner, ladies and gentlemen, as far as the common fisheries policy is concerned, we have been advocating vigilance and practical measures, stock management and the preservation of the marine environment for several years now. Most of the governments have not given a reaction to these proposals, which aim to sustain fisheries in the future. Now that we can see stocks are being exhausted - between one and two thirds of hake, cod and whiting have disappeared - we now have our backs to the wall. We must therefore thoroughly reform the instrument, which must become less aggressive and more selective, to avoid, in particular, by-catches which sometimes make up 80% of a haul, including juvenile fish.
Each Member State will apply this European directive, which has been drawn up in the general interest, in the way it considers best. Instead of quite devastating industrial fishing practices, we, the Greens, are calling for coastal fishing that is more capable of safeguarding jobs. Considerably greater sums than those currently allocated to cover the social compensation of this policy will certainly need to be made available. We are not in favour of taking blind administrative steps. These must be determined in conjunction with the Regional Advisory Councils proposed by the Commission, made up of professionals, labour experts, scientists and civil societies that can adapt them to the specific problems on the ground. This should enable us not only to salvage something from this situation but, more importantly, to provide the fishing industry with a new impetus and the sustainable development that is essential to our economic as well as human stability.
Mr President, Commissioner, I represent a country whose history revolves around fishing and the sea, and which still has a total of around 50 000 jobs in the fisheries sector as a whole. The first criticism I have of the Commission proposal is that it does not take account of the diverse make-up of the European Union's fishing fleet: some countries' fleets consist mainly of large vessels used for industrial fishing and other countries which have predominantly small vessels. In Portugal, 90% of the present fishing fleet consists of vessels less than 12 metres long used for small-scale coastal fishing. As around 40% of these vessels are over 25 years old, the overwhelming majority of our fishermen will be unable to modernise and make their activity viable unless they receive support from the Community.
My second major criticism is about a fundamental issue that affects all these proposals, and which relates to the way in which the various countries have complied with the objectives laid down in the multiannual guidance programmes, the MAGPs. There are some countries that have complied with these objectives, and there are others, as with Portugal, which have even exceeded those objectives by 30%, whilst there are others still that have not only failed to comply with their objectives but have even increased the capacity of their fleet. Furthermore, I would like to remind you that since Portugal joined the European Union in 1986, the Portuguese fleet has been reduced by 45% and total catches cut by 50%. Given these figures, I do not think it is fair to ask us to make further sacrifices when there are countries that have increased their fleets. So because the Commission's proposals do not take account of this recent history, they not only involve robbing Peter to pay Paul, but worse still they reward those who have flouted the rules in the past.
To conclude, Commissioner, I would like to say that it is a mistake to try to rush a reform, because that is always a recipe for disaster. The issue of the sustainability of resources is very serious, but it should not be used as an excuse for doing things hastily and giving insufficient weight to human and social aspects, and above all imposing an unfair balance. Nothing has been said about fishmeal, the ultra-peripheral regions or illegal fishing. And I hope that the reactions to the Commission's proposals will mean that aspects that have not been examined will now be reconsidered, leading to a more balanced reform covering all aspects of the problem. That is why we need to wait a little longer.
Commissioner, you have just outlined proposals on the reform of the common fisheries policy and these have instantly sparked controversy. In your proposals, and quite apart from the many positive aspects that they contain - I am thinking in particular of the areas of control and sanctions, on which everyone seems to agree - there are two points that we see as essential which have not been taken into account. The first point is the reference to total allowable catches, the infamous TACs, and the question of quotas, which should remain the cornerstone of the common fisheries policy.
The second point that I would like to highlight, one that has not been taken into account, one that has almost been disregarded, is that of economic and social cohesion in this sector and the consequences for local employment, both direct and indirect employment. The only social measures envisaged are retirement or hypothetical retraining plans. Nothing is envisaged for the youngest generations, to train them, to improve working conditions, and therefore to provide investments in safety on vessels. It is unacceptable to propose the protection of species, fish in this case, as the sole criterion in formulating a policy.
We believe that the guarantee of sustainability, in any area, is the result of a balance between economic objectives and environmental objectives, of course, but also between social objectives. For a Community policy, a common policy, to be understood and accepted, it must be based on a comprehensive approach, which is not so in the case of the proposals that you are making today for fisheries. I feel that more needs to be said on the subject of the social objectives, including the danger of consigning the social objectives to European Union policies which are now a basic cause of mistrust and, at worst, rejection, of Europe on the part of the citizens. The impact of the measures on regions dependant on fisheries has not been taken into sufficient account and the proposals you have laid before us today will have to be reviewed to eliminate this imbalance.
Commissioner, please allow me to be a little forward. Do you know where Barbate is, or Isla Cristina? Do you know where Ayamonte, Almería or Motril are? Do you know anything about Andalusia other than the bitterness of its green olives?
Without wanting to be harsh, Commissioner, you have set a new record in terms of proposals to destroy employment which will be difficult to break.
Have you or anyone from your team considered that your proposals for reforming the CFP only add to the effect of the failure of the disastrous negotiation with Morocco to renew a traditional fisheries agreement that would prevent the destruction of thousands of small-scale fishing jobs?
Commissioner, you globalised fishing in the south of Europe, and ensured that the place occupied by a small-scale fleet, under an agreement between Morocco and the European Union, which respected biological rest periods and maintained very close control of nets and meshes, should now be taken in these fishing grounds by a fleet which does not respect rest periods, and whose nets are not controlled at all. A proportion of their catches is not landed and they do not generate local employment, as the Community fleet did.
Commissioner, you have presented a proposed CFP which perfectly quantifies the scrappings and the job losses, but leaves it completely unclear what the solutions to alleviating the social and economic problems caused by your proposal are to be. Do you know where the money we need is going to come from? The intention is that we now incorporate unemployed fishermen into the tourism sector. More hotels, more golf courses, Commissioner? Is this what you call sustainable development? Is this what diversifying the economies of the regions means? Do you realise that when you prohibit modernisation you also prohibit the sustainability of fishing, a form of fishing that is more respectful of the environment, of those fishing grounds that fishermen have most interest in respecting?
Through your proposals you are destroying the only fleet that generates employment and also respects the environment; the small-scale fleet. They also prohibit the creation of mixed undertakings, the only solution which allowed us to resolve the problems resulting from cases such as Morocco. Although we are going to make the scrap merchants richer, I suppose!
Finally, your proposal will not only affect the traditional employment and culture of peoples you do not know, but it will also considerably increase the cost to consumers of one of the essential ingredients of the Mediterranean diet, a healthy and balanced diet, without cholesterol, which as a result of your proposals we will lose in favour of the junk food which is so popular in the North of Europe.
Commissioner, I really do not envy you. Quite apart from the many compliments and congratulations you have received in this House, I do not envy you because, I regret to say, you have come here today to declare the failure of a policy. At least from the human point of view, therefore, you have my heartfelt sympathy.
How have you declared the failure of the fisheries policy? In a nutshell, you said that we had spent money on reducing the fishing effort, and we see that these funds have, in actual fact, served to increase it; you said that we had spent money on preserving fish stocks, and - on the basis of the figures you have disclosed, although we were not able to see them - fish stocks have become completely impoverished; you said we had spent money on limiting the social impact on this sector in terms of employment, and today you have told us that 66 thousand jobs have been lost and 28 thousand are likely to be lost in the future.
Well then, Commissioner, there is one initial question that has, in any case, to be asked: Why, if these were the results - and these results were plain for you to see - has the Commission so persistently defended this common fisheries policy for so long? This is a very pertinent question.
I realise and I can see from the proposals you have put forward that an attempt is being made to change this approach, but I will not go into details as we are wont to do on specific proposals for there is no time for that now. I will just make one, very strong recommendation, that I would like the Commission to take into consideration: we must not repeat our past error; we must not see fishermen as the enemies of sustainable development, the enemies of the endeavour to preserve a balance. They are our main allies, they are your main allies. If we - if you, first and foremost - do not involve them in defining the goals and managing the rules we set in place, then no goal will be achievable. Regionalisation is one of the key requirements from this point of view, for our attempt to manage this policy through centralisation has failed.
There is another subject I care deeply about: the Mediterranean. You have not presented to us today the proposals which had been announced as imminent. When you do so, I will endeavour to understand the situation and to express my opinion and the opinion of my country on that part of fisheries policy too.
Mr President, I welcome the fact that we have finally begun to discuss the proposals on the reform of the common fisheries policy. I do not like the route we took. However, there was not much we could do about that. We have to accept the present common fisheries policy has ended in failure. We all know that.
We must come to the conclusion, that our responsibility, as Mr Stevenson has said, is to get down to the substance and work with the Commission and the Council to come forward with a policy that hopefully will be infinitely better than the previous one.
I welcome the fact that we are going to give more responsibility to local fishermen closer to the areas in which they work. I want to see real responsibility, and not a minimal consultation because if that is what we end up with it will not work. Yes, we all recognise there has to be a reduction in capacity and we must have a sustainable fishing industry and a fishing fleet at the end of all of this. We must develop a policy that will work.
For years, the UK Government has totally failed fishermen and the fishing industry. I want the Commissioner to ensure that whatever is brought in is unified throughout the European Union and is financed in a unified way so that no one Member State can pour in more money than another to support their particular industry.
We cannot deal with every point here today. We might like to do so, but we cannot. We all recognise that the livelihoods of everyone involved in these industries is at stake and I have no doubt that we will all work to try and resolve that.
Finally, Commissioner, I would like to put the point to you which I put in committee last week. I asked you to outline the substance of the report that has changed since Mr Smith was dismissed from office. You agreed that you would inform the Committee on Fisheries. Will you stand by that and tell us what substantial changes have been made to the report since Mr Smith was dismissed?
Commissioner, you are appearing before the European Parliament with a proposal which demonstrates that the European Commission has failed in relation to managing the common fisheries policy.
It now proposes that this failure should be paid for by the sector, not the whole sector, but rather the fishermen of the Mediterranean countries, who fish for human consumption, not for the manufacture of meal, who have made the greatest sacrifices in recent years by constantly reducing their fleet and who are now bearing the cost of this proposal. A cost, by the way, which your colleague responsible for the budget wants nothing to do with. So where are you going to get the EUR 240 million you need to incentivise the scrappings between 2003 and 2006? Are you going to get them from the Structural Funds?
I would like to remind you of a figure produced by your own services. Between 1996 and 2000, Spain, for example, was obliged to reduce its fleet by 88 000 tonnes, and during that same period, Denmark, for example, increased its fleet, thanks to Community aid, by 64 000 tonnes. These figures come from your services.
Do you intend to reassure the sector by saying that the fishermen of Spain and Portugal, after 17 years of waiting, will have access to the fishing grounds of the North Atlantic? That is guaranteed in the Act of Accession which, so far, the European Commission cannot modify.
The Commissioner mentioned differences within the Commission, which he described as normal; what is not normal is that there should be such a pronounced geographical division between the three institutions. And since the World Cup is about to start, we could say that the score according to your proposal, Mr Commissioner, is 'the North 1 - the South 0', but we are at the beginning of the match and we hope that you will be a fair and unbiased referee. That is the important thing. What are trivial are certain speeches we heard at the beginning of this debate, which put domestic political interests before the future of thousands of families in Galicia or Andalusia, which is quite simply disgraceful, and I regret that the people or person who said that are absent. There is no institutional crisis here, but a personal crisis, a crisis of attitudes, a crisis which suggests that those who speak in this way will be in opposition for many years, to the benefit of everybody and in particular the fishermen of my country.
Mr President, I rise to make a point of order before Commissioner Fischler replies to this debate. Mr Barón Crespo said he had no faith in my neutrality as chairman of the Committee on Fisheries. I strive at all times as chairman of that committee for complete neutrality, but neutrality has to be built on a platform of fair play. I am sure that everyone in this House believes in equal treatment for all Member States. If that is an alien concept to Mr Barón Crespo, then I am sorry for him. I hope the House will support me on that.
Mr President, ladies and gentlemen, honoured guests, I have listened very attentively to the debate and should like to comment on a number of important points raised, especially where there are obviously still ambiguities. But before I do, I have a request. I understand full well that parliamentary debate is rooted in polemics. But I think that the verbal radicalism of terms such as 'death sentence' and 'execution' do not become this House.
I therefore call on you to bring the debate back to basics, because the problems are big enough, without inflating them artificially. I think we should keep sight of what Mrs Langenhagen said: we are not moving towards war! All we want to do is bring about a situation which holds greater promise for the future of our fish stocks and for the future of our fisheries sector than they have experienced over recent years. And we need to work together on that.
I do not think we should play the old North-South card, Mr Galeote, and say that the score is currently 1 - 0 to the North. I fail to see that. If anything, the starting whistle has only just been blown and we should play as a team and be aware of the fact that we have to prevent these traditional standoffs which have often caused difficulties in the past.
Mr Stevenson quoted a number of figures. You should, in fact, just let the figures speak for themselves and quote figures which are properly backed up. You can read the real numbers of ships per Member State on page 49 of the resource management regulation, Sir.
I should also like us to clarify exactly what we mean by scientific. The purpose of science is not to conduct a mammoth project upstream of the reform and then operate reform management; the purpose of science is to accompany fisheries policy. And that is exactly what our proposals set out to do. Mr Baron Crespo asked why the fisheries policy is not subject to the same rules as the common agricultural policy. Unfortunately, he is no longer here, but could someone please tell him that exactly the same rules apply. The basic principle for the future of both policies is sustainability in all three dimensions and we want to keep it that way.
It is also wrong to say that we no longer care about the safety of fishermen and the safety of boats. We have made express provision to continue supporting investments in safety equipment on board ships in the future. There is no change here; on the contrary, we want to put heavier assistance in place.
Then there is the important matter of access to fishing grounds. There appear to be a number of misunderstandings or perhaps misinterpretations here. First, the provision which is still contained in the accession agreements of Spain and Portugal is due to run out at the end of this year. When it does, it will guarantee that these two countries no longer have to accept specific restrictions, can no longer be discriminated against and will have access to fishing grounds. But do not forget that access to fishing grounds is not the same as access to fish! When a transitional provision runs out, it means that Community law must be applied without discrimination. And that is what we shall do, no more no less, because we are obliged to do so. It needed no special mention in the reform, because it goes without saying. But we mentioned it nonetheless, just to be clear.
A further difficulty is that the impression appears to have been created that we want to use our new fleet policy to punish countries which voluntarily did more in the past than they were required to. First, we must not forget that our fleet in Europe is too big and anyone who disputes that is burying their head in the sand.
Secondly, there are sanctions for anyone who fails to comply with the requirements already in force and the law now in force. They are expressly provided for in the proposals. For example, their fisheries effort will be reduced. Countries which have voluntarily done more are at a huge advantage under the new system, because the fisheries effort allocated to the individual Member States in the future can then be allocated to the fleet in a way which makes greater economic sense and will not result in any one particular ship being given enough days at sea to be able to fish sensibly. That is the main difference, which is why it really has paid off for Member States who have not just complied with the requirements of the current law but have even gone beyond them.
I have no wish to comment further on the calls in various guises for fisheries policy to be renationalised. If you want to shoot yourself in the foot, then go ahead, but I cannot see that this will get us anywhere worth talking of. We need a common fisheries policy, one policy for all the Member States.
Another subject which appears to keep making everyone hot under the collar is industrial fisheries. It is true that important quantities of fish meal will continue to be produced, but not least so that it can be used as fish food on fish farms. In other words, without fish meal there can be practically no aquaculture and we should not forget that.
Secondly, industrial fisheries concentrate on species which are of no nutritional value to human beings, meaning there is no competition between industrial fisheries and fisheries for human consumption. Naturally, industrial fisheries will be subject to the same restrictions and the same standards as any other type of fisheries. We really cannot be accused of failing to thoroughly investigate the situation and the development problems of regions which are highly dependent on fisheries in the run up to this reform. We carried out 22 studies on these regions. The results are posted on the Internet for you to read any time you want. They have been for the last year.
Then there is the question of people getting the impression that we are introducing a sort of scrapping reform. Let us not get carried away here! Our proposals will probably reduce the fleet by 10%. One tenth! So there is no point in carrying on as if every ship were going to disappear! Nevertheless, we have changed one thing and that is that we are implementing these measures in a socially responsible manner by flanking this well-needed reduction with proper social measures. So if you want to accuse us of anything, it should be for our current, not our future policy!
Another point is the debate on artisanal fisheries and fisheries which use very large, very efficient ships. I really do feel - and I have said as much in the Commission - that we need to take proper account of this difference when we implement the policy. We must also safeguard some sort of future for artisanal fisheries.
If you ask me what Director-General Smidt's departure has changed in the proposals, your question is wrong on two counts. First, Mr Smidt has not departed; he is still the Director-General of the Fisheries DG. Secondly, I can say with a certain degree of pride that the proposals have not substantially changed or been changed.
Finally, Mr Galeote asked where the money will come from for the reform. As I said, some of the money will come from rethinking whether our structural programme for the fisheries sector, as it now stands, is the right programme and from reprogramming. Some of the money will come from the flexibility instrument. Some will be raised during the planned mid-term review. You only have to look at how far the take-up of money under the Structural Funds is behind schedule, namely over EUR 80 billion, to see that EUR 200 million is not going to break the bank.
One thing stands, however. If we ask ourselves, do we need reform? And Parliament has said that we do on several occasions. If we ask ourselves, do we have stock problems? Can we not keep going with the present resources? If we ask ourselves, should we reduce capacity? If we ask ourselves, do we have a social responsibility? Then we only have to look to the Commission proposal for an unequivocal answer to all these questions.
(Applause)
Mr President, I appreciate that in a debate like this the Commissioner has many, many questions to get to in the summing up, but my questions were specific, in particular in relation to relative stability, which was not mentioned in the summing up. The document "Summary of Chapter 4" says "relative stability should be maintained, however, the method of allocation of each stock should be decided by Council in order to make the application more transparent". What does this mean? Does it open the possibility that the allocation keys could be ...
(The President cut off the speaker)
Mr Hudghton, that is not a point of order, that is a point of detail. We will have plenty of time to discuss this report before it comes back to Parliament.
The debate is closed.
The next item is the report (A5-0144/2002) by Mr Konrad on behalf of the Economic and Monetary Affairs Committee on the draft Commission Regulation on the application of Article 81(3) of the Treaty to categories of vertical agreements and concerted practices in the vehicle industry.
Mr President, ladies and gentlemen, honoured visitors, the purpose of this reform of the block exemption regulation is to re-regulate the motor vehicle industry in the European Union. This proposed reform is, in my view, of real importance, including to European competition policy. This being so, Parliament has tried, in liaison with the Commission, to adopt important detailed regulations. As rapporteur, may I add that you, Commissioner Monti, held very intensive talks with Parliament, with the rapporteur and with numerous Members of this House, in a personal bid to ensure that numerous suggestions by Parliament were taken up alongside your considerations during the course of this constructive dialogue.
So how do dealers in the European Union at present stand under the old block exemption regulation? What sort of agreements does the old block exemption regulation allow between dealers and the all-powerful car manufacturers? There are a number of very interesting comments we can make on the current situation. At the moment, dealers can only act for one manufacturer. At the moment, manufacturers can demand that dealers provide servicing as well as sales. At the moment, spare parts can only be sourced from the car manufacturer, not the spare part manufacturer. At the moment, car manufacturers can specify how many stock vehicles dealers must display on their forecourts.
This situation clearly bears all the hallmarks of a very one-sided division of power between the dealers and the manufacturers. I think that this draft for a new block exemption regulation will provide a broader base for small and medium-sized undertakings, as well as giving consumers the opportunity to buy on better terms by improving the market situation.
In future, dealers will be able to sell several makes. In future, dealers will not be obliged to offer both sales and servicing. In future, there will be more independent garages, independent repair businesses which can obtain the information needed to service and repair cars directly from the manufacturer, we have seen to that. These future advantages are all contained in this block exemption regulation.
If you look at the current situation, manufacturers are sacking dealers by the dozen. I am not criticising that. Manufacturers must be free to reorganise their sales networks. But a total of 3 000 businesses have now been given their marching orders. This reform will let them stay in the market, this reform will give them the chance to continue trading.
Now to the question of sales structures in the European Union. I think that the proposed sales structure, the structure proposed by Mr Monti, will give a tremendous boost to liberalisation. It represents a huge shake-up in the industry, compared with today's difficult conditions. This being the case, Parliament has proposed extending the transitional periods in order to give the market time to adjust. There will therefore be a broad majority tomorrow in favour of a proposal to extend the transitional period for the location clause to 2005. At the same time, we need a timely review clause so that we can see, given the market situation, if this location clause is still needed. The majority in Parliament is in favour of this proposal. I think that, with it, Mr Monti is assured of a broad majority in favour of his proposed reform.
Commissioner, your reform proposal will receive the backing of a broad majority tomorrow. Our conclusion I think, looking at this reform at the end of this negotiation process, is that, once again, a specific industry has been granted an exemption from fair trading legislation. And I would also say that we need fewer exemptions for specific industries in future. The industry would therefore be well advised to gear itself up to the fact that there will not automatically be a follow-on regulation in 2010 and that we are working towards a time when there will no longer be any exemptions from fair trading legislation.
Mr President, ladies and gentlemen, Commissioner. As draftsman of the opinion of the Committee on Legal Affairs and the Internal Market, I should like to congratulate the rapporteur on his report and to thank him and all the other members of the Committee on Economic and Monetary Affairs for being so cooperative. The committee responsible was able to include some of what we in the Committee on Legal Affairs and the Internal Market proposed in one form or another. We were able to confine ourselves in the Committee on Legal Affairs and the Internal Market to a very small number of proposed amendments, because we support the Commission's basic approach. You can never quantify it exactly, but I would say that we fully endorse 95% of the Commission's proposals. On numerous other questions, it was rather up to the Committee on Economic and Monetary Affairs to express an opinion.
We came to one main basic conclusion in committee. The current debate and all that has gone before have shown that this block exemption regulation, however esoteric it may sound, directly affects all our voters and will have far-reaching ramifications throughout Europe. And yet it is an act which the Commission can decide on autonomously, with the European Parliament only involved under a voluntary consultation procedure. With all due respect to the Commission and, more importantly, given the need for the Commission to remain impartial when it makes unilateral decisions and for the Commission to be shielded from unacceptable political pressure, I think that, when it comes to general competition law, these matters should come under the codecision procedure in future. As a member of the European convention, I took the liberty of submitting a proposal to the convention along these lines last Friday.
Naturally, the Committee on Legal Affairs also considered measures to maintain confidence and legal certainty, which is why we have proposed improvements to conditions of notice and compensation for dealers and focused on the location clause. My proposed transitional arrangement, which will be put to the vote tomorrow as the lead committee's Amendment No 28, is based on a number of considerations which give us cause to believe that it will improve competition. If nearly every other restriction on competition is removed from the new block exemption regulation - which, as we have said, is a good thing which we expressly support - then I think that we can keep the location clause in place for dealers for the time being, in order to ensure, among other things, that dealers in areas with less purchasing power - and I come from just such an outlying region - can survive and that the consumer supply line is not cut.
Location clauses on a non-growth market can help to protect us from the all too negative fallout from the concentration process. I think it is worth keeping an eye on this process for another two years. Then it will automatically be up to the Commission to introduce the final, decisive measures.
Mr President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur and everyone involved in this report. I should also like to thank the Commissioner, who held a plethora of individual talks for the purpose of hearing our views and arguing his own. That alone illustrates how sensitive this issue is. We have before us a regulation which contains a derogation from competition law. We believe that this derogation cannot be maintained in the long term. Anyone who takes the view that freedom of establishment is one of the four freedoms and that competition is a fundamental factor in strengthening the internal market must say yes to both and to the basic idea behind Commissioner Monti's proposal. And we shall do so. But the point is, how can we bring the interested parties around to the idea of freedom of establishment and more competition? The interested parties are the manufacturers, consumers and, in between them, the small and medium-sized businesses represented by dealers, workshops and sales. We believe that it therefore comes down to the how and when of the changeover.
What Parliament has proposed are longer transitional periods, greater legal certainty and measures to maintain confidence, a yes to competition and protection for investments and new regulations for terminating agreements, even going as far as compensation if good faith is abused, together with a longer period and stronger form of notice. Commissioner, we have said it all, the transitional period until 2005 and a facility for review were the core elements of the debate in the Committee on Economic and Monetary Affairs. What we now ask is that you accept that we support your basic line but that you meet us half way on implementation on the basis of Parliament's resolution.
Mr President, ladies and gentlemen, Commissioner. You have now received the praises of three Members and it will probably come as a surprise to you when I join them in their praises. Yes, I too must compliment you on having basically made a move in the right direction with this initiative, because the old block exemption regulation, for all its good points, is quite simply and painfully out of date. It has proven to have so many shortcomings that we really do need to make a clean sweep here. But you also resisted the temptation to say, let us do away with the block exemption regulation altogether. No, you have submitted a proposal which, to my mind, really does have a great deal to commend it: multiple brand sales, for example, the abolition of the compulsory linking of sales and servicing, which can now be unbundled, more independent workshops, independent spare part manufacturers and much more besides. On balance, this is the way towards more competition as the consumer understands it. But, surprise, surprise, the devil is in the detail and needless to say, fault can be found on a few counts. But, let me be perfectly clear, we are talking about details and I think, after a long debate in committee, we have reached a good compromise in several areas, for which we have the rapporteur to thank.
However, I must say, Commissioner, as you know, I have reservations on one point and that is the location clause. As I am sure you realise, there are several ways of looking at this clause. You say - the Commission says - that what is being proposed here is good for competition and will slash prices. I have my doubts. I wonder if what is being proposed really is competition and if it really will improve competition. Because what is being proposed here means quite simply that manufacturers will pick and choose and limit the number of sales. From that point of view, there is little difference in comparison with the old system, except that they really will be able to compete with each other. What sounds perfectly plausible and reasonable to start with may harbour a huge risk; because it is a closed circle, the big fish will be able to eat up the little fish.
That is what worries me; that the end result will be that the small and medium-sized enterprises in the sales sector will be the first to go, eaten up by the large companies and resulting in more concentration even more quickly than is presently the case. That may cause prices to rise again at a later date, due to a lack of competition. That is why we have not suggested doing away with the whole idea. What we are saying is, let us include it in the regulation but postpone it. Then we really can look at it again in the light of specific events and decide whether or not to stick with it.
Mr President, I should like to thank you very much, Commissioner Monti, for the courage and the will you have shown in tabling this proposal. The Commission's proposal is a step in the right direction, but we should like to have seen it go further in terms of free consumer choice, and the Group of the European Liberal, Democrat and Reform Party will therefore be tabling some amendments tomorrow. We were, however, obliged to support the Commission's proposal in order to avoid any further watering down. There are many interests at stake, with many interested parties involved, and, as you yourself, Mr Monti, recently mentioned in the Committee on Economic and Monetary Affairs, some of these interested parties will stop at nothing in their attempt to organise future car sales in the way that suits them best. Unfortunately, the car manufacturers' view of what is in their own best interests does not coincide with what is beneficial for consumers. We have clearly seen this in the form of the massive lobbying that has gone on everywhere in recent weeks and months in order to prevent a genuine internal market for car sales being established, with the consequent benefits for both dealers and consumers. We are surely not giving away too much by naming names and saying that it was, in particular, a couple of major German car manufacturers, Mercedes and BMW, who knocked on our door.
A majority in the European Parliament obviously do not want all the benefits, however, while many of the key aspects of the Commission's original proposal were voted down in the Committee on Economic and Monetary Affairs. I had hoped we might have been able to reach a sensible compromise but, unfortunately, I have to say that I have been disappointed in this matter by a number of my otherwise good friends and allies in the Group of the Europe People's Party (Christian Democrats) and European Democrats and in the Group of the Party of European Socialists. I should nonetheless like to thank the rapporteur, Mr Konrad, for the sound work he has done and for having tried to move things in the right direction. I should like to conclude by giving Commissioner Monti the greatest possible encouragement to stand firm on this matter and by, for once, asking him not to listen to the majority of the European Parliament who have not known how to look after the interests of the ordinary citizen and consumer. My message is therefore: do not allow special interests to steer developments in a direction which is of benefit neither to dealers, consumers nor the overall European economy.
Mr President, this draft regulation is very important. It has not, however, been subject to co-decision. One of the Convention's priorities must be to subject all the important regulations to the co-decision procedure and we are counting on Mrs Berger to do this. The draft text aims to reduce the substantial price differences in the Union, but these would be much less substantial if we harmonised taxation. Regarding the other points, must we really reduce competition and step up the intensity of distribution? There are limits to consumerism. Vertical agreements enable us to guarantee consumer safety and contribute to enhancing the industry's robustness. We must make these agreements more flexible in order to increase the independence of the local dealer whilst maintaining the chain of responsibility. The chief danger of the draft text is the withdrawal of the location clause. This would pave the way for large, specialised companies and large retailers. We have also witnessed the sacking of the CEO of Virgin; you forgot to mention him, Mrs Riis-Jørgensen. If these distributors entered the market, it would spell disaster for small- and medium-sized businesses and it could lead to considerable job losses, and a loss of proximity to the consumer, except in the most profitable territorial areas. We are particularly concerned that the consumer will be exposed to the risk of a break in the sales and after-sales service link if the distributor is able to award after-sales service contracts to authorised repairers which are not subject to a location clause.
Our committee calls for an assessment to be carried out in 2005 before any final decision is made regarding the freedom of establishment of distributors. This will provide an opportunity to examine the practices of reducing price differences that are compatible with maintaining the location clause. This is a reasonable compromise. Of course, other reforms could be envisaged at a later stage. The dialogue with the Commissioner was extremely positive overall: although we are not in agreement, we had an extremely useful discussion. And the work by our committee was also very thorough and I feel that it produced some worthwhile amendments. Parliament would be well advised to take on board most of these conclusions.
Mr President, ladies and gentlemen, the dossier that we are discussing today is, as we all know, fundamental. The draft Commission regulation, which seeks to revise the block exemption regulation on motor vehicles, concerns the future of an economic sector that is absolutely essential for many European Union Member States. Apart from the distribution of motor vehicles itself, several hundreds of thousands of jobs throughout Europe are at stake.
This brings me to my next point: the debate underway today is not only a technical debate in which specialists alone can take part, it is a political debate as well, there is no doubt about that. What is being discussed here is a specific concept of Europe, or to be more precise, the way that our fellow citizens perceive Europe. Consumers are entitled, therefore, to speculate on the true motives of the Commission, a Commission that is desperately trying to transform a distribution system which, everyone agrees, has not only proven its worth but has also respected the main principles of competition. Why withdraw the location clause and the concept of territory? Why break the essential link between sales and after-sales service? Why pursue this extreme notion of multi-branding? Why introduce even more competition, when our motor industry is already one of the most competitive in the world? In my view, all these inconsistencies arise from a terribly dogmatic approach to competition, an approach that can also be found in other dossiers, such as merger control, for example. In the specific case of motor vehicle distribution, the truth that the Commission is deliberately ignoring is that we cannot achieve ideal competition and preserve what is a determining factor for consumers, namely, a network of dealers selling and repairing motor vehicles that is as extensive as the one we have in Europe.
I urge all my fellow Members to draw their own conclusions, taking into account economic and social realities. We must therefore have a vigilant and cautious approach. We must demonstrate a more balanced and fair frame of mind in relation to this dossier in which many different factors are at stake, ranging from those relating to consumer safety to that of employment in all Member States, as well as in the most remote regions.
Mr President, Commissioner, with regard to the method, I feel that it must be pointed out, as Mr Karas has done, that we are discussing the exemption of a sector from normal competition rules, an exemption which would not be possible in Europe, or in the United States either, if it were not for the political influence of politicians involved in that sector.
With regard to the substance, the objections and prophecies of doom that are being voiced in opposition to the liberalisation of this sector are identical to those which were voiced in opposition to the liberalisation of all the other sectors. This liberalisation will bring greater efficiency, more competition, greater benefits for consumers and, not least, more employment as well. The Italian radicals will therefore firmly support the work of the Commission, aided by the Parliamentary Committee on Economic and Monetary Affairs, supporting the amendments tabled by Mr Konrad, Mr Karas, Mrs Villers, Mr Huhne and Mrs Riis-Jørgensen, which seek to strengthen, where necessary, the liberalisation process envisaged by the Commission.
Mr President, the British Conservatives do not believe that the Commission's proposal should be diluted, postponed or reviewed. We support the liberalisation proposed by the Commission. We believe that in the UK consumers have paid too much for their cars for too long and this Parliament should not postpone the cheaper car prices which will be the result of a more competitive market. Parliament should remember that though we must be sensitive to the concerns of small businesses, every dealer who writes to us probably has 100 or 500 or 1000 customers, whose interests we must also consider in this difficult debate.
I believe that a ban on location clauses is essential to delivering a competitive framework in the EU car market. Without the ban on location clauses, we would see almost no change from the present position, because without that ban consumers would still have to travel to another country to use a non-domestic dealer. We believe that we will not see price reductions in the EU unless location clauses go and dealers are free to set up in different EU Member States.
If we want to protect dealers, we should be protecting them from anti-competitive practices by car-makers and unlawful and unjustified termination of their franchises by car-makers. We should not be protecting dealers from the market and from ordinary competitive pressures because that is to deny consumers the cheap car prices which they deserve, and which this Parliament should be prepared to deliver to them.
Mr President, ladies and gentlemen, we are dealing with a new document which forms part of the effort being made by the European Commission to reform and update Community competition law. Furthermore, this document is consistent with various other regulations and documents which this Parliament has declared itself in favour of.
The distribution of automobiles has always had special treatment, a sectoral treatment, and, if pushed, I would say that this system may have made sense before, when there were different regulations for the different distribution systems, but perhaps it makes less sense now.
The fact is, however, regardless of this, that the different regulations that have been in force in this sector have not managed to remove the obstacles in that market. The differences in prices in the different countries are still considerable, essentially as a result of the actions of manufacturers who are determined to maintain national borders and prevent cross-border trade. We only have to look at all the decisions the Commission has taken and consider the considerable fines and penalties imposed on manufacturers as a result of this anti-competitive behaviour to realise how true this claim is.
The Commission is now presenting us with a new proposal for a Regulation which I believe takes us in the right direction. Some of the sectors involved tell us that they will go through hell if the Regulation is approved, and they forecast harmful consequences for the sector. I do not believe that this is true. However, I am sure that with the proposed measures manufacturers will be asked to maintain unjustifiably high prices as a result of anti-competitive actions.
The essential point of the proposal is the disappearance of the location clause for the dealer, and that measure is a step in the right direction. It is true that it may affect the structure of the distribution market, and I can therefore agree to a transitional period. However, not to approve this measure until a study is carried out and a new decision adopted, let us not deceive ourselves, represents subterfuge by those people who do not want this measure to be approved. Not now, not ever.
Mr President, as the shadow rapporteur on the Legal Affairs Committee working with my colleague Mrs Berger, I would like to thank our colleagues on the Economic and Monetary Affairs Committee for accepting so many amendments from our committee.
I want to focus on those, particularly by talking about some of the complexities of this regulation and making it work in practice. But, first of all, I want to join in the congratulations to Professor Monti on having the courage to move ahead with such a bold and a wide-ranging reform. I remember sharing a platform with him at a conference back in May 2000 when he set out his concerns very clearly. He has worked through that consistently. I am lending my support even though I am one of the relatively few people who have not been lobbied by the Commissioner. I know he has been very active in lobbying round Parliament for his proposal.
I want to declare an interest because I have, in my former years, been a director of sales for a major car company. I have managed distribution all over the world. I am pleased that you see, Commissioner, that independent competing dealers will continue to be the foundation of providing good quality sales and service for consumers. In that connection I encourage colleagues to support the amendments that my colleague Mrs Villiers has proposed to reinforce that independence. It is crucial.
I want to say to you, Commissioner, that these regulations are exceptionally complex. You have given dealers a huge range of new weapons. They need to be encouraged to use those quickly and you will need to produce clear and unambiguous guidelines, on both sales and service. We must not underestimate the service you have done for consumers by opening up competition in after-sales and spare parts. That will in fact mean more to most consumers on an annual basis. They only buy cars relatively infrequently. This across-the-board approach will be good for consumers and I encourage you to make sure that those independent dealers really have the business security they need to invest and take advantage of your proposals.
Commissioner, I would like to say that it takes real courage to tackle the substantial vested interest in the way that you have. Particularly when that interest is one that can plead consequences right across Europe in terms of our economic viability. Please do not let Europe's consumers down with undue delay in view of what you may have heard today. The principle of unripe time is always there to slow things down. New entrants to a multi-choice free-for-all will always be demonised as too rich or too unscrupulous.
The fact of the matter is that we have never been able to bring about greater competition in any area, and I include the airlines, without some rich people and some people varied in their approach coming into a market which is being opened up. The small dealer is being invoked as a victim here, but he has much to gain from a reform of franchising, as Mrs Villiers has said. The choice we expect from any other sophisticated personal equipment, the competition we look for in the maintenance of our houses, our computers and, yes indeed, our second-hand cars, is condemned here. It should not be. This is a widening of choice. Commissioner, you should listen to what is said in this debate, but you probably have more support here than the debate itself will disclose. Stick to it!
Mr President, Commissioner, today we are debating a subject that affects every consumer, every citizen in the European Union. It affects all our guests and, as far as the industry is concerned, it affects a great many jobs and a great many small and medium-sized businesses, not just in the countries in which the cars are produced, but throughout Europe.
I too am affected and I shudder when I think of my last service bill, which was extortionate. That is why I am most grateful to the Commissioner for this courageous draft in favour of more competition. We have included a number of factors in this positive proposal, such as uncoupling sales and servicing and multiple brand sales, the location clause will be dropped and garages must be provided with information. So there will be much more competition here and I am most grateful to you for that, Commissioner Monti.
I am also most grateful to you for arranging such an intensive dialogue with Parliament, for exchanging views with us and for stressing time and again that Parliament's support is very important to you. For that too I am most grateful to you. We have a situation here in which the industry stands on one side, the consumers, whose rights we are strengthening, stand on the other, with the dealers sandwiched in between. It may well be that the dealers will suffer most. I personally lobbied in committee in favour of strengthening dealers' rights - and I am most grateful to Mr Konrad for his support here - by including an investment protection clause, for example. One point under discussion is the transitional period for the location clause and the question of a review. I think there is no need to stress out about the review. If we opt today for a specific transitional period and if we are convinced today that it may not work, then we should say so in no uncertain terms, we should state our reasons and then those of us who said as much today will be able to say we were right all along. It may be a way of introducing competition here, but if we are talking about a transitional period, then we should not shy away from a review. The European Parliament will come to its decision tomorrow and I for one would be delighted if the Commission, starting with Commission President Prodi, were to respect the vote of the only elected representatives of the people of Europe, even though we are not officially involved in the decision-making process here.
Mr President, the Commission's proposal for the motor vehicle market would provide Community legislation with undoubted benefits for consumers. For that reason it deserves our support, regardless of any changes that may still be made with a view to achieving a better overall balance of all the parties involved, but at the same time recognising that Parliament is currently being consulted on this.
In particular, there is a place for actions to improve road safety through proper vehicle use. The new regulation represents a significant advance across the motor vehicle market, because above all it puts an end to the excessive power of car manufacturers, which in some cases are not far from abusing a dominant position. For example, the draft regulation deals with the roles of the motor vehicle trade, of wholesale distributors and of retail distributors in a balanced way.
However, the basic philosophy of the new regulation is, and I would like to reiterate this, essentially to defend the interests of consumers, not so much immediately, because there is no guarantee that there will be instantaneous significant changes in vehicle prices that will benefit consumers, but above all in the medium and long-term, once all the rules for active competition enshrined in the regulation have been assimilated. It is therefore vital for rapid progress to be made with this regulation so that economic operators can prepare for total liberalisation of this sector as from 2010.
Nevertheless, we can and must accept that the entry into force of the localisation provisions should be deferred for a reasonable period, and I regard such a deferral as being very much a question of positive discrimination for small and medium-sized enterprises. The public debate surrounding this legislative initiative has at times been dominated by the suggestion that there will be immediate and significant cuts in car prices. This will certainly not happen automatically. There could even be some perverse upward movement of prices in the short term. The objective announced by Commissioner Monti on behalf of the Commission will only lead to a satisfactory outcome if we make progress towards fiscal harmonisation. I hope that this new regulation will contribute to that.
Mr President, Commissioner, I will get straight to the point and enter directly into the debate on the location clause, which is the main focus of this debate in this House.
I perfectly understand the Commission's objective in proposing the removal of this clause. The Commission believes that the removal of this clause would increase competition between dealers and that would lead to a reduction in prices. Nothing could be more laudable for the Group of the European Peoples' Party than the defence of freedom and consumers.
The proposal as presented by the Commissioner, however, raises certain questions which should be cleared up before accepting a drastic solution. It seems clear that the current level between brands is sufficient. If the location clause is removed suddenly, do we not run the risk of reducing manufacturers' capacity to organise their distribution network? Is there not a risk of the larger manufacturers swallowing up the smaller ones, thereby reducing competition?
Secondly, the Commission's proposals, many of which are interesting, contain sufficient elements to promote competition within a single brand. Would it not be prudent to see how it works before we use a sledgehammer to crack a nut?
Thirdly, is it not clear that investments made by dealers are in danger, and the smaller the dealer the greater the danger is, which would increase the market share for the large dealers, thereby working against the objectives of the Commission?
Therefore, Commissioner, since there have been no clear replies, I believe that the rapporteur's proposal is a prudent one, there are times for valour and there are times for prudence and, in this case, it is clearly necessary to wait and see how the new elements to promote competition introduced by the proposal work before going ahead with the removal of the location clause.
Mr President, congratulations to the Commissioner for a very bold and courageous proposal. Indeed, you should rest assured that many in this House support you in this move even if some would perhaps suggest quite the opposite.
Car manufacturers will not change their behaviour. They are doing too well to want to do that and we have waited the best part of decade for them to do so since the last review. Will we have to wait another decade for them to come back to this House to say the same things time and time again? And, in the meantime, consumers across the European Union will have to pay, as they have always done, and as they will continue to do unless we tackle the issue of the cartel. It is very clear from your proposals, Commissioner, that you want to do just that and you have the support of the Labour delegation in this group and other delegations across this room.
I hope that the support which you have received here will give you the courage to continue in this bold move and that we will finally see some reduction in the activity of this cartel and some improvement for the consumer across the European Union.
Mr President, a warm welcome to Professor Monti, who appears to be deep in thought at the moment. My heartiest congratulations to Mr Konrad on the huge amount of work he has done and the considerable effort he has put into this report.
The main aim of the new regulation is to increase the level of competition across the board with a view to improving consumer well-being and safety and the functioning of the internal market. In order to achieve this last goal, it will also have to provide protection for dealers and encourage the small and medium-sized businesses operating in the European automotive sector. We therefore agree that the interests of consumers should take first place, and there are a huge range of possibilities within the common market. Increasing competition between sales distributors and in the after sales market and increasing competition in the manufacturing and distribution of spare parts must therefore be seen as positive.
We must not, however, overlook the fact that, if the measures laid down in the new regulation are interpreted too rigidly or too loosely, they could reduce legal certainty and lead to forms of concentration in distribution location, in after sales services and in spares production, causing a considerable number of small and medium-sized businesses to disappear from our market and impacting negatively on employment and the expected benefits for consumers.
For these reasons, the Group of the European People's Party (Christian Democrats) and European Democrats has adopted an extremely favourable stance; it endorses the idea of a transition period until 2005 and a review clause. Naturally, we hope that the other groups will take the same stance.
The implementation of the idea of protecting consumers by reducing car prices, the effectiveness of which is, as yet, completely unproven, will have to involve an evaluation of what happens during the transition period. The necessary conclusions will be drawn from the results which emerge and the new regulation will then be applied accordingly. During that period, dealers will, however, have the opportunity to invest, taking into account any restructuring of industry, and this would, in any case, be less harmful than a regulation which might work against the consumer and which would certainly penalise a large number of small and medium-sized businesses operating in the car dealership sector.
Mr President, this draft regulation is the product of a lengthy, in-depth process analysing the situation in the motor vehicle sector. In its November 2000 evaluation report, the Commission concluded that the current system had not yielded the intended results and that, therefore, it could not be preserved in its current form. The main goals of the future system are therefore clear: it must, first and foremost, promote the interests of the consumer, introducing greater competition and not just in the sale of new vehicles but in repair and maintenance services as well. In addition, the draft regulation seeks to guarantee the smooth functioning of the internal market in new cars. It is unacceptable, ladies and gentlemen, for cars, which are the very symbol of mobility, to continue to be one of the least mobile commodities on the internal market.
In the past, the Commission has had to fine vehicle manufacturers which have blocked parallel trade. These practical cases show how consumers have been deprived of the benefit, of the right to choose where they purchase vehicles. In this sense, I would stress that the Commission's aim is not to harmonise prices as such, but it does have the further-reaching, more fundamental goal of guaranteeing the smooth functioning of the internal market and, in particular, of allowing consumers to purchase vehicles directly or indirectly wherever they are cheaper. Lastly, independent dealers and repairers will benefit from the new package of rules for it will consolidate their financial independence and provide them with new commercial opportunities.
The reactions of consumer associations, automobile associations, spare parts manufacturers' associations and independent repairers' associations to the Commission's draft regulation have been very positive. They feel that such a reform is definitely in the interests of European consumers. Indeed, some of their reactions say that the draft regulation does not go far enough. The leaders of European industry are continuously calling upon the European institutions to promote liberalisation and flexibility as the basic ingredients for a more competitive economy which will boost growth and employment. The draft regulation was conceived according to this approach, consistently advocated by European industry, which the Commission fully supports.
We are therefore surprised by the heavy lobbying against the draft regulation by a number of interest groups associated with the industry. The veritable twisting of facts and simply erroneous statements which have sometimes been produced in relation to the draft regulation are regrettable. They are in contrast with the availability and openness to dialogue shown by the Commission towards all the interested parties.
We are fully convinced of the benefits which will be derived from the new regulation. It takes into account the specific nature of motor vehicles as a product. The new regulation seeks to ensure that vehicles are safe products, that they are provided with very reliable after sales services and that they respect environmental standards. We must have confidence - we do have confidence - in the many highly competent dealers who will take the appropriate commercial decisions. Ultimately, they are the ones who are most familiar with consumers' needs and they are the ones who run the commercial risks.
I welcome the in-depth debates that have taken place on the Commission draft regulation in the European Parliament, particularly in the context of the discussions on Mr Conrad's report in the Committee on Economic and Monetary Affairs, and I too have found the dialogue extremely useful and constructive. I have taken note of your comments and I welcome the fact that the report adopted by the Committee on Economic and Monetary Affairs broadly supports the general lines advocated by the Commission, particularly with regard to the need to change the current system.
I will now focus briefly on the most important draft amendments contained in the report by the Committee on Economic and Monetary Affairs. One of the most important elements of our new system is the prohibition of use of the location clause. This is the linchpin of the system and it is necessary for the other measures to be fully effective too. The abolition of this clause applying to vehicle sales, which will allow dealers to open secondary sales and delivery outlets in other areas, including in other Member States, is essential to facilitate consumer access to vehicles sold by dealers from other Member States at lower prices. This will increase competition between dealers selling the same brand of car and encourage market integration, making multi-brand sales possible too. The Committee on Economic and Monetary Affairs proposes to establish a transition period for this measure - the abolition of the location clause - lasting until 1 October 2005 and to make abolition of the location clause dependent upon the results of an assessment. I realise that the transition period would allow both manufacturers and dealers to prepare themselves and to adapt to the new system, but I feel frankly that it would be detrimental, extremely detrimental to postpone a decision on abolishing the location clause until a future assessment.
It is not advisable to prolong a state of uncertainty regarding the future system; rather, we need to establish clear rules right from the word go, or else - we have to admit - this transition period would serve no purpose: the operators would not know which future system to adapt themselves to and it follows that they would not make any preparations for the entry into force of the new rules. It would not be a transition: it would, let us be quite clear about this, be a mere waiting period, a period of waiting for a new Parliament and a new Commission in order to decide on the future motor vehicle distribution system in Europe. As one of you has said, it would be an excuse to put off the decision indefinitely. The Commission believes that we must shoulder this responsibility as of now. We cannot continuously declare that we want a European Union that is closer to the citizens - how many times have I heard that said in this House and how I agree with it - and then, when the time comes to take decisions, fail to behave accordingly.
That aside, as I said to the Committee on Economic and Monetary Affairs, I am prepared to consider whether a longer transition period than that laid down in the draft regulation might be appropriate, but purely with regard to the location clause. Nevertheless, we must not forget that, if we extend the transition period, we will also be putting off the time when consumers will be able to benefit from the new system.
As regards multi-branding, one of the draft's key objectives is to make it genuinely possible for dealers to sell different brands if they so choose. The draft seeks to make multi-branding easier for dealers while still protecting the brand images in which manufacturers have invested, thus facilitating consumers' freedom of choice and increasing competition between brands. I agree that the brand image is the most important competition tool for vehicle manufacturers, but there is no justification for requiring separate showrooms or different staff for different brands and this would remove the financial advantage of multi-branding for dealers. I would also point out that multi-branding is particularly important for small dealers especially, for it can help them to establish themselves and survive in rural areas. It would not be right to leave this aspect to the two parties to negotiate while dealers are financially completely dependent on their suppliers. To strengthen the position of dealers, therefore, we must give them the facility to decide whether to display different brands of vehicles in separate areas of the same showroom or whether to display them in separate showrooms, and whether to employ different sales personnel for each brand.
I feel, moreover, that Parliament should agree on the need to protect dealers in the way the Commission has proposed: the minimum period of notice and the obligation to provide detailed reasons for termination of a contract are intended to strengthen the position of dealers.
The draft regulation also seeks to alter the, at present, extremely close link between the sale of new vehicles and after sales services. A dealer can choose whether to focus its activity purely on selling vehicles or whether to provide after sales services as well: this right strengthens its independence. Since after sales services can only be subcontracted to authorised repairers, a high level of quality and safety is guaranteed. In my opinion, in its original form, the Commission's draft already ensures that there will be a service point near a dealer where the dealer subcontracts the activity, but, in the light of the amendments put forward in this regard, a solution could be to require the dealer to inform the consumer of the distance of the premises of the authorised repairer from the sales outlet as well as the location. I must stress that it is particularly important to make the link between sales and after sales services less binding in a period when networks of dealers are being restructured and their numbers reduced. Dealers whose agreements are terminated can now remain in the market as authorised repairers. In view of this and in order to safeguard the consumer interest of having a wider network of service centres, it would be a mistake to limit the number of authorised repairers.
Lastly, I broadly endorse the amendments intended to increase access to technical information and to clarify the definition of spare parts.
By way of conclusion, Mr President, I have noted and I welcome the favourable attitude of the Committee on Economic and Monetary Affairs to the approach taken by the Commission. I have told you where I stand with regard to the main amendments proposed by the committee and I would ask the Members to be so good as to take these considerations into account when they vote. The very fact that the Economic Committee's report broadly supports the line taken by the Commission is evidence that Parliament is not giving any heed to the black picture painted by the lobbyists who presented the Commission's draft as some sort of disaster. You might remember that there were similar reactions when the Commission opposed continuing duty free. It was said that we would cause 140 thousand job losses. Considerable political pressure was exerted at high levels then too and there was a huge lobby. The Commission refused to be influenced by the pressure. Duty free was abolished, to the benefit of the taxpayer, and there was absolutely no disaster.
I would like to thank the Members for this dialogue. I would also like to thank them personally for their appreciation. Some of you have described our actions as courageous. I am much obliged, but I really do not think that working to promote the citizens' interests is being courageous. If I might express my personal opinion, I am sure that the citizens, your electorate, expect Parliament to be at least equally courageous.
The next item is the debate on the Commission and Council statements on the EU/Latin American Summit of 17 and 18 May 2002 in Madrid.
Mr President, I am here on behalf of the Presidency-in-Office of the Council to inform Parliament of the results of the summit between the European Union and the Latin American and Caribbean countries held in Madrid on 17 and 18 May.
Following a long preparation period, the preparatory work having begun a year ago under the Swedish Presidency and continued under the Belgian Presidency, we must say that noteworthy results have been achieved at the summit, which are in line with the objectives set by the Spanish Presidency for this six-month period.
As Parliament knows, the slogan chosen for the summit was "The European Union, Latin America and the Caribbean, promoting a strategic partnership for the twenty-first century", which I believe sums up what we are creating between these two geographical regions: a common area and joint action in the international field between two regions of the world which share principles and values as fundamental as democracy, the Rule of Law, respect for human rights, equality between men and women, the market economy, rational thinking and many others which form the foundation of what we understand to be the western world.
Mr President, the preparatory meetings had grouped the issues for the summit into three areas: political dialogue, economic and trade cooperation and cultural, educational and social cooperation.
The working sessions conformed to these three areas, including the following points, introduced by different countries: the political session dealt with the strengthening and modernisation of the State, cooperation in the fight against terrorism, cooperation in the fight against drug-trafficking, multilateralism and the promotion of democracy, human rights and the Rule of Law.
The session on social policy and cultural and educational cooperation dealt with cultural diversity, the danger of technological backwardness, education, equality and social cohesion, sustainable development and the environment.
Finally, the economic session discussed the international financial architecture, bi-regional trade, international cooperation for sustainable development and development funding, measures to stimulate economic growth and development and, finally, regional integration processes.
Furthermore, there was a working lunch with the President of the European Central Bank and the President of the Inter-American Investment Bank.
Mr President, next I will tell the House what the Presidency believes are the most important results of this summit in the three areas I have mentioned.
Firstly, in the political field, there have clearly been significant results such as the firm commitment to fight terrorism and drug trafficking which threaten the whole world, and to this end to strengthen the mechanisms for cooperation between governments. Secondly, strengthening bi-regional political dialogue through agreement within international fora, in particular the United Nations. This agreement will allow those of us who share the same principles and values to deal with the main issues on the international agenda. In this respect, it is absolutely justified to renew the commitment to cooperate in the strengthening of the democratic institutions.
It is on the second aspect, in the economic and social field, that there have been more considerable advances in comparison with the situation resulting from the first summit in Río de Janeiro in June 1999. On the one hand, the entry into force of the Agreement with Mexico, which has had a very positive impact on commercial movements between the European Union and Mexico.
On the other hand - and this is undoubtedly the most important thing - the signing of the association agreement with Chile. All the participants have indicated the great importance of this act following complex and sometimes difficult negotiations which will lead us, as was the case with Mexico, to a privileged relationship with direct social and economic benefits for Chile, but which will go beyond that country and send a message of trust to the whole of Latin America at this time of economic uncertainty, in certain sub-regions in particular.
With regard to Mercosur, there has been progress in the negotiation, of which the political chapter and the chapters on cooperation and the promotion of trade are practically concluded. Furthermore, it has been agreed to continue commercial negotiations with a ministerial meeting in July, which will give impetus to the negotiation despite the adverse circumstances resulting from the situation in Argentina.
With regard to Central America and the Andean Community of nations, we have managed to open the way to the possible negotiation of association agreements with both regions. Meanwhile, agreements on political dialogue and cooperation are being negotiated and cooperation in the field of trade, investments and economic relations is being strengthened.
The intention of all of this is to prepare the ground so that, once the Doha Round is completed, association agreements with these two Latin American sub-regions can be negotiated. In view of the experience with Mercosur, it is essential that we strengthen both integration processes in order to promote the agreements we all aspire to.
I can tell Parliament that the Central Americans have accepted this formula to a large extent, although they would have preferred a more precise timetable that began following the Madrid Summit. The Andean Community has expressed less satisfaction with the agreement reached although they recognise that the formula obtained opens the door to a future association agreement which will replace the unilateral concessions they currently receive through the system of generalised preferences relating to the fight against drug trafficking.
I would like to end my comments on the different geographical areas by mentioning the decision of the Caribbean countries, together with all the ACP countries, to begin negotiations next September for the economic association with the European Union within the framework of Cotonou.
As we can see, these decisions and agreements have a broad perspective, creating fluid and intense relations between the two sides of the Atlantic in the not too distant future which, as I have said, will benefit the societies of both America and Europe.
I would also like to highlight three more issues in this economic field: the decision to cooperate in the eradication of poverty through, amongst other instruments, the strengthening of institutions. Important decisions on this and its consequences were taken at the Monterrey Conference in March, which appeared in its final document known as the Monterrey Consensus.
Secondly, the creation of better conditions for development and macroeconomic balance, an effort which will involve both the Inter-American Development Bank and the European Investment Bank. Both institutions will thereby be incorporated into the process of strengthening the strategic partnership with all their experience and resources, which is a considerable innovation.
It is also worth mentioning the support for the introduction of the euro, acknowledging its positive effects, as both the Council and the European Central Bank have done at the Madrid Summit.
There are also new elements of interest in the field of cooperation. I will mention the following: the ALIS programme for the development of the information society, a four-year programme which will receive EUR 85 million, of which the Commission will provide 63.5 million and the Latin American countries will provide the rest, until that figure is reached. Although the Commission will be able to provide more information, I would simply like to point out that included in the objectives of the programme are the normalisation of the regulatory framework and the interconnection of networks.
In the field of education, which the summit has paid particular attention to, the new ALBAN scholarship programme is of particular importance. This programme was presented by the Commissioner responsible for External Relations, Mr Patten, within the framework of the Cultural Forum which ran parallel with the summit and brought together cultural foundations and bodies from European and Latin American countries. The programme consists of the funding of - 3900 grants for postgraduate studies, to be provided by the Commission - EUR 75 million - and the European universities participating in the programme - EUR 38 million. I believe that this is a milestone which deserves to be highlighted since it will decisively promote educational cooperation between Europe and Latin America and will allow for the highest-level education for Latin American postgraduate students, with all that this implies in terms of aiding the development of these countries and overcoming the almost unilateral relationship between these societies and the United States of America. I believe this is a very significant programme, and I would therefore like to take this opportunity to thank the Commission for the work it has done through Commissioner Patten.
I should also mention the support which the summit gave to the 2002-2004 Action Plan in the field of higher education with the objectives of improving the quality of education and facilitating the mobility of students.
Mr President, the second European Union/Latin America and the Caribbean Summit has taken place within a none too favourable international context, on either side of the Atlantic. In fact, as well as the economic difficulties resulting from 11 September, difficult situations in several South American countries - the particular situation in Venezuela a month after the serious crisis in April, the peace process interrupted in a climate deeply affected by the unacceptable terrorist violence in Colombia, the profound crisis in Argentina - all of this added to the European preoccupation with enlargement and the various elections taking place at the moment in certain European Union countries, did not appear to offer the best possible climate for the summit.
Nevertheless, the Madrid Summit involved a very large number of participants, achieved very noteworthy concrete results and has been very positively assessed by the participants and, in general, by public opinion.
As a result of the agreements and decisions adopted at the summit, included in a political declaration of 33 points known as the Madrid Commitment, a new phase in our bi-regional relations has begun, which is an important step in the process of consolidating the strategic partnership. The scheduling of the next summit in Mexico in 2004 guarantees the continuity of this process of strengthening and consolidating the bi-regional association. To that end the commitments made in the Madrid Declaration must be suitably followed up so that the Mexico Summit may represent a significant new step in this process of alliance between the European Union, Latin America and the Caribbean, a process which has always been promoted by this Parliament.
Mr President, honourable Members, when my colleague, Commissioner Patten addressed you a fortnight ago regarding the Commission's preparation for the Madrid Summit, he specifically highlighted the need for the partnership between the European Union, Latin America and the Caribbean to be a credible process and for the summit to produce concrete results.
Now, with the summit behind us and after the very comprehensive account that the Presidency has just presented to you, I can confidently say that we have succeeded in our aims. Madrid clearly proved that the bi-regional partnership we established at Rio is much more than just another talking shop. Today my aim is not to provide you with an in-depth analysis of the three principal documents that the Madrid Summit produced, the Presidency has already discussed this issue in detail. The already widely available documents are, as you know, the political declaration, the common value and positions paper and the assessment report on our progress since Rio.
I want to draw your attention to the fact that the assessment report clearly stresses that the European Commission is most probably the most active institution in promoting the concrete implementation of the strategic partnership between the European Union, Latin America and the Caribbean launched in Rio de Janeiro in 1999.
On behalf of Commission Patten, I would like to pick out the most important points to come out of the summit. The fact that heads of state and government from both regions confirm their conviction that multilateralism is the best way to handle the problems and challenges that face the world today. Both parties have rejected unilateralism in political and trade matters and have committed to joining forces and promoting a common vision on these significant issues within the framework of multi-lateral mechanisms. This represents a strong commitment which will help us to move the partnership forward on a daily basis.
The Commission is particularly satisfied with the outcome of the meetings and events that took place in the context of the Madrid Summit. Firstly, we were able to successfully complete the European Union-Chile negotiations in due time to allow Mr Prodi, Mr Aznar and Mr Lagos to announce the official conclusion of the negotiations and the establishment of our much awaited association agreement.
Secondly, the Madrid Summit provided an occasion for the European Union and Mercosur heads of state and government to note with satisfaction the progress made by the bi-regional negotiations committee towards the establishment of an inter-regional strategic association. They also agreed on a new mechanism for their meetings with greater frequency, so as to strengthen and deepen the EU-Mercosur political dialogue. Furthermore, a ministerial meeting will take place hopefully next July in order to provide impetus for negotiations of the trade chapter.
Thirdly, the demands of both the Andean Community and Central America, for the opening of negotiations towards association agreements with the EU were also answered adequately at Madrid. Significantly, a decision was taken to negotiate political and cooperation agreements with both regions. It was also decided to strengthen cooperation on trade, investment and economic relations. These three initiatives should establish the conditions under which feasible and mutually beneficial association agreements, including FTAs could be negotiated between the European Union and both regions. Evidently, these will have to build upon the outcome of the Doha work programme which we have committed to complete by the end of 2004.
Fourthly, the 18th Ministerial Conference of the San José dialogue held on the periphery of the Madrid Summit, decided on a renewed agenda and on a new format for the political dialogue. The Commission shares the view of our Central American partner that it is necessary to keep alive the particular nature of the San José dialogue. The outcome of the Madrid Summit shows that the bi-regional strategic partnership is now well under way. Certainly the Spanish Presidency's hard work played a key role in ensuring the success of the summit.
The Commission is particularly focused on the need to lead the EU-Latin American-Caribbean partnership in implementing new concrete bi-regional initiatives. In the field of education, the Commission has just launched a brand-new scholarship programme, ALBAN, which will allow 4 000 Latin American postgraduate students to complete their training in Europe. The existing bi-regional programme for SMEs exchanges, AL-INVEST, will be renewed on the basis of its success. The ALIS programme has recently started to function and pilot projects in the information society field should soon be put into place. Additionally, we are currently working on the design of a new social initiative by fostering contracts between administrations and the programme aimed at disaster prevention.
Finally, we look forward to working with Member States and coordinating our initiatives with theirs in order to better implement the bi-regional partnership. By the time the next EU Latin American-Caribbean Summit takes place in Mexico in 2004, I hope we will be pleasantly surprised by how much progress has been made in the six short years since the launch of the strategic partnership in 1999.
Mr President, the results of the Madrid Summit can be read from various points of view. We could make a subjective assessment, aimed at our political advantage, or we could try to make a balanced assessment which, by taking account of all the positives and negatives, would allow us to examine the results of the Madrid Summit in light of the positions of the European Parliament.
I would particularly like to highlight the fact that the European Parliament was not present at the Río de Janeiro Summit and that, for this very reason, the Inter-Parliamentary Conference requested that it be present at the Madrid Summit, and that is what has happened. I would therefore like to acknowledge the efforts of the Presidency-in-Office of the Council to receive the representatives of our Parliament at the Madrid Summit.
Mr President, last November, the European Parliament requested that the association agreement with Chile be concluded at the Madrid Summit and that has been done. Last November, the European Parliament asked that impetus be given to the association agreement with Mercosur despite the difficulties being experienced by Argentina and that was done at the Madrid Summit.
Also in November, Parliament requested the presentation of negotiation guidelines with a view to concluding association agreements with the Andean Community and the Central American Community. The Madrid Summit has not been able to respond definitively to this wish of Parliament's, but there has been substantial progress in the sense that conclusions include a prospect for association in terms of relations with the countries of the Andean Community and the Central American Community, since they cannot be discriminated against in comparison with other geographical areas, and therefore when the system of generalised preferences expires in 2004 they can aspire to this future association.
In November we also congratulated the European Commission on the ALIS programme, which was adopted at the Madrid Summit, together with other initiatives such as those referred to by the Presidency-in-Office and Mr Vitorino, and we should all be pleased about this.
We also believe the Madrid Summit's conclusions in relation to the International Criminal Court and the fight against terrorism and organised crime to be particularly noteworthy and, in this respect, I would like to remind the House that I have just returned from an electoral mission with other members of this Parliament to Colombia, where there is no question that the citizens of that country have offered a wonderful example of democratic maturity and civic courage, ensuring that the peaceful will of the citizens has prevailed over threats, violence, extortion, intimidation and blackmail.
Mr President, Colombia needs the support of the international community and also the European Union.
Mr President, I would like to make two comments which do not relate to the Madrid Summit, but which I believe are particularly relevant in this context. I always say that Latin America does not need charity but rather opportunities, but it seems to me a bad political signal, and I have said this to Mr Patten, that in this symbolic year of the Summit of Heads of State and Government of the European Union and Latin America, the Commission has presented a preliminary draft budget for 2003 containing fewer resources than in 2002. Commissioner, we cannot deal with new priorities with fewer resources. We hope that during the budgetary debate this Parliament will be able to re-establish the kind of sums that Latin America deserves.
Secondly, Mr President, we believe that the European Union needs to develop a common strategy for the region which, in full accordance with the bilateral or regional agreements in force or under negotiation, can offer a complete geographical perspective to relations with that region.
Finally, Mr President, despite the suspicion and the constant doubt as to whether these summits can achieve concrete results, I believe that the Madrid Summit has achieved complete, tangible and thorough results and that it represents a very reasonable balance between what is desirable and what is possible, between pragmatism and idealism.
Mr President, in order to assess the results of the Madrid Summit we must take good account of the context in which this meeting has taken place, a context of great uncertainty and fragility. Therefore, in order to make a balanced assessment, we must understand that in the time that has passed between Río and Madrid not all the hopes raised at the Río Summit have been fulfilled.
Developments, in particular economic developments, have lessened expectations and I therefore believe that all the participants and observers at the summit can be moderately satisfied with the fact that the summit has taken place within a context of general agreements, of common denominators, and by the fact that we have been able to present an assessment of relations between the European Union and the Latin American and Caribbean countries which contains concrete achievements, association agreements with Mexico and with Chile, the maintenance of the prospect and the will for an association agreement with Mercosur and also the maintenance of a positive outlook in relation to the partnership with the Andean countries and the countries of Central America.
I warned the Council and the Commission during the debate prior to the Madrid meeting of the foreseeable risk that these countries might be disappointed. I am pleased to acknowledge today that this risk has been successfully prevented, the opening up of a prospect for agreements with the two sub-regions has been maintained, and I hope that this is not a rush forward but a genuinely serious and consistent commitment, because nothing could be worse in this disturbed context than raising expectations and perspectives which are not then met.
Summits are only worth so much. The important thing is to maintain political momentum and, as Mr Salafranca said a few moments ago, to maintain commitments which must not only be political commitments but practical commitments which are reflected in the budget.
If this is the case, things will move forward. If not, that person who said at the Madrid Summit that 'we go from summit to summit while our peoples go from abyss to abyss' will unfortunately be proved right.
Mr President, it is important that not only Spaniards take part in this debate. The Group of the European Liberal, Democrat and Reform Party welcomes the effort to improve relations between the EU and Latin America. It is incredibly important to develop cooperation further. We have much in common, not only from an historical perspective but also with a view to the future.
As President Fox said in this Chamber not so long ago, many Latin American countries see the EU as a role model where human rights are concerned. The attitude to international conventions such as the Kyoto Protocol and to the International War Crimes Tribunal is considerably more constructive in Latin America than in North America. This is an important alliance to build on.
The fight against organised crime and drugs also requires us to work together to a greater extent.
Much remains to be done in the area of trade. The EU must open its markets to Latin America, especially when it comes to agriculture. We are always quick to criticise others for protectionism, often with good reason, but what is our food market if not protectionist?
We Liberals would also like to highlight the issue of Cuba and regret that there was no room for it in Parliament's joint resolution. We are pleased that a resolution on Cuba was adopted in Geneva. A significantly stronger commitment is required in this area than is currently the case. We agree that the US embargo must be lifted. We need to do more to strengthen the democrats in Cuba, however. At the moment, the opposition is more coordinated and more willing to enter into discussion than ever before. The referendum project, the Varela project, is worthy of all our support. The free libraries play an important role in providing Cubans with literature other than the collected speeches of Fidel Castro. Cuba is still a dictatorship, but there are democratic forces there which are strong and organised and which desperately need support from the EU and from Latin America. We must not let them down.
Mr President, I want to highlight a number of disturbing aspects of this summit, which we, by contrast, Commissioner Vitorino, feel really has been a talking shop which was completely closed to the voice of civil society and silent, not least for reasons of diplomatic good form, on the genuinely important issues.
We have already said on many occasions that, for Europe genuinely to be able to play an important role in Latin America, it must say something different from the United States. However, here too, the only clear deadline set at Madrid was the implementation of the Doha agenda and the negotiation of new free trade agreements. Therefore, free trade is the only prospect we can give Latin America. However, as we all know, this too is very often pure rhetoric. The European Union is not able to provide access to the markets that Latin America would like it to. In any case, even if we achieve a project with the FTAA which we might call the FTAEU, we really do not feel that it will be possible to avoid very large demonstrations such as those which took place in Madrid. One hundred thousand people came to Madrid to demonstrate during the summit - we really cannot say that is insignificant!
I would briefly mention some other issues. With regard to Argentina, for example, the declaration reads: 'We welcome and support the present efforts of the Argentinean authorities to complete a sound and comprehensive economic programme, which shall enable successful negotiations with the International Monetary Fund ?' Now, no one can deny that the International Monetary Fund has been one of the main causes of the crisis in Argentina. What do you think the Argentinians protesting in the streets will say when they read those words? They will feel deceived and think that the Europeans are cynics as well as the Americans. Nothing was said about Venezuela and this is clearly a problem. Mrs Malmström has already mentioned Cuba. In other words, we feel that the summit declaration is a list of missing items and missed opportunities.
I am becoming increasingly convinced, however, that the real problem is the type of vehicle we are using - the summits - and that we will not achieve much through these megasummits. In my opinion, we should rather take up the proposal made by the Commission for a genuine foreign policy and equip ourselves with the tools and resources to give Latin America an alternative to the United States too.
Mr President, I am sorry to say that given the outcome of the summit, we are unable to endorse the positive assessment of it. We very much regret this. We had indeed hoped the major problems would be dealt with appropriately and appropriate solutions found.
I should first like to list briefly some areas where success seems to have been achieved. Ratification of the agreement with Chile is one of these. Confirmation that things are going well as far as the agreement with Mexico is concerned is another. I should also mention the Commission's excellent work on the ALBAN proposal for postgraduates previously mentioned, and of course the standard declaration on the benefits of the association strategy.
There is also, however, a long list of omissions and missed opportunities. I should like to remind you of Mr Salafranca's own report supported by the whole House. It provided an opportunity to adopt the broadest of approaches to the strategic association between Latin America and Europe, and to take determined action. Unfortunately, this did not come about.
There is a whole raft of very worrying issues, for instance the fact that all the critical points in Latin America seem to fall within what could loosely be described as the dark shadow cast by the United States in the aftermath of 11 September. Certain aspects of the FTAA (Free Trade Area of America) process are also giving cause for concern.
With regard to Argentina, it should be pointed out that taken together, the European Union countries constitute a majority in the International Monetary Fund. It was within their power to generate quite a different response to the crisis in Argentina.
Over and above all this there is the very worrying situation in Guatemala and in other Central American countries. Freedoms are under attack again. Once again too, leaders and human rights defenders are being done away with. The European Union has failed to rise to the challenge presented by Venezuela, and it has also missed the opportunity of improving relations with Cuba. Finally, I should like to emphasise that the situation in Colombia calls for peace and negotiation, not for lists. In a sense, the latter are the exact opposite to what is needed.
Mr President, ladies and gentlemen, I wish to welcome the Madrid agreement reached at the second European Union, Latin America and Caribbean Summit and to welcome the recognition of common values between our two continents. I have in mind in particular the protection of fundamental rights, economic cooperation, and the fight against terrorism and drugs. Even if this summit had not achieved any other results, these would be enough to demonstrate that cooperation between the two sides of the Atlantic is a politically credible process, as Commissioner Vitorino has said, which will proceed at a good pace despite the difficulties being experienced by some Latin American countries.
Nevertheless, I wish to strike a note of realism. As with all summits, the objectives set and the means of achieving them are two quite different things. In this context, I believe that it is crucial to adopt initiatives and concrete actions that will give the objectives agreed upon some real substance. It is also essential to increase trade and to stimulate investment in both regions by means of a prudent but decisive policy of opening up markets and by resisting the unjustified temptation to resort to protectionism, as President Prodi has also said. All this presupposes support for private initiatives in the countries of Latin America as a vital element of this twofold strategy of economic development and combating poverty.
Lastly, we should not lose sight of the need to defend and strengthen human rights and to promote democracy in all the countries of the region, without exception, and those words 'without exception' need to be stressed so that we do not overlook the dictatorship in Cuba once again, except for my colleague Mrs Malmström that is.
Despite the gaps in it, I support the joint motion for a resolution, which is also supported by my own political group, and I am certain that the European Parliament will continue to contribute in the months and years to come, and will continue to devote its attention to this, to developing appropriate conditions for a successful summit to be held in Mexico in 2004.
Mr President, the second EU/Latin-American and Caribbean Summit we are discussing today should be viewed in a positive light by a majority in the House.
There has been progress, and positive signals have certainly been sent out. Specific agreements such as the association agreement with Chile have been finalised. The latter will result in the most ambitious and innovative free trade area to date, in line with the preferential agreement signed with Mexico two years ago. Our friends in Mercosur, the Andean Pact, the San José Group and the Caribbean should view the agreement with Chile as a further incentive for subregional integration. It is now up to them to make further progress in this respect, through specific actions, not mere words.
The case of Mercosur and the crisis in Argentina are one example of this, but there are others. Latin American democracies are now more soundly based than they were two decades ago. Nonetheless, their institutional weaknesses must be made good if we are to prevent social imbalance and poverty from afflicting an increasing number of sectors of those societies and destabilising and threatening the democratic institutions.
We ought not and must not rest on our laurels. We should instead forge ahead bravely as regards cooperation with specific countries and projects. Only a few hours ago, the people of Colombia demonstrated their determination and courage as citizens. They came out in favour of peace and coexistence. Sadly, however, terrorists continue to kill, kidnap and blackmail the people of that country and of Peru and Venezuela, whilst we continue to debate whether or not to include those who murder, kidnap or blackmail on the list of terrorist organisations. We are setting a disgraceful example of the use of double standards.
I should like to point out to the Commission's representative that the management of our development aid is not up to standard. Funding for projects we have committed to arrives late and sometimes badly. Well-founded complaints are received daily, together with examples that do nothing to enhance the Union's reputation. Still more unfortunately, development aid is being withheld from large sectors of the population that simply cannot afford to be deprived of its benefits.
Mr President, may I say to the President-in-Office that he should not be deceived by the number of empty seats in the House. We have a great deal of interest in Latin America. Perhaps we are behaving like a semi-conductor. Sometimes, the more empty positions, the higher the standard. Maybe that also applies to Parliament.
I should like to join with Mr Fernández Martín in asking the Commission to speed up the implementation of projects. When we parliamentarians visit Latin America, the response to our proposals is always, yes, you make excellent proposals, you decide to give us money, but the money never comes. The credibility of the European Union does not depend on a to-do list, but on whether or not we keep our promises. So my request - and I assume I speak here for the whole House - is that the projects be implemented. That the money we budget be disbursed.
Thirdly, and this comment is addressed to the Latin Americans with us now, the more Latin America joins forces, the more Mercosur and the Andes countries and the whole of Latin America joins forces, the more clout they will have in negotiations with the European Union and other countries. Take a leaf - and this really is meant as well-intentioned advice - out of the European Union's book in this case. The problem for us in negotiations with Mercosur and other regions is that we have to listen to several, rather than one voice. And, whether we like it or not, it slows down the negotiating process. I personally am not involved in negotiations, but several people have told me as much. It would be better if you were to speak with one voice.
I should also like to say how delighted I was with the Mercosur-Europe Business Forum which was held in parallel in Madrid. This is the third time this forum of companies, associations and politicians from Mercosur and Europe has been staged. We need economic and technical dialogue between Europe and Latin America similar to our dialogue with the United States. Perhaps the Commission could make a contribution here too.
My last comment is that there are numerous problems, but there are also opportunities waiting to be exploited. In Parliament, we are currently processing several directives which will offer trading opportunities: a directive on biofuels - where we can offer them new markets - and a directive on CO2 emissions trading in the wake of the Kyoto agreement. This too offers new opportunities for collaboration, to Latin America's advantage. All this deserves to be discussed.
Mr President, I support this resolution by the PPE-DE, PSE, Liberals and the UEN. I see it as a particularly good thing that, at the start of the joint resolutions, we are emphasising the values which Europe and Latin America share, as it is important that we see this partnership not only in an economic light, but that we can also speak of our common values and their consequences in political terms. I believe that certain elements which the Greens have tried to introduce are also positive - for example, that we should have more to say about sustainability. Overall, though, the Greens' resolution, and that of the UEN, are too negative, with their opposition to the USA, to globalisation, and to free trade, which I do not think gets us very far. We need here a balanced relationship between constructive cooperation and justified criticism of details.
I expressly support what Mr Salafranca Sánchez-Neyra had to say about the Budget. Nothing is achieved by much talking and putting on great summits and at the same time allocating less money. That is what the Commission has proposed over and over again in the last few years. Over and over again, we have prevented it, but the Commission really should, for once, come up with constructive proposals at the outset.
Mrs Malmström and Mr Queiró had a certain amount to say about Cuba. I believe it to be of the utmost importance that we should avoid sending the wrong signals to Cuba at the present time when people there are calling loud and clear for democracy. We are of course opposed to the embargo, but we also oppose dictatorship and the violation of human rights. That is why dialogue with the European Union can gain Cuba concessions only if the situation there as regards democracy and human rights improves.
I would like to conclude with the suggestion that, in opening up markets, we should focus above all on the poorer countries of Latin America. I believe we can agree on mutual free trade with both Mexico and Chile, but perhaps not with the same timetable, but with countries such as Nicaragua, Honduras and Bolivia, we should also prioritise unilateral preferences, and I believe that these countries have the same right to preferential treatment as most of the ACP states. I think the dialogue should give more attention to that.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the Spanish Presidency's desire to make a particular mark and send a signal of solidarity and political rapprochement by holding the Latin American and Caribbean Summit in Madrid is something to be welcomed. It ties in with Spain's unique involvement in Latin America, which results not only from its history but also from major economic interests. When Latin America sneezes, Spain catches a cold, or so I read recently. There is of course a good deal more underlying this summit.
Linking the two continents is, as President Prodi has put it, a matter of European concern. There is of course far too little public attention paid in Europe to the political upheavals and economic crises in the region. Very often, we are surprised when a country as rich in crude oil as Venezuela slides into a crisis which is grave not only for that country's economy but also for its democracy. We seem to have grown accustomed to Argentina collapsing, and the international capital markets go more in fear of Japan's possible economic downfall than of Argentina's economy going bust.
Again and again, though, we put our hopes in a new beginning for democracy, as we have done now in the aftermath of the elections in Columbia, a country which is a prime example of how closely combined are drug crime and international terrorism. It is for our Parliament in particular to demand energetically that the Colombian politician Ingrid Betancour be released from the hands of left-wing guerrillas.
At the end of the day, the EU has to give life to Latin America's strategy, which, as Mr Salafranca Sánchez-Neyra said, means making available the financial resources to do it. In real terms, that also means the establishment of a free trade area comprising the EU and the central American and Andean States, which should eventually lead to an association agreement comparable to those with Mexico and Chile. Negotiations on an agreement of this sort with the Mercosur countries have unfortunately taken their place.
The European Union should not just leave the Latin American market to the USA. Any Latin American strategy is about much more than economic interests, and we need it also to combat organised crime and illegal immigration. The final measure of what will have been achieved will be the EU-Latin America in Mexico in 2004.
Mr President, the Presidency-in-Office of the Council has enjoyed the support of this House and coordination with the Commission throughout the preparation for the second EU/Latin American and Caribbean Summit, and throughout the summit itself. Parliament was properly represented at the summit sessions and during the preparatory work. Its constant support has proved most useful.
I believe everything we have heard in this debate confirms my impression and this process. True, shortcomings have been identified, and we could all have hoped to achieve more, make faster progress, and for the outcome to be more meaningful. It is always possible to expect more from a process. I do however honestly believe that any assessment of the summit has to acknowledge that its results have been satisfactory. This is substantiated by media reports in Europe, Latin America and the Caribbean and also through direct contacts with political leaders in Latin American countries. In particular, the summit is deemed to have developed political, economic and cultural dialogue between two parts of the world called upon to establish closer links and understand each other better.
I believe the European Parliament has been at the forefront of these negotiations and has served as a touchstone. A number of speakers have already made this clear. It is from your viewpoint as trailblazers that some of you have pointed critically to areas in which you feel frustrated, because we have not made as much progress or achieved as much as we could have hoped and could probably have attained. Our experience within the European Union has however taught us that processes of this nature, such as the one we are ourselves engaged in on our continent, do take time. They involve very many procedures. Progress can be fast, but there are occasions when setbacks are experienced. I have to say quite frankly though, that if we review the relationship between Latin America and the European Union in recent years, taking into account that the Madrid Summit was only the second of its kind, we can appreciate that this is a relatively new process. A date has already been set, however, for the third summit, in Mexico, which will take place in two years' time. Consequently the interval between summits is now shorter, and we can assume the relationship has become established. I agree that a great many meetings and significant public ceremonies are crammed into the day or day and a half a summit lasts. It is however important not to overlook the preparatory work which begins long before a summit. In this case, the work was triggered by Parliament and pursued determinedly by the Commission. The Swedish and Belgian Presidencies were very involved with the groundwork for matters that would be dealt with during the Spanish Presidency. I honestly believe that the result is positive and that we can congratulate ourselves.
Mr Salafranca mentioned Colombia, and rightly so. I believe it is very important to keep Colombia in mind. This country has endured more than its fair share of crime and violence, but has now elected a new government democratically. The incoming government deserves the same trust and support from the international community, and in particular from the European Union, which has long been involved in peace and development in Columbia, as it has had from the Colombian people.
Speaking as a Spaniard, I endorse what several honourable Members said, namely that it is good to have non-Spaniards involved with Latin America. In this connection, I very much welcome the Commission's ALBAN programme. It promises to be of great benefit as it opens up all European universities to postgraduate students. In the past, such students were channelled to the United States, or sometimes to Spain, because a strong bilateral programme was in place. I believe it is very important for postgraduate students across Latin America and the Caribbean to be able to choose what they consider to be the most reputable and appropriate university or higher education institution in which to pursue their studies. In this way, the relationship between our regions will be strengthened still further. The relationship is not merely a political one, centred on the Madrid Summit. After all, a summit only involves Heads of State and of Government. It should be borne in mind that before, during, and even after the summit, a great many meetings involving what could broadly be termed civil society took place. Relationships were created and reliable channels of information established to allow information to flow freely between the Commission, the Presidency of the Council and authorities in the Latin American countries.
It is only right today to commend all the work underpinning what was approved at the summit. It was excellent work involving many individuals. As is usual at such Councils, issues were approved in a few hours. One should however remember that they were previously the subject of lengthy discussion.
In conclusion, Mr President, it is my view that the European Union, Latin America and the Caribbean have strengthened their political, economic, cultural, educational and social links. The European Union is currently engaged in a process of internal consolidation. Nonetheless, it, as a world player, is called upon to be actively involved in a part of the world with which it shares so many principles and values.
What took place after 1492 was the grafting of a European element on to a pre-existing reality. This resulted in what we term the Western world. The centre of gravity shifted westwards. We share principles and values we had developed here. Nowadays they are enshrined in expressions such as democracy, the rule of law, gender equality and respect for human rights. The situation is precarious in some cases, and continual monitoring and support are needed. Nonetheless, the European Union is a lodestar for Latin America and for the Caribbean. It serves as a social model, an economic model, a political model, and also as a model of integration. We could point to the successful integration of the European Union, located on a far more heterogeneous and diverse continent, and faced with the challenge of so many European languages. Our challenge was far greater than that facing Spanish and Portuguese-speaking Latin America and the Caribbean. Despite all this, European Union integration has been a resounding success. It can be an example for the people of Latin America and the Caribbean and I think it is incumbent on us to help them rise to this challenge.
A strengthened relationship will be in our mutual interest. We have no wish to act against any other party. Instead, as Mr Linkohr stated, we hope to exploit opportunities in areas where we are currently facing difficulties and uncertainties.
Mr President, the Presidency-in-Office is pleased with the debate generated. In addition, the Presidency is grateful for Parliament's unfailing encouragement and would like to acknowledge publicly the support and inspiration this House has always offered.
As we conclude this debate I should like to say that, pursuant to Rule 37(2) of the Rules of Procedure, I have received five motions for resolutions
The next item is the joint debate on the following reports, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs:
A5-0168/2002 by Mrs Cerdeira Morterero, on the initiative of the Kingdom of Spain with a view to the adoption of a Council decision on the setting-up of a network of contact points of national authorities responsible for private security (5135/2002 - C5-0052/2002 - 2002/0802(CNS));
A5-0166/2002 by Mr Sousa Pinto, on the initiative of the Kingdom of Spain establishing a European Institute of Police Studies (5133/2002 - C5-0055/2002 - 2002/0803(CNS));
A5-0167/2002 by the Earl of Stockton, on the initiative of the Kingdom of Spain setting up a European network for the protection of public figures (5361/2002 - C5-0051/2002 - 2002/0801(CNS));
A5-0173/2002 by Mr Deprez, on the initiative of the Kingdom of Belgium and the Kingdom of Spain with a view to adopting a Council Act drawing up a Protocol amending the Convention on the establishment of a European Police Office (Europol Convention), the Protocol on the interpretation, by way of preliminary rulings by the Court of Justice of the European Communities of the Convention on the establishment of a European Police Office and the Protocol on the privileges and immunities of Europol, the members of its organs, the deputy directors and the employees of Europol (5455/2002 - C5-0053/2002 - 2002/0804(CNS)); and on the Recommendation of the European Parliament to the Council on the future development of Europol and its automatic incorporation into the institutional system of the European Union;
A5-0165/2002 by Mr Deprez, on the initiative by the Kingdom of Belgium with a view to the adoption of a Council Decision adjusting the basic salaries and allowances applicable to Europol staff. (14628/2001 - C5-0682/2001 - 2001/0830(CNS)).
Mr President, policing is one of the key functions of modern states. An important part of policing involves guaranteeing the safety of citizens as a fundamental principle of living together in freedom. The dramatic increase in the range of activities within contemporary societies has however led to a need for additional security and control services for goods and persons. These may be provided by either natural or by legal persons. It has proved necessary for states to respond to this situation and find a way of integrating private security operationally into the monopoly rightly held by the state, given that this is a complementary activity which comes under the public security service.
The Member States of the European Union have adopted a series of legislative measures to establish administrative controls. These differ from state to state. Freedom, security and justice must be guaranteed by the states. It is for each one to guarantee the safety of its citizens. With this in mind, the creation of a single market and the creation of an area of freedom, security and justice are bound to mean that it is necessary to harmonise private security services within the European Union.
This is no easy task, however. Research has shown that a number of obstacles must be overcome. Firstly, national legislation in this field varies considerably. Secondly, there are significant legal barriers between Member States restricting or preventing the free provision of services in the private security sector. Thirdly, essential features of the various national regulations pertaining to the sector must be harmonised.
These therefore are the problems making it imperative for the Member States of the European Union to harmonise their legislation regarding the private security sector. Only then will the free provision of services across a European area of freedom, security and justice be possible.
That said, I am bound to request the House to support the report of the Committee on Freedoms in tomorrow's vote. The report calls on the Council to withdraw the initiative in question. This is not because it is inappropriate, but because the legal form chosen is a decision, and also because of the legal basis chosen by the current Spanish Presidency to regulate the matter. That basis is Article 29(a) and Article 30(1) of the Treaty of the European Union. Both Parliament's Committee on Legal Affairs and I myself at the Committee on Freedoms have already stated the need to establish whether the activity to be regulated under the draft initiative presented by Spain is within the competence of the Community or that of the Union.
In this connection, I should like to draw your attention to three rulings by the Court of Justice against Spain, Belgium and Italy, on the grounds that they had retained in their legislation a number of conditions relating to the provision of services in the private security industry. This contravened the principle of non-discrimination provided for in the Treaty of the European Union.
Ladies and gentlemen, I am against the provision of private security services being part of a public service. The Court of Justice has ruled to this effect also. Consequently, as regards the free movement of workers, the exception concerning posts in the public services Article 39(4) of the Treaty establishing the European Community does not apply.
Accordingly, I believe that the activities of private security services do not amount to exercising official authority. It is my view that when such services act in support of the public security services they do so merely in an auxiliary capacity.
I must stress also that the private security sector is an economic activity, as the Court of Justice has confirmed. All legislative arrangements governing its activity in the Member States must therefore be subject to the Community's provisions aimed at establishing a single market and eliminating internal borders within the Union.
It should also be pointed out that to date, the Community has not adopted a directive aimed at regulating the private security sector. Nonetheless, this should not present an obstacle to future harmonisation of this sector. As rapporteur, I am therefore of the view that if the present draft decision were adopted, it would contravene Article 47 of the Treaty of the European Union. The latter requires the Union to respect the Community's competence to act within the scope granted to it under the Treaty establishing the European Community, and prevents the Union from legislating within that scope.
The initiative is certainly pertinent and worthwhile. Nonetheless, for the reasons cited, I propose that its content be reconsidered. I further propose that pursuant to Article 208 of the Treaty establishing the European Community, the Council should request the Commission to undertake a study of what should be involved in a common action in the sector of legal or natural persons providing private security services. If appropriate, the adoption of the necessary provisions should be proposed.
Mr President, I therefore propose that the draft decision submitted by the Kingdom of Spain be rejected. It is not legally possible to regulate what falls within the scope of the first pillar of the Treaty establishing the European Community from the scope of application of the third pillar, regulated by the Treaty of the European Union. To do so would run counter to Article 47 of the Treaty of the European Union, amongst others.
Mr President, I shall surpass your most optimistic expectations as regards time keeping by saying that the subject of this report is the establishment of a European Institute of Police Studies which would essentially consist at the outset of setting up a network bringing together the various national police training and research bodies and which would subsequently develop in a way not specified by those proposing it with a view to offering added value to the European Union in coordinating the various police agencies in the Member States.
As we see it, this initiative is a victim of one of the teething troubles of the building of Europe, which is a tendency for bodies with more or less overlapping aims to proliferate. In this particular field we already have Europol, Eurojust, the European Police College, the operational Task Force of European Police Chiefs, the European crime prevention network and the European criminal law network. So this proposal, as presented to us, suggests an increasing lack of rationality and a growing incoherence of systems in a field of Community action which is in its infancy.
It may well be that certain commendable objectives which deserve to be addressed and on which we should consider coordination and experience sharing by the police, and which have been touched upon by the Presidency, would be better served by amending the statutes and regulations of the European Police College, given that, if Spain were to fully participate in that mechanism that would also give an important boost to the coordination of police agencies.
It is important to identify what the new features are that would really bring added value and really represent gains in efficiency for the system, making it more coherent, setting aside changes that would result in a wasteful duplication of agencies, officials and costs, reflecting a certain bureaucratic tradition which does not serve our interests and which will not really assist EU action on crime. For these reasons, the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs agreed to deliver a negative opinion in plenary on the adoption of this initiative.
Mr President, this is a third and, I believe also slightly unnecessary, proposal that has come from the Kingdom of Spain. It seeks to institutionalise the provision of protection for public figures. The protection of public figures is, by definition, something which should be arranged between the Member States, or other states, and in the case of visitors, between the visiting state and the host state. I found it quite odd that there also it was based only on Article 29 of the Treaty of the European Union when it seems to me that both Articles 30(1) and 34(2)(c) needed to be added.
However, there is the germ of a good idea here. So I have taken the proposal and amended it in such a way as to facilitate cooperation between national intelligence, police and security services without setting up a bureaucratic institution and with no further cost. One of the problems that I had with the proposal initially, was that it seemed to want to codify or create a tariff of protection. Therefore, someone like yourself, Mr President, of supreme importance in the affairs of the European Union, would no doubt have been provided with two armoured cars filled to the gunnels with armed policemen with machine-guns, whereas a mere humble back-bencher like myself would be lucky to see one policeman walk past his house every other day. This struck me as being a slightly odd idea because, if nothing else, it would provide an absolutely perfect guide to a would-be assassin, as to what he was likely to come up against. So I removed all that.
However, there is, as I still say, the essential point and what I have added to it is that there should be cooperation and some kind of harmonisation, not only of the protection that is afforded, but the response mechanism in the event of such a tragedy, or an attempt being made. There are a number of institutions ranging from the SAS in Britain through the German border guards, the excellent military police in Spain and Italy and other countries, who, since the tragic events of the Munich Olympics, have acquired a great expertise in the response. It seemed to me madness to leave the response element of this problem out of the question.
On the issue of shared information, I think that the information should be shared on a need-to-know basis and, above all, should be kept away from politicians, bureaucrats and even the people who are being protected themselves, because operational security in this area must be paramount. Nor should there be any extra levels of decision-making that could interfere with operational effectiveness. Knowing how long it sometimes takes for all the institutions of the Union to arrive at a decision, the thought of introducing another tier between the attempt on your life, Mr President, and the response by the policeman, and it would have to pass through several committees, I hope sends a shiver down your back.
Finally, the other important thing that I have added is that any sharing of information must be subject to the principles of the Charter of Fundamental Rights. This is an area in which information would be shared on known threats, known possible suspects but, nevertheless, we have to make absolutely certain that fundamental rights are maintained.
That said, I hope that the House will be sufficiently impressed to know that my amendments were the only ones that went before the Committee. They were passed unanimously without any votes against, which I understand may be a rare if not unique event.
Mr Stockton, thank you very much for your kind remarks concerning the importance of the acting president but I must say I have a shotgun in my house and this will be quite enough.
Mr President, ladies and gentlemen, first of all, I would like to reassure you that I will not need the full ten minutes that have been allocated to me.
Mr President, the two reports that I have the honour of presenting to our Assembly today are very different in scope and nature even though they both deal with the same subject, namely Europol which, as we all know, is the European Police Office.
The first report was drawn up on the initiative of the Kingdom of Belgium, and relates to the adjusting of the basic salary and allowances of Europol staff. The scope of the report is very limited and it obviously does not require very lengthy comment. Quite simply, I formally call on Parliament to reject this initiative for two fundamental reasons.
First of all, I do not see why - and I hope that Parliament will support me on this point - Europol staff should be given a salary increase of 5.2% for the period 1 July 2001 to 1 July 2002, when, over the same period, European Union officials based in the Netherlands - in the same city of The Hague - will receive an increase in their salary and allowances of 4.3%. No serious or credible justification for this increase has been given.
Secondly, I think it is inconsistent and unacceptable for the Council to consult the European Parliament on such a routine issue, when it systematically refuses to do so on the Europol budget, despite the fact that both decisions fall under the procedure laid down in Title VI of the Treaty on European Union which stipulates that the European Parliament must be consulted. I therefore have no hesitation and no qualms in proposing that this initiative be rejected.
The second report, Mr President, ladies and gentlemen, deals with a different matter altogether. It has been drawn up on the initiative of the Kingdom of Belgium and the Kingdom of Spain and proposes, in addition to a necessary change to Europol's tasks, a new mechanism to amend the Europol Convention. As things currently stand, ladies and gentlemen, Europol is, as you know, an institution which comes under the umbrella of inter-governmental cooperation pure and simple. Within this framework, any change, however important or however urgent, to the Europol Convention requires ratification by all the Member States in accordance with the requirements of their respective constitutional rules. In other words, for example, it took no less than three good long years to ratify the Europol Convention. This procedure, Mr President, ladies and gentlemen, is obviously too lengthy, too slow and totally inadequate if we want Europol to have the capacity to take swift action against the manifold forms of serious crime. The initiative of the Kingdoms of Belgium and Spain, which proposes that the Council should from now on adopt further amendments to the Europol Convention, seems to be a step in the right direction.
In reality, in my opinion and the opinion of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, this initiative has three major shortcomings:
1. it restricts Europol, in law, within the ambit of simple intergovernmental cooperation, contrary to the express requests repeatedly submitted by the European Parliament and at a time when the European Council, at nearly all its meetings, is entrusting to Europol an increasing number of tasks to be carried out on behalf of the Union;
2. after enlargement of the Union, this decision may well cause excessive slowness, or even result in an impasse, in the decision-making procedure, given that the Convention stipulates and will continue to stipulate that all decisions relating to Europol must be taken by the Council acting unanimously. I ask my fellow Members how they think 27 Member States will be able to agree unanimously on operational police decisions, with crime levels as they stand in Europe and with serious crime spiralling out of control in certain sectors;
3. this proposal confirms the purely marginal role to be played by the European Parliament with regard to everything relating to Europol, while depriving it of the legal means and institutional framework which might enable it in the future to exercise genuine democratic control. I hope there are no objections regarding the fact that, thanks to the Convention, the national parliaments can now exert a degree of democratic control over Europol. Anyone who is familiar with the way Europol works and the way in which the national parliaments work is well aware that, at the moment, there is no proper or effective democratic control over Europol. The Council's choice to propose a mechanism which possesses the major shortcomings that I have just mentioned is all the more incomprehensible, Mr President, ladies and gentlemen, since the Treaty provides for an alternative route which would provide a simple solution to the problems that I have just outlined. All we need to do is to use the provision which is formally enshrined in Article 34(2)(c) of the Treaty on European Union as this would enable the Council to simply replace the Europol Convention with a decision.
The use of this provision would have the direct effect of integrating Europol into the third pillar and, consequently, into Community legal order, with the following three considerable advantages in the short term:
1. the improvement of Europol's operational capacities, since, pursuant to Article 34 of the EU Treaty, all decisions relating to Europol are to be adopted by the Council acting by a qualified majority with no derogation possible;
2. the improvement of parliamentary scrutiny of Europol, since, pursuant to Article 39 of the EU Treaty, the European Parliament should be consulted before the Council adopts any implementing measures and, secondly, Parliament may bring an action before the Court of Justice should these rights not be respected;
3. the automatic application of the rules governing the jurisdiction of the Court of Justice to all the decisions adopted by the Council pursuant to Article 34 of the EU Treaty, something that Parliament has constantly called for.
On the basis of this argument, Mr President, ladies and gentlemen, I call on the House to reject the initiative of the Kingdom of Belgium and the Kingdom of Spain, due to its lack of operational and democratic substance. It is a bad day for the Kingdom of Spain! I also call on the House to approve the draft recommendation which seeks to transform the Europol Convention into a Council decision and to thus incorporate it into the institutional system of the European Union. I would like to point out to Mrs Frassoni in particular that, as far as I am concerned, this operation must only be a transitional phase, and preferably a short one at that, before integral communitarisation takes place, in other words, before the treaties are merged and the paralysing and archaic distinction between the three pillars is abolished. I hope that, in this area, the Convention will live up to the historical challenges that lie ahead and the expectations of the citizens.
Mr President, I shall restrict my comments to the initiative concerning basic salaries and allowances applicable to Europol staff. I was responsible for this as rapporteur for the Committee on Budgets.
This might appear to be a minor issue, almost a routine matter. As currently presented, however, it lacks the necessary rigour. Parliament already ruled on the appropriateness of including the Europol budget in the Community budget when called to do so in the past.
Europol has indeed broadened the scope of its competence in recent years. This process has not, however, been accompanied by a change in its legal framework. Parliament has therefore been unable to exercise its function of democratic control. The decision on salary adjustment must be included in the scope of the budget. It so happens that this area, which does of course include the financial Rules, operates without Parliament having to rule on such matters. This is the background against which we have been consulted on the adjustment of salaries and allowances, pursuant to Article 44 of the present Convention.
As Mr Deprez has already pointed out, the decision does not give the reason why the salary adjustment was set at 5.2%. The salary adjustment for Community officials in the Netherlands for the same period was 4.3%. This figure was based on statistics supplied by the OECD for all Community institutions.
True, Article 44 of the Convention does not link adjustment to a procedure similar to that applied to other officials. Nonetheless I believe such lack of justification is not in line with the principles of sound financial management applicable to the Community budget.
This initiative has therefore been rejected because of the lack of justification provided in the procedure adopted. The salary level of Europol officials is not at issue.
Mr President, we trust Europol will be strengthened and that it will fulfil its duties efficiently so that the citizens feel protected. This is all perfectly compatible however with the democratic control the House always insists on when the legal status of this instrument for police cooperation is debated.
Mr President, I would like to thank the House for being able to address them at this point in the debate as I will have to leave for Rome to participate in the launch of a feasibility study on the external border guard. So let us say that I am allowed to speak because I have to leave for the front.
The five initiatives that were presented by the Member States have different scope but all relate to police cooperation. I will start with the initiatives concerning Europol. The first one, initiated by Belgium, aims to adjust the basic salaries and allowances of Europol staff. It is a formality since it results from the application of the Europol Regulation and the Commission has nothing against such an initiative.
Concerning the second initiative of Belgium and Spain for a Council act drawing up a protocol amending the Europol Convention, this is a significant step to implement the provisions regarding Europol as laid down in Article 30(2) of the Treaty of the European Union, which, as you know, foresees Europol's participation in joint teams and the possibility to ask Member States to conduct and coordinate investigations. It also directly follows up to the Tampere Conclusions 43 and 45 on the subject.
The Commission is therefore pleased that the Justice and Home Affairs Council of last April arrived at a political agreement on this part of the initiative while awaiting the opinion of Parliament. Regarding the part of the initiative on the simplification of the procedure for amending the Europol Convention, the Council is currently considering two different alternatives. The Commission's firm opinion, and there I follow Mr Deprez' arguments, is that the Europol Convention should be replaced by a Council decision pursuant to Article 34(2)(c) of the Treaty of the European Union. On this point, the Commission fully agrees on the draft recommendations of Parliament on the future development of Europol and its formal integration into the institutional framework of the Union as introduced by Mr Deprez' report.
A Council decision will not only allow the amendment of articles of the convention through a simplified procedure but also the adoption of implementing measures with a qualified majority in accordance with Article 34(2). If Europol were to be established today, it would probably be based on a Council decision, this being the modern legal instrument. Furthermore, the legal basis of Europol will then be in line with the one chosen for Eurojust. Finally, a Council decision would bring the role of the Court of Justice into line with that which has been provided for in the Amsterdam Treaty.
I will now comment on the draft recommendation. We are in full agreement with Recommendation No 6 on the cooperation with Eurojust and OLAF and with almost all of No 4 of the Recommendation regarding democratic control. Regarding the latter, I am pleased that Parliament agrees with what the Commission proposed in the communication that we have launched on the democratic control of Europol. We have some misgivings with the proposal to have representatives of Parliament on Europol's management board. I believe there are alternative forms of parliamentary control that are more appropriate to the specific nature of Europol.
Concerning Recommendation No 2 on the budget, the Commission feels, as it has explained in the communication that I have mentioned above, that the question of Community financing should be settled in the context of Europol's possible future operational competences. As regards Recommendation No 3, the tasks, we can agree with everything except the first two points: participation in joint teams and asking Member States to open investigations. From a Commission perspective, these latter two points are superfluous since the Council arrived at political agreement on them last April.
As regards the three initiatives submitted by the Spanish Presidency, I would like to express to the Spanish Presidency the Commission's gratitude for putting this subject on the agenda as they meet a real need for progress in police cooperation in the European Union. With respect to police studies, the Commission has on different occasions underlined its interest in advancing cooperation in an area in which knowledge at European level is often insufficient. At the same time, however, we have warned against a multiplication of networks, the functioning of which, according to the experience gained the European Police College may prove difficult.
The Commission has, therefore, suggested a more pragmatic formula proposing to amend the Council Decision of 22 December 2000 creating the European Police College to allow the police studies institutes of the Member States, where these institutes are separate from police training institutions, to participate as full members of the European Police College network. I am pleased that this suggestion, which is very much in line with the suggestion of Mr Sousa Pinto, has found an echo in a number of Member States and now seems to be the most favoured option in the Council.
Regarding the initiative for a Council decision setting up a network of contact points for national authorities with responsibility for private security, the Commission agrees that the growth of the private security sector in our countries, as well as in the candidate countries, requires a general policy discussion about division of responsibility between the public authorities and the private sector in providing security to our citizens. However, as much we would like to see a serious policy discussion taking place at European Union level on this subject, we must totally respect the division of competences established by the Treaties.
The Commission has pointed out on several occasions that even though it would be positive to establish contacts between the responsible authorities dealing with private security in the Member States, it should be underlined that, according to the jurisprudence of the European Court of Justice, private security is a service as any other service. As such it falls within the remit of the European Community, as Mrs Cerdeira Morterero has just emphasised, and creating a network based on Title 6 would violate Article 47 of the Treaty of the European Union, which states that "Nothing in this Treaty shall affect the Treaties establishing the European Communities or the subsequent Treaties and Acts modifying or supplementing them".
The Commission has therefore taken the necessary steps to proceed within the context of the first pillar to a study of the need for common measures to regulate the provision of security services by private providers in the European Union. In addition, the Commission would like to reiterate its argument on the inconvenience of creating another network with the administrative and budgetary consequences this implies.
Finally, concerning the proposal to set up a network for the protection of public figures, the Commission welcomes this initiative which identifies an area where the need for strengthened cooperation in the European Union has become evident. Although we must question the basic convenience of creating yet another network, it seems obvious that this initiative responds to a real need confirmed by experts in the field.
An important point made by the rapporteur, Lord Stockton, and shared by the Commission, is that the network should not be competent to harmonise Member States legislation and regulations. The network should have no power of decision but should only function as an advisory body and should have not budgetary implications. There is only one caveat to the support by the Commission for this initiative and this is linked to the question of the Commission's participation in the network: we should be more involved.
In conclusion, I would like thank the rapporteur, Lord Stockton, whose work is a valuable contribution to this initiative as regards its legal basis but also as regards the added value this network will bring to police cooperation.
Thank you very much, Commissioner. Have a good flight and kiss the soil when you land.
Mr President, my good friend and colleague Mr Deprez has overlooked the fact that today is not a particularly good day for Belgium either.
My group's position is in line with the conclusions of the Cerdeira and Sousa Pinto reports, insofar as we believe private security companies must be regulated at Community level. Given the size and activity of the sector across the Union, its activity should be regulated, as is recognised by Mrs Cerdeira Morterero in her report. I do however admit the validity of the arguments put forward in favour of reconsidering the initiative given the need to adjust it to its legal basis.
With regard to setting up a European Institute of Police Studies, this ought surely to come within the scope of the European Police Academy, precisely because we should avoid creating a multiplicity of rival bodies.
Both these initiatives do nonetheless demonstrate the Spanish Presidency's emphasis on and commitment to achieving maximum efficiency from bodies established to guarantee the safety of the citizens of Europe.
Ladies and gentlemen, European public opinion is becoming increasingly concerned not only about the rise in delinquency, but also about the increasing tendency to resort to street violence.
All too often, mass events such as football matches or public demonstrations turn into pitched battles resulting in the destruction of street furniture and sometimes in personal injury. The demonstration may start out as legitimate and peaceful like those organised by anti-globalisation movements, but then things go wrong. The average citizen will not venture into certain areas of our big cities after dusk. The citizens are clearly concerned about the present lack of security and unhappy with the situation. This is why private security companies are flourishing and need to be regulated at European level. More thought should also be given to the relationship between public and private security. It does seem as if those who can pay for their security can be sure of it, and those who are not in a position to do so are at greater risk. In other words, those who have the money can buy the security the state is unable to guarantee. I do therefore believe that the issue should be dealt with in greater depth.
Furthermore, street violence, cyber crime and child pornography are all new offences and involve a significant psychological element. This may possibly result from the dynamism and hyper development of a society with a great capacity for the transmission of information and communication, in which values such as safety, justice and urban peace have been sidelined in favour of misconstrued notions of modernism and progress.
Coordinated police action is required if we are to rise to the challenges posed by these developments at European level, together with the swift implementation of initiatives designed to overcome them, such as the one before us today.
Mr President, ladies and gentlemen, I would like first, and on behalf of my group, to thank the rapporteur, Mr Deprez, for the excellent report he has produced on Europol. We talk a very great deal about this topic here in Parliament, and I believe we are agreed that Europol is an important department and one that it is right and proper that the European Union should have. It creates greater security for the public and can help us to contain cross-border forms of crime.
To guarantee that, we need good staff, who of course cost money. On that much we can agree. It is therefore somewhat painful for us to have to make clear our present position on the issue of employees' salaries. It really does sadden me that we at present have to resort to sanctions when it comes to officials' salaries. We do not actually want to get into a row with officials, and would much rather deal with the Council, but that is how things are at the moment with Parliament. The question has been put to us, and this is our answer.
We demand that structures be set up to facilitate the control of Europol by Parliament. This is something that the Council, in the long term, cannot ignore. To the Council, I say that its conduct in this matter will determine the extent to which the great majority in Parliament will cooperate with it. My group sees the strengthening of Parliament as one of the most important aspects of a future stable Europe. The success of enlargement is also dependent on Europe becoming more parliamentary. This is true in all areas, including internal affairs policy and internal security. We want not only to have co-decision when it comes to money; we want the shaping of internal affairs policy to start with Parliament, and budgetary law is part of that. Let me remind you, in this context, that we have hitherto been highly cooperative. The Council's post-11 September measures have our full support. We gave our full agreement to terrorism being combated without delay. Being convinced that it was right to do so, we also did not hesitate to join in drawing up lists of persons and groups whose assets were to be frozen. We have added essential aspects of counter-terrorism to our agenda, and that has been in cooperation with the Council and the Commission.
Having given our full support, we now, though, expect the Council to make its move. We have conceded something in advance. It is now for the Council to meet us halfway. Until that happens, we will support our rapporteur Mr Deprez' proposal that the Belgian and Spanish initiative on Europol be rejected, and will hope that Europol's officials will be able to understand why we do so.
My group will support you, Mr Deprez, on the first two issues, the initiatives of the Council, but unfortunately not on the recommendation. We believe that it is risky to recommend something new without having a democratic safety belt and we believe that it is rather dangerous to support the idea that it is possible to have a majority in the Council without having co-decision as well. Furthermore, experience in Europe demonstrates very clearly that the principle of 'provisionally definitive' and 'definitively provisional' is certainly in use here too, in the European Union.
Mr President, the European Convention has been meeting in this building since February, and in its sittings, the European institutions' lack of transparency, deficient openness to the public and inadequate democratic control have repeatedly, and rightly, been decried. None of this, though, seemed to have anything to do with Europol, an office whose tasks are decided on by the governments among themselves rather than by a majority in the Council, which is, by the way, itself not exactly the epitome of transparency and democracy. We, Europe's Parliament, are utterly excluded from any control or co-decision, and that is why I will say quite clearly, here and now, that it is a continuing scandal that the Member States' governments refuse to change this.
Whilst democratic influence and control have been left out in the cold, though, Europol's competences have been extended, step by step, since 1998. Money-laundering and counter-terrorism were the watchwords when this was given renewed impetus in the aftermath of 11 September. Europol's functions are about to be extended again. It is already engaged in active preparations for enlargement. According to newspaper reports, new buildings have now been occupied at the Office's headquarters, and the first liaison officers from the candidate countries, for example Poland, have taken up their duties.
All these breathtaking changes are taking place without Parliament being granted even the slightest opportunity to obtain information and exercise control. It is unable either to demand a debate on the Office's annual report, or to summon its director before the competent Parliamentary committee. Parliament is not even accorded the right to send two representatives to its Board of Management. As directly elected delegates, we are left to rely on newspapers for our information, and that, Mr Deprez, is why my group supports your call for the Belgian and Spanish initiative to be rejected.
Mr President, the two reports by Mr Deprez on Europol provide an opportunity for the European Parliament to demand that it be given responsibilities for control over this body. In February, Parliament was given quite strong support by the Commission on this issue. In its communication entitled 'Democratic Control over Europol', the Commission proposes to strengthen the European Parliament's powers of control, but at the same time creates a diversion by referring to the creation of a joint committee consisting of members of the European Parliament and the national parliaments, an appealing reform by all appearances, but one that is in fact meaningless, since the proposed joint committee would have no power. In our view, in order to achieve coherence, the control of European police cooperation, such as that of national police forces, must instead be granted to the national parliaments. This control might well be organised under the inter-parliamentary pillar, the creation of which was proposed by the cross-party group SOS Démocratie to the Convention that is currently considering the future of the Union. I shall return to this point, Mr President, in my explanation of vote.
Mr President, here we are today discussing five initiatives from the Member States, and the Council is again conspicuous by its absence. These initiatives may well be a good thing in themselves, but they are increasingly creating problems for us. The problems arise because they are founded on a legal basis which often turns out to be absolutely unusable and we are then consulted, even if we do not absolutely have to be, as with the salary rise for the employees of Europol. Let me say to the Council: Give them a decent income, so that Europol's staff are paid according to their performance, and so that they are motivated rather than frustrated.
You address problems, but end up proposing solutions that go against further integration. Here again, I am referring to the Europol Convention. We need quicker decisions, decisions reached by the Council on a majority basis. These initiatives create difficulties for us when more and more new institutions are created, meaning more bureaucracy and more expense, but nobody can explain to us what added value these new networks, institutions and facilities bring to the European Union or to security.
Rather, these initiatives give the impression that activities are being announced without any desire to strive towards real solutions. This plethora of initiatives increasingly clogs up our work in committee, with the result that tomorrow will probably see four of these five initiatives having to be rejected and one of them adopted only if amendments to it by Lord Stockton and others among us can actually be accepted. All in all, that does not make for a good day for this form of parliamentarianism or for initiatives of this kind. We have to consider whether future initiatives like these will require us, perhaps via the Convention, to take a new path in order to achieve sensible solutions in the interests of security and also of Parliament.
Mr President, we are not, in principle, against the proposal to create a body which would both ensure effective cooperation between police forces in Europe and gather developments and results of studies and research on combating crime. However, the proposal appears to ignore a criminal challenge which is present in many European countries, a challenge of extreme criminal danger, namely the mafia: this is a challenge that must certainly not be disregarded by the European Parliament. I am afraid that it is something more than and different from what is defined in the proposal as just 'organised crime'. The mafia is expanding increasingly beyond its traditional areas of activity, it is forging literally global alliances, it is penetrating the economic and financial sectors through extremely sophisticated money laundering systems.
The objectives of the European Police College - which I propose should be named after Giovanni Falcone, who gave his life 10 years ago this year in the fight against the mafia and was the first to point out the transnational dimension of the tentacular mafia network - must include precisely the fight against the mafia and prevention of the risk it represents.
Mr President, ladies and gentlemen, the European Parliament has been consistent in approving various initiatives to widen Europol's mandate. In addition to drug trafficking and its initial powers, we have given it additional powers relating to trafficking in human beings, terrorism, money laundering, forging money and means of payment, as well as all kinds of serious international crime.
We want to help transform Europol into a more efficient organisation for fighting against organised crime. The initiative before us today is intended to go further still, to revise the Europol Convention itself, which as it stands limits Europol's functions to collecting, analysing and exchanging data. We welcome the idea of giving Europol operational powers in line with our interpretation of the Treaty of Amsterdam. But we also wish to stress the need for this to go hand in hand with measures ensuring democratic scrutiny or judicial control.
The procedure adopted for revising the convention is, however, of a strictly intergovernmental nature. We therefore support the proposal put forward by the rapporteur, Mr Deprez, that this initiative should be withdrawn and that a new proposal should be presented with a view to replacing the convention by means of a Council decision under Article 34, which would make it possible to integrate Europol into the third pillar and accordingly into the institutional framework of the European Union, as has been repeatedly requested by the European Parliament.
What we wish to see in these parts of the area of freedom, security and justice are firm, specific and carefully considered measures. We reject initiatives which suggest that something is being done but which lack any real substance. That is why I support the Sousa Pinto report and am proposing that the Spanish initiative for the establishment of a European Institute of Police Studies, which would overlap with the structure already in place and in particular the European Police College, should be rejected.
We also support Mr Deprez's report on increasing the basic salaries of Europol staff: if the European Parliament is not consulted on Europol's general budget, it does not make sense for it to be consulted on a matter of detail. I agree with the rapporteur on the importance of incorporating Europol's budget into the Community budget.
Mr President, the ever-increasing threat from terrorist organisations, and the greater concentration of terror in the murdering of public figures, with the recent hideous murder of one of the Netherlands' leading politicians, make this matter one of vital importance today to Parliament.
All security agencies in the EU countries, whether public or private, must fully cooperate one with the other in every way possible. The bringing together of the data in their intelligence banks and policy strategy is of imperative value to them in their fight against terrorism. Those EU countries who have faced the might of terrorist destruction and who have succeeded, and are succeeding, against the terrorists should be encouraged to take a lead and help others who might be faced with a similar situation.
I believe that it is not the incorporation of the police forces or security agencies of the EU which will solve this problem, but the fullest cooperation between all these agencies now and urgently.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 7.55 p.m. and resumed at 9 p.m.)
The next item is the joint debate on the following reports:
(A5-0169/2002) by Mr Fiori, on behalf of the Committee on Agriculture and Rural Development, on the mid-term review of the reform of the common organisations of the market (COMs) in the context of Agenda 2000 [2001/2127(INI)];
(A5-0164/2002) by Mrs Rodríguez Ramos, on behalf of the Committee on Agriculture and Rural Development, on rural development in the framework of Agenda 2000 - interim balance in the EU and the applicant countries [2001/2041(INI)].
Mr President, it is a pity that the Commissioner is not here because I wanted to start my reflection on the own-initiative report of which I am the rapporteur by saying, on the basis of today's debate, that I am sure he will find the atmosphere in the agricultural sector much more friendly than that in the fisheries sector.
The subject of our own-initiative report is the mid-term review laid down by the reform known as Agenda 2000: it is an analysis stage which comes after a phase in which the second major reform of Community agricultural policy was introduced; over recent years, Community agricultural policy has taken on a much stronger, much more definite connotation than that intended by the signatories to the Berlin Agreement in 1999. This is because European agriculture is going through one of the most difficult, complex and sensitive periods of change in the existence of the common agricultural policy, and the difficulty currently facing agriculture - a difficulty which is quite obvious to the farmers, for whom the European effort is a major point of reference - was also mirrored in the preparatory work for the report, in the debate in committee and in the difficulty of putting together a report with a broad consensus.
In actual fact, there are two major philosophies underpinning this own-initiative report: on the one hand, there is the school of thought which asserts the need to preserve the current framework of the common agricultural policy and declares itself to be virtually opposed to any change which could alter the nature of the objectives or principles of the common agricultural policy as we know it; on the other hand, there is the school of thought which calls upon us to intervene with hefty measures, measures which would considerably alter the current legislative framework, to take into account the crisis situation in a number of sectors, to take into account eastward enlargement, under negotiation with the European Union, to take into account the WTO negotiations and, most importantly, to take into account the need, of which farmers are perfectly aware, for a direction to be found for the market and for production systems too which will guarantee an acceptable level of income in the long term.
This is therefore one of the thorny issues we need to address. The MacSharry and Agenda 2000 reforms ensured - so it is written - a reasonable and stable income for producers. It is no longer possible to monitor or verify this in many European countries. Apart from anything else, we do not yet have an analysis framework providing accurate data on changes in producers' incomes which would allow us to carry out a review of the effects of Agenda 2000 in terms of income too.
There have been many exchanges of opinion and ideas, and I would like to comment on some of them for I have tabled a number of amendments on points of importance to me which have been the subject of lengthy debate. Firstly, we call for a direct aid system where the granting of direct payments is decoupled from production. This is certainly a viable method of dealing with the changes taking place in the agricultural sector, but the minimum level of income received by holdings must be taken into consideration as a parameter. We do not have this information at present and, above all, we cannot even remotely hope to make the income of holdings dependent solely on State intervention.
Secondly, there are two instruments which have been on the table for a long time: modulation and degressivity. Modulation has thus far been voluntary. In the Member States in which it has been applied, it has not yielded the results that might have been expected. I realise that modulation is a system for transferring resources and funds. It is a perfectly good system. Transferral, under the present proposal to switch from a voluntary to a compulsory system, is certainly a viable working instrument, but, if it is diminished by a mechanism which does not allow review or analysis according to the formula we have identified in the own-initiative report, then I can see it causing holdings major revenue problems and requiring very close analysis. Consider, for example, a large farming country, France. Just a few days ago, the Minister for Agriculture revealed that there was a surplus of EUR 300 million in the modulation system developed and updated over the last two years, which remained in the hands of the State and was not redirected to the agricultural holdings. If we then propose to combine modulation and degressivity, applying them side by side, we will find ourselves in the situation, clear from any econometric model, where the income of holdings is falling by, in the case of a medium-sized holding of 100 hectares, almost 30%. This aspect therefore warrants a great deal of attention.
I will close with one last point. I have been accused of failing to include the concept of multifunctionality in my own-initiative report. Well, my task was to produce an own-initiative report firmly anchored to the first pillar. The aspects relating to changes in the development of agriculture are dealt with exhaustively in Mrs Rodríguez Ramos' report, with which I identify, which I voted for and which I fully support. However, in the context of a report, such as Mrs Rodríguez Ramos' report, on rural development in the world, we must on no account forget that agriculture is an undertaking, it is an economy, and it needs a first pillar which allows Europe to assume a strategic position on the major international commodities, especially in the light of the decisions of the US Government relating to the Farm Bill.
Mr President, this is an own-initiative report on the interim review of Agenda 2000 in relation to the second pillar - rural development. We believe that rural development has to consolidate a multifunctional agricultural system across the Union, and that rural development therefore needs to be one of the European Union's priorities.
The first and second pillars are two indissociable instruments of the common agricultural policy and should, therefore, complement each other and be used for the benefit of a multifunctional agricultural system that will enable many farms to be maintained across the European Union. We think that the first and second pillars complementing each other is the only way of preventing a dual system of agriculture from being created within the European Union, with one type only looking towards the markets and depending solely on market aid while the other has its back to the agricultural markets and depends on aid that is disconnected from production.
It is not and would not be a good model for the first and second pillars to be like two sealed and unconnected compartments and for all the multi-functionality to be concentrated in the second pillar, on rural development. Mr Fiori, as you have just referred to my report, I have to tell you that I think that your view is wrong and ultimately inefficient.
Multifunctional agriculture must enable us to combine market management and management of rural areas and enable farms across the current and enlarged Union to exist and be viable.
It is true that Agenda 2000 created the second pillar of the CAP, rural development, and we welcome that. However, we have to criticise the fact that it has a meagre budget: 10% of the total CAP budget is what we devote to rural development. We therefore ask for a greater budgetary allocation, a budgetary strengthening of this pillar, so that it can meet the challenges that it is faced with.
We have also been unhappy to see that the uneven application of rural development measures by the Member States does not always produce a positive result for the rural areas of the Union. This is particularly the case for those areas that are most rural, most remote and which are lagging the furthest behind, which are not finding a truly satisfactory solution to these problems.
We therefore propose that, without diminishing the powers of the national authorities, we should establish priorities under the second pillar of the CAP in order to move forward in defining a core of priority measures at Community level that guarantee sustainable development in the Union. We also propose that the Commission define a new typology for rural areas to enable us to set priority measures for each area and also to help us to apply different percentages of co-financing according to the various rural problems that exist in the Union.
We ask that, as part of the interim review of Agenda 2000, there should be compulsory and uniform modulation of aid under the first pillar. Mr Fiori said that voluntary modulation has failed. There should, therefore, be compulsory and uniform modulation of aid under the first pillar, in order to use those freed-up resources, not only for the measures that we can currently use them for, the agro-environmental sector, early retirement and reforestation, but also for all the measures established in the regulations on rural development.
We think that as part of this measure and in the interim review we should strengthen the eco-conditionality of aid and establish a link between the disbursement of direct payments and the provision of services within a multifunctional system, extending eco-conditionality measures in favour of sustainable development.
We also ask for the Community support framework for rural development to be simplified through the creation, on the basis of the two EAGGF Guarantee and EAGGF Guidance sections, of a single agri-rural fund for the whole of the CAP. And on the occasion of this report in favour of multifunctional agriculture and of a different multifunctional agricultural policy, I would like to finish by asking for codecision for Parliament on agricultural policy.
Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking most warmly both rapporteurs, Mr Fiori and Mrs Rodríguez Ramos, for the work they have done. Most of all, I would like to speak to Mrs Rodríguez Ramos' report. As shadow rapporteur for the PPE-DE group, let me express my heartfelt gratitude for the good cooperation with Mrs Rodríguez Ramos. Agenda 2000's mid-term review is a very important stage for agriculture, as the further development of the common agricultural policy is very important specifically in a global context. The right course must be set at the right time, so I welcome both these own-initiative reports to an extraordinary degree.
I see the considerable attention paid by Mrs Rodríguez Ramos in her report to rural development, with all its demands, problems, opportunities and possibilities, in a favourable light. Its continued promotion within the second pillar of the CAP really is an important matter of concern to me, although such promotion must not be to the detriment of the CAP's first pillar. It is also important to emphasise the multi-functional agriculture by which jobs can be created, and which also has many other beneficial effects on rural areas as a whole, on their environment, the economy and the maintenance of the cultivated landscape. I would also like to point out that the promotion of all farming concerns, above all those belonging to young farmers, in all Europe's regions, is a matter of great concern to me as rural structures depend on the concerns' existence and on the latter's willingness to protect them.
Agriculture is to be strengthened and steered towards sustainable development in many parts of Europe, although its competitiveness must not, of course, be disregarded. I urge that care be taken to maintain guarantees of food safety. Consumer confidence and the quality of agricultural products are important principles in the agriculture of today. What is important to me is that this mid-term review should not be taken as an opportunity to generally call into question the existing rules of the CAP.
For me, a 'mid-term review' means reviewing Agenda 2000 and the current rules. Necessary adjustments must of course be made in response to the results of this review, but Agenda 2000 has to be transposed, and its long-term implications have to be reviewed. Moreover, the problems of enlargement must under no circumstances be mixed up with the discussion we are having today on Agenda 2000 and the mid-term review. The European agricultural model must be secured for the future as well. If compulsory modulation of compensatory payments is to be advocated, it must also be ensured that the Member States cofinance it.
I would like to sum up by saying, by way of emphasis, that the promotion of rural development must - as already said - under no circumstances be to the detriment of the CAP's first pillar, but additional funds need to be made available for it to be extended. We Members of Europe's Parliament therefore look forward with great excitement to the Commission's proposals, in response to the mid-term review, for positive development of agriculture, forestry and rural areas, and thus for the future of farmers in Europe.
Mr President, Commissioner, I too plead for the respect of the founding principles of the CAP, against any form of renationalisation and for significant changes to be made to the CAP within the framework of the Berlin financial accords so that we can meet European society's new expectations. Now more than ever before, all the policy's COMs must promote or enhance the multifunctionality of our agricultural policy in order to guarantee food safety, sustainable development, rural development and territorial cohesion, in addition to animal welfare. This is what our fellow citizens now expect from Europe's agricultural policy. This is what forms the basis of the European agricultural model, the recognition of which we must forcefully promote on the international stage. In other words, we need an agricultural industry that does not 'produce more' but 'produces better'.
We must make ourselves clear on this issue, however. If, on the one hand, European agriculture has no future other than to respond appropriately to the expectations of European citizens, there will, on the other hand, be no genuine multifunctionality unless the policy that is implemented provides its actors with sufficient income to enable them to make a living in all the Member States. Consumers and taxpayers must shoulder their responsibilities in this area. This means that we, as politicians, must concern ourselves, with the same degree of commitment, with both the needs of modern society and with agricultural incomes. In this area, I would warn against any approach that aims to limit the CAP to receiving only public funds for multifunctionality under the consolidated rural pillar, and submitting other areas of agricultural policy to market deregulation. Furthermore, I condemn the policy of the United States which, by means of excessive public support, will help to bring down world prices and flood our markets with GMO products.
When all is said and done and to sum up, I personally plead for a restored CAP which, first and foremost, is based on a budget equal to its priorities, with public support that is distributed fairly amongst farmers depending on modulations. Secondly, a CAP that is based on an enhanced market management policy that promotes quality products and reduces our reliance on certain imports, such as those of vegetable protein. And thirdly, a CAP that is based on a policy relating to agricultural incomes which guarantees the continued existence of farms in all the Member States. Any change to the CAP that dismisses these three requirements would deceive both the citizens and farmers of Europe.
Mr President, Commissioner, I would first like to thank Mrs Rodríguez Ramos and Mr Fiori for the enormous amount of work they have put into both these reports. I do not have much to add when it comes to Mrs Rodríguez Ramos' report, but I have a few comments on Mr Fiori's.
I think it is important that we think about whether we should retain agricultural policy or develop it. We have to realise that improved communications, both physical and electronic, are making us increasingly dependent on the world around us. This makes it impossible for us in the EU to isolate ourselves and conduct a completely separate agricultural policy. We have to take into account what is going on in the world around us.
The negotiations of the World Trade Organisation are becoming increasingly important and are setting the standard for what we do. This is emphasised by the fact that the countries of central Eastern Europe will soon be included in the EU. An enlarged EU will in fact be the largest player on the global food market. Therefore, we must also take on the role of the most important player when it comes to pushing development forward. Now that the US has increased its agricultural subsidies, the EU must seek to be the driving force behind further opening up the global market, involving the developing countries in that market and thus making it work better. This would also create an opportunity for the developing countries to demonstrate, through their growth, that they are a purchasing force on the global market due to their having an enormous need for food.
Mr President, I believe it is important that we think this through both ahead of the interim report and ahead of a new agricultural policy after 2006. Being aware that a functioning global market is much more important for the farmers of Europe may be a much greater guarantee of their obtaining a reasonable income than an increasingly fragile political support system which we no longer particularly agree that we wish to develop.
Mr President, the Berlin European Council limited the interim review of Agenda 2000 - and the two own-initiative reports referred specifically to the Commission's future proposals on the review of Agenda 2000 - in terms of the limits on the financial perspectives and the possible review of the intervention prices for cereals and milk quotas.
The financial perspectives have been respected, and what is more, expenditure has been far below what was budgeted. With regard to the price of cereals, in my opinion, the real need is for the price differential for oilseed crops to be restored in order to correct the strategic deficit of vegetable proteins. However, there should be no experiments with durum wheat or rice in order to prevent the risk of cultivation disappearing. With regard to the system of milk quotas, we should refrain from any experiments that could have disastrous consequences for mountainous areas.
I therefore think that the interim review of Agenda 2000 should under no circumstances lead to what I would call a radical reform, with budgetary restrictions, with the prospect of enlargement. However there could be reforms of certain aspects of Agenda 2000 that have shown signs of not working or of lacking in efficiency. For example, the application of modulation should be compulsory and uniform across all the Member States, and the scope for use of the funds freed up through it should be considerably extended.
With regard to rural development, I have a few comments to make: political bargaining could be a threat to achieving objectives set for rural development. The requirement of co-financing, as it is currently designed, creates a deficit of rural development measures in the poorest regions, which are the most needy ones, and the predominant measures in some countries frequently have little to do with sustainable rural development.
I think that the report by Mrs Rodríguez Ramos deals with these problems very well and it will therefore receive the unreserved support of my political group. With regard to Mr Fiori's report, it should be recognised that it has some structural problems, possibly due to the large number of amendments that he received. Mr Fiori knows that my political group, and I personally, made a considerable effort to reach a consensus on some aspects of the amendments that I had tabled, and I thought that the final result of the vote in the Committee on Agriculture and Rural Development reflected agreements between all the members of the committee.
I was surprised by the final amendments from Mr Fiori that will be voted on tomorrow, and I would like to say, with all due respect, that I do not share the opinion that he has just explained to us, that we need to set an economic, business-like view, which should also exist in a large proportion of agriculture, against modulation policies. I think that public policies should refer to specific objectives, such as sustainable development, job creation and social criteria, and that under no circumstances should they be incompatible with that business-like, economic view of agriculture. I have a difference of opinion with Mr Fiori on this issue and if his amendments, which remove modulation, are adopted, I will advise my political group not to vote in favour of his report.
Mr President, the fall in the price of cereals, poultry, pork, beef and veal, cheap imports, instability of the international markets - this is all in a day's work for farmers. Yet agriculture, just like other economic activities, is in dire need of clear prospects for its future development. The mid-term review of the CAP must be used as an opportunity to confirm the objectives set by Agenda 2000 and to reassure farmers that the negotiators are determined to defend our crops and to firmly establish the European agricultural model at the international talks. This task has been made all the more difficult by the Commission defying the views of the Member States in the reform of the common fisheries policy.
The aim of the CAP is to produce a wide-range of crops throughout the Union. Its two pillars must be made consistent in order to guarantee farmers a decent income, the major part of which must be based on the price of products. The common organisations of the market and their market regulatory instruments must continue to play an essential role whilst reinforcing the rural development pillar. The latter must also enable farmers to meet society's new expectations in terms of quality, environmental protection, animal welfare and financing the additional costs that the market is not ready to assume. However, the second pillar can also become, on the one hand, a tool for innovation by encouraging, for example, varied farming activities, crop diversification such as vegetable protein, and, on the other hand, a tool of the future by encouraging the setting-up of young farmers, in particular by helping farmers return to their activity whilst enabling older farmers to leave the profession in dignified conditions.
The task of rural development is not, however, to tackle all the environmental, social and territorial challenges of the countryside. This is not the role of the CAP either. Its role is to draw up land development policies which fall within the remit and are the responsibility of the Member States by virtue of subsidiarity. The agricultural budget cannot become a substitute for the insufficient financing of projects that have anything other than an agricultural vocation. There might have been the temptation to do this for projects with purely environmental objectives such as the LIFE programmes, to take just one example.
Lastly, enlargement is a further challenge for our farmers. We must ensure that they do not bring into question the already fragile circumstances in both Member States and candidate countries.
Mr President, Commissioner, ladies and gentlemen, 'mid-term review' in connection with Agenda 2000 is one of the crucial concepts in current political discussion across Europe. Every one of us has his own personal preferences when it comes to this important topic, as both the discussions in the Agriculture Committee and the number of amendments submitted bear witness. Both rapporteurs deserve a great deal of gratitude for having made very serious attempts at incorporating in their reports, as much as possible, the well-founded concerns of Members of this House. As a basis for the balance sheet, the mid-term review must be an option for the future; in other words, Agenda 2000 must be a valid and binding framework up to 2006. It is on this basis that the common agricultural policy must be developed further.
It is quite clear that the situation in a globalised world market means that all tendencies towards regionalisation have to be rejected. Our common agricultural policy has to be planned on a long-term basis and capable of being worked out by anyone, which means that we must not lose sight of the objective of using streamlining as a means of dismantling bureaucracy. The production types society desires are, above all, to be achieved more by incentives and not so much by commands and prohibitions. One major question is that of how we care for rural areas and keep them alive.
The efficient promotion of young farmers is indispensable in this. We also want the second pillar to be strengthened, but what, in the area of agriculture, is meant by this? The objective must be to make clear that environmentally friendly services and maintenance of the countryside do not 'cost nothing', but maintain an accountable market value. Reliability and competitiveness for the farmers and hence greater freedom for their business operations when their performance is considered as a whole is the first objective. First-rate product quality, no matter what the production type, and the required income from it, is the second.
Monitored safety right along the production chain, Commissioner, is our third objective in further development of the common agricultural policy, and it is an indispensable one.
Mr President, Commissioner, ladies and gentlemen, it is now perfectly clear that we must rebuild a European agricultural model. Instead of having a model based exclusively on production, we must instead redefine a multifunctional agricultural policy which provides social balance and job stability, land management and respect for the environment. I believe that this political choice is, without doubt, the right choice. However, it also brings a challenge with it, that is, to reform the European common agricultural policy so as to adapt it to the requirements of the twenty-first century in order to guarantee a future for the European agricultural model in an increasingly globalised economy. This is an ambitious project but one that is crucial. We must allocate the resources to achieve this ambition by gradually re-allocating a significant part of the Community budget of the 'market' pillar to the 'rural development' pillar, whilst encouraging all types of agricultural businesses, and particularly the most fragile. This is because Europe must not sacrifice the crops that it does not consider sufficiently profitable on the altar of outright profit.
Ladies and gentlemen, I am also speaking to you on behalf of the producers of the outermost regions, who sometimes feel abandoned when faced with the breaking up of many COMs imposed by the WTO under pressure from the Americans. The sugar cane/sugar/rum industry provides almost 40 000 jobs in the French overseas departments; the banana industry provides 65 000 jobs in the West Indies and the Canaries. It is important not only for the survival of these regions, but also for the defence of the European agricultural model. If we cease to support these crops, we shall be leaving the way open to Latin American multinationals, which consider the respect of social and environmental standards, or even human dignity itself, to be of secondary importance. And we will be turning our back on the agricultural industry that we wish to build, an industry that is committed to environmental preservation, consumer protection and an industry that is concerned with the economic, social and also territorial cohesion of the European Union.
Mr President, Commissioner, I would like to thank the rapporteurs for their work, which is of great value. I am especially pleased with the principles written in the report by Mrs Rodrígues Ramos, according to which, in the future it must also be possible to carry out agriculture in all the existing and future areas of the EU. I hope that the Commission notes the message contained in the report that factors associated with different climates and growing conditions should be better taken into account in EU agricultural policy in the future than is the case today.
The most overwhelmingly important issue in the reports, modulation, is linked to the matter mentioned above. Everyone talks about it but it has not yet been decided how it can be realised. Nor is everyone enthusiastic about it. In the ELDR Group we have started out from the view that modulation is required. It is true that in existing EU policy, too much money is distributed to large farms and even also to the most productive areas in the European Union without the EU guiding the use of this funding to promote structural or sustainable development. Therefore, modulation should also be a way for funding to be reallocated for use by the EU as a whole for the sake of food quality and safety.
Mr President, both reports and most of the amendments are based on a political will to carry the Berlin decisions forward and to shape the enlargement of the Community on the basis of this European agricultural model. The main issue is to maintain payments under the common market organisation, with quantity regulation needing to be achieved, as planned, by means of financial compensation. This long-term approach has been one of the main pillars of the success of the common agricultural policy and it should not be underestimated.
It is certainly appropriate to increase competitivity at national level by means of cooperation models for developing rural areas as an economic factor in professional farming. This presupposes high-quality production and a high degree of ecologically sound farming. The main substance of both reports is that the multifunctionality of the European agricultural model needs to be secured in the long term. Moving away from this model would mean standing still with regard to an approach that our citizens in the regions have only just begun to adopt. What is lacking is a broad social debate about whether the risks of multifunctionality can be accepted. I think they can.
In conclusion, I would like to say that I am against any economies of scale. This is not something that the European agricultural model has called for up to now, and that is a testament to the common agricultural policy's scope for development and general possibilities.
Mr President, Commissioner, with the introduction of rural policy in the framework of Agenda 2000, a number of Member States took full advantage of the new funds that became available. Unfortunately, the Dutch Government failed to come up with the goods. It expressed its view of the countryside by purchasing areas of outstanding natural beauty. An outmoded view. By buying up farmers, the countryside disappears and is replaced by an artificial park landscape. This is why I have tabled an amendment which should prevent this improper use of rural subsidies in future.
Rapporteurs Mrs Rodríguez Ramos and Mr Fiori consider depopulation as one of the key problems facing the countryside, and consequently base their vision of rural policy on this premise. They are basing their assumptions too much on the problems in their own Member States in this matter. For example, depopulation is not a problem for the countryside in my region. The Dutch countryside is, however, threatened by urbanisation and being turned into wasteland. If the farmer can no longer acquire sufficient income from agriculture, he will look for all kinds of secondary activities. Some of these activities affect the landscape, and it is also sad to see barns only being used as garages for caravans. The European rural policy should consider these problems too.
Mr Fiori is doing this Parliament a disservice. After the report on human genetics, this is his second report in the space of one year. We would have liked to have sent a signal to the Commission by the mid-term review as to how we view the common agricultural policy. Instead of looking for a common denominator, the rapporteur based his report on the Italian agricultural model, something which positively underwhelms the other Member States and this Parliament. The report has become a paradoxical document which gives neither this Parliament nor the Commission, and certainly not the Council, anything to go on. The European farmers deserve better.
Commissioner, when Agenda 2000 was signed in 1999 in Berlin we all breathed a sigh of relief as it began a period of budgetary calm in which multifunctionality had laid strong foundations guaranteeing the survival of a sustainable rural environment, in which quality, safety and respect for the environment had found their place. The interim review is, therefore, key.
The common agricultural policy is currently undergoing a major change, due to the challenges that the European Union has to face, particularly with enlargement to the East and the negotiations with the World Trade Organisation.
The European Union is preparing to undertake a review of the CAP in 2003, which could be the prelude to a more in-depth reform planned for 2006. One of the key elements in this debate is the modulation of aid from the market policy in order to transfer funds to the second pillar, to rural development, where we have been left short; in this way we will achieve a policy that many think will be more consistent with the agreements obtained at the WTO, as well as easing the path to accession.
What appears to be a laudable aim, however, could also be a double-edged sword. We all want farmers to contribute to the sustainable maintenance of rural areas, but those areas cannot live without farmers, and what is more, if we try to achieve the final objective at any cost, we run the risk of using the wrong methods, because although we all want greater rural development, this cannot take place if it endangers the profitability of farming. Any change made by the European Union to direct income aid must be done without damaging the income of farmers.
Therefore, if we accept the modulation of CAP aid, that modulation must take place according to parameters that do not put paid to the competitiveness of farms and that take into account the economic inequalities of the European Union. We must therefore be extremely careful when passing on this message to society. That careful attitude is, I think, what inspired the European Commission to decide to postpone the presentation of its proposal to revise the CAP for 2003 to 10 July, once the United States has passed its new farming law. This new law represents a u-turn in United States policy by reintroducing a clear support for prices, which could place Community producers at a clear disadvantage.
The European Union cannot give in to the whims of any country when the future of its farmers is a stake. I would like the European Commission to present its proposals to the European Parliament and very carefully weigh up the impact that the Farm Bill is going to have. We should demand a report from the Community executive on that impact in order to be clear about this. If we have to opt for modulation, it should be approached with care, taking a careful line that will not lead us to a point of no return for our farmers.
Mr President, Commissioner, honourable Members, the regulations adopted under Agenda 2000 have been a disaster for farmers. Coresponsibility levies were increased during the recent review, while quotas were kept well below requirements and actual production, with the result that prices and farmers' incomes have collapsed.
Intervention prices and minimum prices have been slashed or abolished, leaving small and medium-sized farms prey to speculation by unaccountable industrial traders. Decisions have been taken, such as to abolish tobacco subsidies, which will devastate huge areas in the Mediterranean countries, already among the poorest in the European Union. ?he entire production and food chain is being adulterated for the benefit of the huge food companies, resulting in well-publicised food scares, and not one proposal of any substance has been made to restructure plant production or deal efficiently with phenomena such as BSE.
This appalling situation will only be turned round if the principles and guidelines of Agenda 2000 are revised during the mid-term review of the CAP. The odd minor improvement is a mere distraction, concealing what is a very ugly situation for small and medium-sized farmers, who are inevitably ousted from their land, which is then concentrated in the hands of a few capitalist-type companies.
Mr President, like many other things in this world, if we were designing from the beginning a common agricultural policy today, I doubt very much it would take the shape or form we presently have. When I first became a Member of this Parliament, the Union was a lot smaller than it is today. There were 9 countries with 20 million farmers. Today the Union is much enlarged and there are only 6 million farmers.
So we have not succeeded in our original aim of maintaining the population in rural areas. Nevertheless, the people of the European Union have not seen the common agricultural policy as a great failure. They recognise that it has given us security of food supply. They recognise that the quality of that food has improved over the years and, in spite of the fact that, from time to time we have scares and always will, the consumers of the European Union are relatively happy that we have given them a safe product.
I would like to point out that while we spend, relatively modestly, something like 0.4% of the GDP of the Union on this policy, the farmers, for example in Denmark and the United Kingdom get an average of about EUR 19 000 per capita, but if you go down to the bottom of the list, the half a million small farmers of Portugal get EUR 1 500. So it is not a socially just policy. Ireland is somewhere in between at EUR 11 000 per capita. We have not succeeded in establishing a socially just situation.
Nevertheless, and in addition to having done what I said, we have also saved many rural areas; many habitations in towns, villages and communities have been saved by the policy. We must re-design it in a way that will make it more socially just. We must not forget that the business of agriculture is about producing food in the first place and we must ensure that food is safe.
Two things worry the farmers of Europe at the moment: the excessive paperwork they are required to do and the restrictions that are being imposed on them. Food is being imported from other areas like, for example tinned food, chicken and other things, for which they cannot guarantee the safety and they are not happy about this.
The third thing is that we cannot see the future because we cannot get an agreement with the Americans. We have to establish a system by which traceability of food, wherever it comes from, will be assured and we have to reach an understanding with our competitors in the world markets.
Mr President, ladies and gentlemen, I would first like to very sincerely thank the two rapporteurs, Mr Fiori and Mrs Rodríguez Ramos, for their work, and I would also like to thank the Committee on Agriculture and Rural Development, under the chairmanship of Mr Daul, for its extensive contributions to the debate on the mid-term review. As I see it, both reports fundamentally address what the shape of the common agricultural policy we want for the twenty-first century should be. Trying to answer this question has stimulated a wide-ranging discussion of new ideas. And new ideas are exactly what we need!
I believe that a debate of this kind needs to build on two principles. Any future common agricultural policy needs to be sustainable across the board - economically, socially and also environmentally. Furthermore, it must match what society wants and address the challenges of the moment. But just what does society expect? The answer is not necessarily as clear and straightforward as we might instinctively imagine. Agricultural policy needs to take account of various aspects. The citizens of the European Union know very well that agriculture does not just produce food these days. They therefore expect it to fulfil a variety of roles. It is therefore up to us to support all those functions.
When we talk about the interests of society, we should not forget that farmers are also part of our society, so that their needs also have to be taken into consideration if we are to ensure that our agriculture is socially sustainable. We need to look at society's expectations as a whole and at the same time to consider the concerns of rural communities. I have always said that reform of the CAP is a continuing process. We began that process back in 1992, ten years ago, and we now have an opportunity to carry it forward with the mid-term review. This mid-term review will also give us a chance to establish what adjustments we should make to instruments under the CAP in order to meet society's expectations more effectively. I say that because if things are going wrong in a given sector, we need to act now. We cannot wait until 2006, even if the Berlin Summit did not stipulate any specific review remit. I am pleased that the Fiori report specifically recognises this.
However, we also intend to take account of the possible impact of the US Farm Bill in our analysis, and also of the work due to be published by the US Food and Agriculture Policy Research Institute, the FAPRI, probably at the beginning of June. The draft of our mid-term review will then be presented on 10 July. That will above all make it possible for us to take on board the comments you have made in your reports and in this House today.
The Fiori report contains a great many specific ideas, but because of the divergence of interests in the Committee on Agriculture and Rural Development, and I assume in this House in general, they are not always totally consistent. For example, on the one hand the report calls for a system of direct aid not linked to production, but on the other hand it calls for production-related aid to be increased in various areas. Of course, all these points need to be discussed in detail. However, you should not forget that careful preparatory work is also needed for those sectors for which no review was agreed upon in Berlin, such as sugar, fruit, vegetables, olive oil and so on. Only then will the Commission be in a position to make any proposals. So we will not be in a position to present a second package until next year.
When it comes to rice, however, I do not think that we should wait for the impact of the Everything But Arms initiative to be felt in full. I think that we should be considering now how to react to the challenges associated with that initiative. I am pleased to see that although the Fiori Report deals primarily with markets, that is to say the first pillar of the CAP, it recognises that rural development should be given a higher profile. I therefore consider the references to eco-conditionality very interesting. Although the US Farm Bill has now been adopted, we should keep up our efforts to make our common agricultural policy more viable for the future. I say that not only because the new Farm Bill is very much a case of do as I say, not do as I do. This policy belies all the United States' talk over the years about a trade-oriented agenda. That is unacceptable and you can be sure that I will continue to criticise this.
However, I am also just as convinced that we in the European Union should not make the same mistake and back-pedal on the common agricultural policy. Just the opposite, in fact. We should continue along the present path of reinforcing the multifunctional aspects of our agricultural policy. This will particularly help us in the WTO context, where the Americans' behaviour has been sharply criticised by most of their WTO partners.
That brings me to Mrs Rodríguez Ramos' report. The motion for a resolution generally takes the same line as the Commission on the future direction and role of rural development policy. In particular, I believe that the further transfer of funds from the first pillar to the second pillar gives an important signal. If we transfer some 10% of agricultural expenditure from the EAGGF to the second pillar we will not be able to achieve the much-vaunted objectives adopted by the Heads of State and Government at the Gothenburg Summit in July last year.
Nevertheless, the common agricultural policy is expected to contribute to sustainable development. It is to attach greater weight to promoting more healthy and high-quality products, environmentally friendly production methods, renewable primary products and the protection of biodiversity. That is why I also support the statement in the Ramos report that the first and second pillar of the common agricultural policy were conceived as a coherent whole and must complement each other.
So what are the budgetary implications of Agenda 2000? As has been confirmed today, we have used EUR 2 billion less every year than was originally envisaged. We are therefore using taxpayers' money very responsibly, and that is why, with an eye to enlargement, we have suggested that direct payments should be made over a period of 10 years, so that on the one hand the fifteen Member States are not overstretched in budget terms and on the other hand so as not to obstruct the restructuring process in the candidate countries. However, it is also evident from this that the agriculture budget, as the budget of the only fully communitarised policy at EU level, should not be exploited to finance other policies, especially if we are expecting the agricultural sector simultaneously to perform services that it can never afford to provide on the basis of market prices.
I would like to conclude by addressing a further point that goes beyond the mid-term review but which is nevertheless important for the future, and which is therefore something that we need to bear in mind when we are considering how to develop the common agricultural policy in future. As far as I am concerned, just like the new Farm Bill, this issue is not sufficiently covered in the two reports. No matter how willing I was to support the Everything But Arms initiative to support the world's poorest countries, because it helped us a great deal in Doha and will continue to help us, I nevertheless feel that I need to urge some caution about the idea of extending these principles to all developing countries. I do not want to cover all the issues that have occurred to me during this debate; I would like to restrict myself to just two.
If the European Union is to open up its agricultural markets to developing countries without any restrictions, then mechanisms need to be found beforehand to prevent multinationals persuading farmers in developing countries to abandon their traditional land management methods for large-scale monoculture of products suitable for export. Because that would achieve exactly the opposite of what Parliament has demanded on many other occasions. If, in addition, genetically modified plants are cultivated in developing countries, for example for fighting disease and improving food provision, the EU cannot at the same time refuse imports solely on the grounds that they contain GMOs.
Ensuring food safety and food quality are issues of vital importance for the acceptance of the common agricultural policy. These issues therefore need to be gone into in greater depth if we want to address our consumers' justified concerns. I would like to emphasise that point too in the mid-term review.
Lastly, I would like to thank the rapporteurs once more for the enormous effort they have devoted to bringing together and coordinating widely varying views and interests in a convincing way.
Thank you Commissioner.
The joint debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the recommendation for second reading (A5-0130/2002), on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Council common position for adopting a European Parliament and Council directive concerning the processing of personal data and the protection of privacy in the electronic communications sector [15396/2/2001 - C5-0035/2002 - 2000/0189(COD)] (Rapporteur: Mr Cappato).
Mr President, I would like to start by thanking the over 17 thousand people who, in the space of a very few days, as soon as the news appeared on the Internet that we wanted to include in a first pillar instrument on the harmonisation of the internal market an explicit reference to the possibility of requiring the retention of data, of all data - e-mail, telephone, Internet, SMS and mobile phone communications - have roused themselves: 50 US organisations, the American Civil Liberty Union and many others have risen up in opposition to this idea and this proposal, which is still the most serious, controversial point for us, a point which the PPE-DE/PSE compromise has attempted to include in our directive in line with the Council recommendations, acting against the European Parliament's position at first reading, acting against the position and the recommendations of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
This late hour is not particularly worthy of such an important debate and, what is more, it might have been a sign of respect if the Member of this Parliament who introduced these compromise amendments, acting against all the positions of the committee which she chairs, had come tonight, at least to explain to us, to attempt to convince us why we miserable half-dozen Members who are still in the Chamber should, together with our groups and the other Members, accept a u-turn on the positions adopted at first reading.
The situation is becoming absurd: a directive on the protection of privacy will become a directive clamping down mercilessly on ... on what? On unsolicited commercial e-mails. With regard to this matter - as my colleagues know - I have my own opinion, with which some people do not agree: I believe that it is not legislation, opting in or opting out, which will help us to combat unsolicited e-mails, and spamming is already banned on four or five grounds under the existing directives. Imposing one more ban will not make us any more capable of securing compliance with these rules. I would, however, ask the Members, particularly those who are of the opinion that receiving an unsolicited e-mail constitutes a major violation of privacy, how can you, especially you, accept the introduction, against all the legal bases - and I would ask the Presidency to examine this point too, to ascertain whether these amendments are acceptable - of an explicit provision stipulating that, although this is a directive harmonising the internal market, with this directive we are going to authorise the Member States - they already have that authorisation, and if they already have it, why include it, why add it now - to implement blanket data retention, with a view to requiring the blanket retention of personal data in electronic communications? Everyone is urging us not to do it: the companies, because of the costs involved - but, we could say, who cares about the companies; the non-governmental organisations; the organisations concerned with freedoms on the Internet; the European Data Protection Supervisor, instituted by Article 29, who is the chairman of the Working Party on the Protection of Individuals with regard to the Processing of Personal Data, who had adopted a position of consensus - or rather, we followed his recommendations at first reading - on the guarantees which are necessary if any form of exception is to be adopted. But no! We have decided, or rather it has been decided by the PPE-DE/PSE compromise, that all that had to be abandoned. And why? In order to reach a compromise? No, for we have accepted the positions proposed by the Council in their entirety.
I realise that people can have requirements; I can understand the fact that the Spanish Presidency wants to bring this dossier to a close: I expect that these are the requirements of some of the Members of this House. What I do not understand, however, is how these considerations, alone, have managed to sway, are swaying the overall position of the House. It has even been said - and I think this is the worst thing that has been said to us - not in this debate, for, of course, this debate is taking place after the decisions have been made, but in recent debates we have held - that the positions were the opposite of what was being proposed. There has not been a convincing debate and, indeed, those who proposed the changes are not in the House to attempt to persuade us tonight.
Has the fight against terrorism been mentioned? Do we need the clause on combating terrorism in an instrument harmonising and liberalising telecommunications? No, we do not! It is a lie: all the analysts were unanimous after September 11 in declaring that it was not data that we lacked but the capacity to analyse that data. What we need now is precisely an action combating crime which can invest in the capacity to analyse data, and requiring the blanket retention of data concerning all the citizens would be to take the completely opposite path, to set off in the direction of the mistakes made. I therefore call - and I am almost ashamed of my vehemence but I feel that, ultimately, the few Members remaining in the House deserve it - for the positions assumed to be changed once again, and I call for at least that clause which has nothing whatsoever to do with the matter - it is a third pillar clause, a clause relating to cooperation, justice and home affairs, which includes the possibility for Member States to make laws requiring the blanket retention of data - for that unlawful clause, at least, to be removed from our directive.
Mr President, since the vote in committee we have attempted to reach a compromise with the Council on the contentious points. We all wanted to avoid a conciliation procedure, but not - let me make this quite clear now - at any price! Mrs Paciotti made things very simple from the outset and specifically stated that she would support all the points that the Council accepted. That really is a strange position for a Member of Parliament to adopt! Mrs Palacio Vallelersundi then tabled certain proposals for compromise with the Council on behalf of our group, and we have negotiated on that package in countless meetings and discussions also involving the Presidency. The Council has of course, as always, now very cleverly unpicked our package for tactical reasons and negotiated all the proposals for compromise individually with the various interested parties. That means that for the time being we have accepted a compromise on data retention under which there can be standard legal deviations from the general European legislation at national level, rather than having decisions made on a case-by-case basis. We have also abandoned the idea of a time limit and have therefore almost totally accepted the Council's position.
In the case of e-mail advertising, despite having major reservations we have agreed to the general opt-in. However, I regarded it as being a condition that the area of application should be broad if there is already contact between interested parties and companies. But instead we now have a very limited wording: companies can only advertise similar products and products already inquired about by customers. The area of application we suggested has also had the word 'cooperations' taken out.
I could have accepted all these restrictions as a compromise, and could also accept this if the Council had made some concessions to us on the final issue and had really accepted the opt-out position for directories of subscribers. However, in this case the Council was only willing to agree on a variant in which the decision is left to the Member States. However, that means that the Council would not even have remotely accepted any of Parliament's key points. I scarcely regard that as acceptable, and that is why I repeat that I wish to avoid the reconciliation procedure, but not at any cost! If the Council wants to play poker on this, we can play that game too, and for us that means remaining resolute and supporting Mr Cappato's Amendment No 14. Otherwise we will essentially only have lost ground during the unofficial negotiations, and not gained anything at all.
Mr President, here we are again, voting for third time on the proposal for an amendment to the directive on the data protection in the telecommunications sector and discussing opting in and opting out. Unlike the rapporteur, I am still firmly in favour of the citizens having the right to choose initially whether or not their data should be inserted in public directories and whether or not they wish to receive unsolicited communications. I am pleased to note that this is the position of both the Commission and the Council, which have also proved willing to achieve compromise solutions that go some way towards meeting some of the more reasonable demands of telecommunications undertakings. That is why Mrs Palacio Vallelersundi and I have supported new compromise amendments. If these amendments are adopted, we will, at last, after tomorrow's vote, have a new major directive which will help to develop the electronic market while safeguarding the citizens' fundamental rights.
To this end, we also had to find a solution which was acceptable to the Council to the issue of retaining data for the purposes of protecting national security. In my country, Italy, these data are kept for five years. Article 14 of the present directive already stipulates that the Member States can adopt legislative measures seeking to limit the confidentiality rights in respect of communications necessary for the safeguarding of national security. The solution laid down in compromise Amendment No 46 adds that, in accordance with the decisions of the European Court of Human Rights, these measures must be appropriate and proportionate within a democratic society, that data retention is only admissible for a limited period, and that the legislation on the subject must comply with the principles contained in Article 6 of the Treaty on European Union and therefore, in particular, with those enshrined in the European Convention on Human Rights and in the shared constitutional traditions of the Member States which are now - these traditions - included in the European Union Charter of Fundamental Rights.
Like all solutions which have to strike a balance between different interests, this one has to be assessed in the overall context. I feel that the solution is sensible and sustainable, for the European Parliament certainly does not have the power to make the Council prevent the Member States keeping traffic data for reasons of national security. We cannot prevent this; what we can do is provide a framework of guarantees and certainties safeguarding fundamental rights so that future legislation has to respect them.
Mr President, my group deplores the way this matter has been handled in the last few weeks. Both the vote in the Citizens' Rights Committee and the rapporteurs have been pushed aside and there has been a cosy stitch-up between the Presidency and the leadership of the two big groups.
My group will uphold the committee agreement by voting for an opt-out system on directories to be possible. We will seek to take out the bureaucratic limitation that direct marketing e-mails can only be for products similar to those previously bought. But our main concern is the attempt by the Council and the big groups to confer broad powers to require telecommunications companies and Internet service providers to keep data which map people's daily lives and contacts, that is traffic, billing, location data and so on for possible access by law enforcement agencies.
We do not disregard the case for some data retention for security practices, but we oppose its insertion in this directive because the huge implications both for industry and civil liberties are not adequately addressed in this context. It is dangerous and premature, and surely of doubtful legality as Mr Cappato said, to endorse a blanket EU regime of data retention as an add-on to a telecommunications single market package. Any imposition of these powers should be debated at national parliament level and then addressed in the context of EU cooperation on policing and crime-fighting, including guarantees for citizens' rights.
This measure today, being an internal market directive, is part of the package designed to open up the EU market to competition and enable telecoms and ISPs to operate on a level playing field. That is why the original Commission proposal did not contain any reference at all to data retention, which was added by the Council. I would be interested to hear the Commissioner's response on that. We need a proper and extensive public debate. Slipping through these huge powers in the slipstream of a liberalisation measure is quite inappropriate.
Mr President, my group is extremely surprised at the turn this debate has taken. Only last week, the majority of our committee appeared to be opposed to an opt-in of unsolicited electronic mail, but since the PPE-DE has adopted a more flexible approach, the majority now seems to be in favour of this opt-in, in which case the Spanish Presidency is granted the honour of bringing this dossier to a successful end. This generous flexibility reminds me of something Groucho Marx once said: 'Those are my principles. If you don't like them, I have others?.
I should not, however, be so condescending about the outcome of this U-turn. In all Member States, it is now prohibited to place cookies and send non-directed e-mail, SMS or fax messages to people who have not asked for them. Unlike Mr Cappato, I do think this is a good idea, but it is true that this ban will also need to be enforced if we actually want to bring about a change.
I do not only want to express satisfaction, however. First of all, something I am really unhappy about and that has already been mentioned by the Liberals, is that these days negotiations appear to be taking place not between the Council and Parliament, but between the Council and two groups. Moreover, I am of the opinion that the compromise that these two groups have reached concerning data protection is not such a good one. I fully endorse what Baroness Ludford has said in this connection. Why are we as Parliament, in this first-pillar document, over which Parliament therefore has control, now willingly and explicitly encouraging the Council to conclude agreements about the systematic registration of people's surfing behaviour and other electronic activities in the third pillar, behind closed doors and with minimum parliamentary and judicial control? We should simply study this aspect more carefully and not simply include it in this directive, which deals with completely different matters. Let us not get the first and third pillars mixed up.
Mr President, ladies and gentlemen, I am sure that you too will have received the letter from the various citizens-rights groups dealing with the very point that has now become key in this directive. The issue is whether data retention should be permitted, that is to say the storage of communications data. What is at stake here is not just a move to a little more surveillance, but a whole new type of state monitoring. Up to now the police and other parties have had legal access only to what was said or written at the time of surveillance. This document is intended to make it possible to access communications after the event, thus restricting fundamental rights retrospectively. This is a new kind of police state aimed at intruding into our private lives.
For example, what happens to data the state collects about you and your Internet surfing patterns? That data is stored and passed onto the next government. No one knows who will have access to it then - it could be the normal authoritarian Social Democrats, or it could be Le Pen, Haider or Rasmussen. After all, even before 11 September no one was aware to what extent fundamental rights were being whittled away with the agreement of western democrats.
We have experience in Germany of such preventive restrictions on fundamental rights. The Radikalenerlass, or Radicals Decree, did not just involve charging those affected with illegal acts, it also related to acts merely regarded as undesirable by the government. So the effect of the directive we are debating today could be that if I download information about right-wing radicalism from the Internet now I could at some point in the future lose my job as a civil servant. This document still includes the term data protection, although it no longer relates to data protection. The only thing still to be decided is what the title will be of the planned Council proposal requiring data retention throughout the European Union. The directive before us today is preparing the way for that proposal to extend monitoring by the state across Europe.
Mr President, it is very sad. The name of Mr Cappato, who is so hardworking and friendly, has almost become a swearword among MEPs and civil servants who have worked long and hard on this matter. Despite a compromise, the European Parliament and the Council are still far apart. Unfortunately, it is difficult to feel satisfied with the result, but separate national regulations would create even greater differences and even more problems. There is a great risk and lack of consistency in the Council's position whereby the issue of the Data Act would be included in the directive.
Issues which fall under the third pillar quite simply do not work in a directive within the framework of the first pillar. The pillar system quite simply does not work, and the Commission, which has just notified us of this, is aware of the fact. Now, we are told that a framework decision is being planned on general surveillance. Citizens have reason to be worried. The EU must not proceed too quickly on these important issues which, under the guise of data protection, risk limiting the protection of personal privacy.
A proper discussion is needed between industry, politicians and interest groups before we proceed further with more new legislation. Maybe we just need to look a little closer at what other countries have done, such as the United States. The issues must be subjected to democratic and legal controls. I place my hope in the European Convention in this respect.
I campaigned on the issue of costs even during the previous term of office. I returned to the issue in my report on the strategy for 'Creating a safer information society by improving the security of information infrastructures and combating computer-related crime? (A5-0284/01). This is quite a while ago now. Light must be shed upon the costs of compulsory data storage and of searching for information. I have received a positive response from the Commission on this subject, both in writing and orally. It is good to hear that the Commission has taken these arguments on board and promised to get back to us on this issue. I will content myself with this welcome message and have therefore withdrawn my request on this matter. I also hope that the Commission really will get back to us on the question so that we are able to address it not so as to adopt fixed positions at an early stage but so as to obtain reasonable relations between the United States and the EU.
Mr President, I want to deal with two issues; one is data retention and the other is opt-in, opt-out. First of all, opt-in, opt-out. I have to say, it is absolutely appalling, in any arena of politics, to set expectations which cannot be met. The whole idea of opt-in has been put forward as the solution to end spam. Let me put this on the record. The Commission's proposals on opt-in will not stop one iota of spam whatsoever. Spammers do not abide by laws or regulations. They operate offshore and if we want to drive SMEs, the so-called engine of the new economy, out of the EU, then this is the way to do it.
On the issue of data retention, Groucho Marx has been referred to tonight. Actually, there were three brothers and the contributions I have heard tonight lead me to believe that the three brothers Groucho, Chico and Harpo are present. The whole deletion of this article on data retention which is now being called for was never, ever called for in committee.
What is this idea that it is a stitch-up, that groups come together to reach a compromise that ill serves the civil liberties of ordinary men and women? Civil liberties, let us remind ourselves, need protecting from the international terrorists who operate cross-border terrorism, drug-trafficking, transnational crime, the trafficking of women and children. These are the civil liberties that we seek to protect with these proper, balanced data retention rules that are in the proposals before Parliament.
I hope Parliament does the sensible thing, which is to vote in favour of the data retention proposals. We must respect the civil liberties of our citizens, and we do, but equally, we must not allow those who operate across our borders to abuse civil liberties to promote their crimes.
I could say a lot more, but thankfully my time is up.
Mr President, Commissioner, ladies and gentlemen, the directive we are debating this evening is desperately needed, as it forms the coda of the telecommunications package that we adopted last year. We must ensure that our citizens and businesses do not receive unsolicited e-mail, that their personal details are not included in telephone directories without their permission, and that their surfing behaviour is not secretly registered via cookies. All these areas are covered very effectively in the proposal - in fact in a harmonised manner - the only correct way in our digital, cross-border world.
However, I am unable to support the proposal on data storage. In fact, I cannot understand how the Commission can back the Council proposal. Has the Commissioner ever considered how much it would cost telecom operators and surf providers to store all this data for years on behalf of businesses, how much storage this would require and how much it would cost altogether?
In times of war, a state is always inclined to prioritise state security over the privacy of the citizens. But there is no war. We must protect the privacy of our citizens and stick our necks out for this. And this is exactly what we are doing today.
Mr President, it is just as well that this is the second reading, when we should have just been fine-tuning a few positions! It would seem, however, that we are faced with almost a complete overturning of what was agreed at first reading: there has been a major reshuffling of the cards which has enabled the different groups to review the positions they had taken before, to alter them and to propose compromises which are frankly quite perplexing. We must draw a veil over the matter, so to speak, in any case, and remember what it is we are actually discussing. We are discussing a proposal for a directive which seeks to amend the previous European Parliament and Council directive - Directive 97/66 of 15 December 1997, to be exact - which laid down provisions on the processing of personal data and the protection of privacy in the telecommunications sector, and bring it into line with technological innovations which have taken place which were actually quite foreseeable.
I would reiterate my reservations, which I have already voiced at first reading, about the usefulness and effectiveness of rules which are so specific, too specific in their regulation of the telecommunications sector and therefore too invasive of citizens' privacy. I still feel that it is possible to apply the standards which are currently in existence and endorsed at European level to achieve the same end while avoiding the risk of overregulation, of excessive regulation, that is. We need to avoid this alleged respect for privacy leading to the establishment of two systems or a system with two different sets of rules, which would mean, first and foremost, excessive protection of the citizens' privacy and laying down excessively restrictive rules in the private sector, while leaving the Member States, on the other hand, absolutely free to intervene for their own purposes in the lives of the citizens themselves, for example requiring electronic communication service providers to perform tasks which almost amount to police work.
Lastly, I trust that I will not upset anyone if I say that I agree with the rapporteur when he says, in Amendment No 4, that cookies are ultimately acceptable, almost legitimate tools, for they make it easier to understand how to surf the Internet, providing clear, exhaustive information; in other words, they make the surfer more alert. What I mean to say is I do not believe that surfers are victims of cookies.
Another issue is spamming, against which we are completely defenceless: those who indulge in this practice do what they want to when they want to and, most importantly, in the quantities and with the quality they want to. At this point, I do not believe it will be easy to produce a directive which everyone can support. We have tried. If it were possible - and I know the Rules of Procedure do not permit it - we should resort to a third reading: it may be only then that we would find that point of convergence and consensus which, at this point, at this moment in time, we are realising that we have failed to reach with two readings.
Mr President, this is the final directive package in the field of telecommunications. Fortunately we did not wait for this draft to stagger in as otherwise the other directives would also have been late too.
It has not been long since we realised that a crime is a crime also on the Internet and the fact that you can conceal your identity cannot release anyone from responsibility even electronically. You cannot even send e-mail if the recipient does not want it. Unlike paper-based advertising, this is often at the expense of the recipient. Therefore I am in favour of the compromise with the Council which supports the opt-in view. Direct marketing is possible over the Internet if the consumer has given permission for it in advance. I also support several other compromises. The result is not perfect by any means, but it is an indication of how far we have come.
'Internet insecurity', actual anarchy, is a major threat to the entire e-Europe project, the information-based economy and the advancement of democracy. This, ladies and gentlemen, is about the fact that business on the Internet must be safe and that health information must be able to be stored on it reliably. Security has become a major issue on the Internet, and therefore, as presented in the e-Europe 2005 programme, we need a network security unit which monitors security but also respects civil rights on the net. This is our major common need and our aim.
Mr President, the new electronic communications regulatory framework entered into force a month ago on 24 April. The proposed electronic communications data protection directive is the only element of the package still to be agreed between this House and the Council. Adequate rules on the protection of privacy on line are just as essential for the sector as rules to ensure competitive markets.
Today, I would like to ask you to join in the ongoing effort to try and reach an agreed solution on this directive at its second reading to avoid any further delay. The seven compromise elements that have been tabled by the PPE-DE and PSE, together with three amendments submitted by the Citizens' Freedom Committee and five further amendments submitted by the PPE-DE constitute a package of compromise texts that are acceptable both to the Council and the Commission.
I would like to thank the rapporteur, Mr Cappato, who has put a lot of time and energy into this file. May I also pay special credit to Mrs Palacio and Mrs Paciotti, for their continuous efforts to try and find an overall package that would be acceptable to all institutions involved.
On all four main and outstanding issues, some balanced solutions are now on the table. All sides have had to make concessions and nobody is perfectly happy with every element of the package as is the nature of a compromise. On cookies, Amendments Nos 25 and 26 align the relevant provisions with the general data protection directive.
On unsolicited e-commercial mail, the Council has accepted further concessions to accommodate those in Parliament not in favour of a harmonised policy. Amendments Nos 9, 18, 28, 44 and 45 are acceptable, both for the Council and the Commission. The exception clause would apply to direct marketing by the same company of similar categories of products or services. One such category could, for instance, be books, CDs and DVDs. Another category could be household appliances. This is really as far as we can go without ending up with unsatisfactory solutions for both citizens and businesses.
We need a clear, harmonised approach for the entire EU market, that does not force customers to pay the bill for unwanted direct marketing by e-mail, SMS and other message services. This is the best boost for electronic messaging services and e-commerce in general.
On traffic data retention, discussions have been particularly difficult. The Commission appreciates the strong feelings in this House regarding the protection of fundamental human rights and freedoms. The Commission fully shares these feelings and, like Parliament, is currently promoting the inclusion of a Charter on Fundamental Human Rights in the EU Treaty, so that it will become legally binding and directly enforceable.
As we have said from the start of the discussions, the directive we are debating today is not a third pillar instrument. It imposes legal limitations on what we can usefully include in the provisions of the directive, both with regard to any national measures for public security or crime-fighting and with regard to safeguarding individual rights and freedoms.
As the Commission has emphasised in its recent submission to the European Convention, we think that the separation between the three pillars causes numerous difficulties and should therefore be abandoned. But as long as the pillars exist, we are forced to respect them, because the European Court of Justice would not uphold any third pillar elements included in a first pillar directive.
For similar reasons, we cannot introduce a provision on the cost of law enforcement measures in this directive, as proposed in Amendment No 39. Nevertheless, I can assure Mrs Cederschiöld that the Commission will actively pursue this matter with the Member States.
The compromise Amendments Nos 46 and 47 jointly submitted by PPE-DE and PSE signify a very important improvement of the Council's common position on the topic of data retention. They strengthen considerably the human rights aspect of the relevant provisions and also refer to case law by the Strasbourg Court on the European Convention of Human Rights. The Commission fully supports these improvements and urges the European Parliament to do the same.
However, if the sentence on data retention is deleted from Amendment No 46 as proposed by the requested split vote, the whole compromise would unravel and this would surely lead to conciliation with an even more uncertain outcome. The Commission understands the concerns that have motivated the request for a split vote, but feels that the current text addresses these concerns sufficiently.
Finally, the issue of public subscriber directories remains to be solved. While less debated that the opt-in for solicited commercial e-mail, similar issues are at stake for proposed harmonised opt-in regarding directories. A non-harmonised solution as proposed in Amendment No 35 is not sustainable with the internal market.
In summary, an agreed overall solution between all institutions is within reach if the European Parliament tomorrow accepts Amendments Nos 9, 13, 18, 25, 26, 28, 37, 38 and 44 to 50. The result will be a directive with great added value for European citizens and for the development of the information society.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the recommendation for second reading (A5-0136/2002), on behalf of the Committee on the Environment, Public Health and Consumer Policy on the Council common position for adopting a European Parliament and Council directive on public access to environmental information and repealing Council Directive 90/313/EEC [11878/1/2001 - C5-0034/2002 - 2000/0169(COD)] (Rapporteur: Mrs Korhola).
Mr President, the European Union's environmental policy is ambitious and good in several areas. Implementing it successfully is, however, almost impossible without the support of our own citizens. A precondition for obtaining the support of our citizens is that our environmental work is transparent. This is the aim of the proposed directive under discussion today.
Commissioner Wallström said when the proposal first underwent its first reading over a year ago that if we are to achieve the conditions required for sustainable development, we have to start by making our national environmental policy the centre of attention. Thus Commissioner Wallström is quite correctly linking this directive to the long and vitally, in the literal sense, important process which began in Rio in 1992, ten years ago next week.
Principle 10 of the Rio Declaration on Environment and Development concerns the participation of citizens and the Aarhus Convention is a significant step towards putting that principle into practice. As well as being signed by the Community, the Aarhus Convention has been signed by all fifteen Member States, but the Community has not yet managed to progress to ratification as the existing legislation does not yet comply with the Convention.
The directive being proposed is the first pillar in ratifying the Aarhus Convention. The second pillar concerns public participation and Parliament will be able to start the second reading in the near future, as at the start of tomorrow's session it will be announced that the Council's common position has finally been received. This being the case, today I submitted a draft recommendation concerning the second reading of the second pillar to the secretariat of the Committee on the Environment, Public Health and Consumer Policy. The third pillar aiming at ratifying the Aarhus Convention concerns access to justice and a proposal regarding this is currently being prepared by the Commission. In addition, the rules of the Union's institutions must also be checked to ensure they conform to the Aarhus Convention. The Commission has promised that during June it will provide information on actions that are still required and a more precise timetable for these. It is hoped that the Commission will be able to confirm this today.
When I was drafting the recommendation for a second reading to be discussed today, I took into account the fact that in the first reading Parliament was exceptionally unanimous and accepted all the amendments proposed. Thus the recommendation for second reading will in practice repeat everything that Parliament accepted on the first reading which has not yet been included in the Council's common position.
The Council has also made a number of important proposals worthy of support, among which I would especially mention the Council's definition of a public authority, which is an improved adaptation of the wording proposed by Parliament, as well as the Council's adaptation of the point concerning access to justice. The Council also proposes that historical documents, in other words documents received or created before the directive has entered into force be made electronically available, for example on the Internet at the discretion of the authority in question. I also recommend that this should be approved.
The Council has not, however, taken into account Parliament's proposal on reducing the time-limit within which authorities must respond from one month to two weeks. The recommendation includes a compromise proposal, which has been copied from an act based on Article 255 of the Treaty of Rome, on access to information held by the Union's institutions, which was accepted after the first reading of this directive proposal. As such, the compromise proposes that a response should be given within 15 working days, that is, at least three weeks, which can be doubled where there is a justification.
After the first reading, our British colleagues in the main put forward a concern about the fate of the sale of commercial information by authorities. I am convinced that weather services and map information do not even fall within the scope of this directive and even if they did, they would be protected in a carefully considered list of exceptions. However, having heard about this concern, the committee decided to remove part of item 2 of the article that deals with charging. In my opinion this was a rushed gesture, and I did not see it as the best way of resolving the matter.
To rectify this situation, the Greens, the Liberals and the Left Group have jointly tabled Amendment No 48 to emphasise the general principle that the information should be free of charge. There is nothing wrong with the amendment in itself. I support it, but in my view the original amendment rejected by the committee was better, as this new version is unlikely to delight the British either.
The directive on public access to environmental information is intended to be implemented before the end of the current year. The second reading of the second pillar of the Aarhus Convention will probably be ready before Parliament's summer recess and it is likely that we will receive information from the Commission on the timetable for the third pillar and other necessary action within the same time frame. The Aarhus Convention has thus progressed many steps towards ratification and implementation in the European Union.
draftsman of the opinion of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs. Mr President, it is perhaps a pity we do not seem to have the same sense of urgency over this report, giving a right of citizens to access to information, as we have over telecoms liberalisation, but I shall pass over that.
It is very important to emphasise that this directive does not grant a concession. It lays down practical arrangements for the exercise of a right which belongs to the citizens. So amendments, such as Nos 1, 5 and 10 which stress the existence of this right, are very important.
Another aspect of the Committee's second reading report which should be stressed is the need to make sure that the dissemination of environmental information keeps up with modern means of communication technology. That is an important aspect that we would like to persuade the Council to take on board. The stress that is put on improving the quality of the information made available so that it is comprehensible, accurate and comparable is also very valuable. There is no point in having access to information if it is too complex or too opaque to be comprehensible to the layman - it renders such access meaningless.
We also very much welcome the fact that the rapporteur seeks to ensure that any restriction on the right of information should only be allowed in specific, clearly-defined and exceptional cases. Also that there should be a 'harm' test, so that the harm must outweigh the benefits of disclosure if disclosure is to be denied. All these are very important. I welcome Mrs Korhola's acceptance of Amendment No 48 and, although she does not think it is perfect, I am very glad she can accept it.
Mr President, Commissioner, we all agree that information is a basic principle of democracy. Free access to and the transparency and dissemination of environmental information are a fundamental right of every citizen with an interest in the quality of his or her living and working environment. Accessibility to the environmental statistics kept by public agencies is of crucial importance, not just in improving public awareness but also in safeguarding the trust and democratic involvement of our citizens.
As we saw after the first reading, the Council adopted very few of the amendments to the common position approved by plenary. So we have no choice but to re-table all the amendments on important matters such as exceptions at second reading. We really must, I think, keep exceptions to a minimum, so as to ensure that any interested party can access a broad range of information. Similarly, the fifteen-day deadline by which the administration must respond to a request for environmental information does, I think, give government agencies time enough, while ensuring that interested parties are able to use information promptly and efficiently.
Another important point is the charge for supplying information. I think it should be capped at the real cost of reproducing the information, in order to make it as easy as possible for the public to access information and to ensure that no one is discouraged from acquiring environmental information because of the cost. I trust that the European Commission will respond positively to these comments and that we can proceed and ratify the Aarhus Convention as quickly as possible
Finally, Mr President, I should like on behalf of my political group to give my full backing to the report by our rapporteur, Mrs Korhola, and to congratulate her on a job well done.
Mr President, I am extremely pleased, and satisfied about the fact, that we are now to obtain a directive on public access to environmental information which is completely in line with the Arabs Convention. I also think that the rapporteur, Mrs Korhola, is entirely correct in reinstating the majority of amendments from the first reading, as they were adopted unanimously by Parliament. They are also excellent in helping to improve the Commission's proposals.
The new Article 7a, on the quality of environmental information, is one of the most important amendments. As has already been said, the person requesting information must be able to rely on the information's being relevant, up-to-date and exact, as well as on the methods which have been used to produce it and on the forms of analysis employed.
I am not, however, happy about the decision by the Committee on the Environment, Public Health and Consumer Policy concerning the cost of what the authority can take out. That is why we have tabled Amendment No 48. I hope that our British colleagues and other groups will be able to see this as a compromise proposal and that they will also vote for it tomorrow.
Mr President, honourable Members, environmental issues are handled best when all the citizens concerned participate at the relevant level. This important principle came directly from Principle 10 of the Rio Declaration, which places the citizens at the centre of environmental policy. Without access to environmental information, it is difficult for them to participate, which is why this proposal is so important.
In 1998, the European Community's Member States signed the UN/ECE Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters, known as the Århus Convention. This convention is a major step forwards in terms of implementing Principle 10 of the Rio Declaration and continuing the process of openness initiated by Council Directive 90/313/EEC on the freedom of access to information on the environment.
I personally consider that it is very important that the Community ratify the convention as quickly as possible. Before this can be done, however, Community law must be adapted to the provisions of the convention, and that is also one of the main purposes of this proposal.
Thanks to the work carried out by the rapporteur - and I should here like to thank Mrs Korhola - and by the European Parliament and the Council, the proposal has been greatly improved in recent months. Most of the European Parliament's amendments reinstate the amendments not accepted by the Commission at the first reading and designed to strengthen the Commission's proposal. Although I can understand and respect your desire to maximise the benefit to the public from the proposal, I consider that some of the amendments place Member States under obligations which are unnecessarily heavy and exceed what is required by the Arabs Convention.
The second amendment lays down in great detail the practical provisions for providing information, while the aim of the proposed directive is to provide a framework for the Member States within which they can adapt the provisions to the circumstances in the respective countries.
We consider the Commission's proposal to be well balanced. It covers the most important commitments under the Århus Convention, and others besides, and gives the Member States sufficient flexibility to be able to implement the legislation effectively.
The Commission can accept Amendments Nos 22, 28, 30, 32, 33, 42, 45 and 46 in their entirety. The Commission can partially accept Amendments Nos 1 part 3, 9 part 1, 27 part 3 and 48 part 2. The Commission can accept in principle Amendments Nos 9 part 2, 19 and 27 part 2 following rewording or restructuring. The remaining amendments cannot be accepted by the Commission, namely Amendments Nos 1-6, 7 part 1 and part 2, 8, 10-18, 20, 21, 23-26, 27 part 1, 29, 31, 34-41, 43, 44, 47 and 48 with the exception of part 2.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0155/2002) by Mr Lannoye, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the evaluation of the active substances of plant protection products [COM(2001) 444 - C5-0011/2002 - 2002/2015(COS)].
Mr President, I am forced to take a trip eleven years down memory lane since it was, in fact, in 1991 that the Council of Ministers for the Environment adopted a directive, to be discussed this evening, concerning the placing of plant protection products on the market. The aim of this directive was, firstly, to define a common evaluation procedure of active substances for both existing and new pesticides, and, secondly, to establish a positive list of authorised substances, which are deemed to be acceptable for health and the environment. A positive list means that any substance that does not feature on this list is, essentially, banned. Twelve years was chosen as the period in which to complete this considerable undertaking, which of course gives us until July 2003. In the meantime, however, the Commission was required, under Article 8, to publish a progress report on the procedure. This report was in fact published at the end of last year and this is what forms the basis of this evening's debate.
In the report, the Commission states that 31 out of the 834 active substances on the market have been evaluated, that is, less than 5%. In these conditions and as the Commission quite rightly states, it will clearly not be possible to meet the July 2003 deadline. I shall not dwell on the causes of the enormous delay placed upon us, other than to say that it must be attributed, in the main, to a lack of political will, on the part of the Commission as well as the Member States. The Member States divided between them the task of carrying out the evaluation of substances.
The Commission is now proposing to extend the deadlines and inevitably, for the sake of realism, the Committee on the Environment, Public Health and Consumer Policy, for which I am spokesperson this evening, must agree to this extension. Although it accepts this extension, the group's agreement is, however, subject to strict conditions, which include adopting clear priorities for drawing up the new timeframe for the task, giving priority to substances deemed to cause problems for environmental health and drinking water and refusing to allow any degree of indulgence on this issue. Businesses that do not submit the dossier by the prescribed date shall obviously not have their dossiers evaluated, unless it appears to be easy to fulfil the requirements of the directive. Lastly, we call for a regular report on the progress made with the evaluation programme to be submitted to the European Parliament and the Council.
The Commission - and this is what the Committee on the Environment desires - is also due to submit a proposal for the revision of the 1991 Directive before the end of 2003. Why do we need this particular proposal? The Commission itself is proposing this, therefore we can only support it and add what I believe to be appropriate comments. We have noted serious lapses in the process. In particular, I do not believe it is sufficient to evaluate active pesticides: we must also evaluate metabolites if necessary, in other words, the decay products, which can be more dangerous than the basic substances.
The Committee on the Environment also supports the introduction of comparative assessments and of the substitution principle which will result in encouraging the emergence onto the market and the use of substances with the lowest toxicity; the more toxic substances will therefore be withdrawn. Furthermore, new criteria - there have been considerable developments in the space of ten years, and even more so in the last two - must be taken into account. These include the lack of evidence relating to endocrine disruption - back in 1991, no one spoke of endocrine disrupters but since then, this has become an important subject in environmental policy - or the specific effect on the health of children and foetuses, as well as the synergistic problems related to exposure to several pesticides.
To sum up, ladies and gentlemen, I urge you to support the report by the Committee on the Environment, and I should also like to draw your attention to a particular point, namely item 14 of the resolution, which calls on the Commission to publish, before July 2003, a new proposal for a directive establishing a programme for a reduction in the use of pesticides, similar to the one introduced in some Member States. I feel that the Committee on the Environment is right to support this proposal which aims not only to bring the 1991 Directive to a successful conclusion but also to reduce the use of pesticides, which is certainly a very good way of reducing the risks.
Mr President, Commissioner, in the proposal that is being put to us, the European Commission is asking Parliament and the Council to give our opinion on whether the evaluation period for active substances, which was to be completed by July 2003, should be extended to 2008. There are 834 substances still to be evaluated. The Commission is trying to be realistic, and it does of course have our support, but I think that its position is optimistic, as in the previous period less than one hundred substances were analysed.
I am going to highlight the most important points for the Group of the European People's Party: first of all, we must retain the possibility of essential uses, as it could be traumatic for some farms and regions if they were to disappear. We should retain and support those amendments in that respect.
Secondly, I cannot share the thinking that the substances are harmful in themselves, as it depends on the concentration, the situation, and how they are used. Our objective should therefore be the smallest risk, which does not mean the smallest quantity.
Thirdly, the preliminary evaluation should under no circumstances be conducted by industries, NGOs, etc., as proposed in an amendment that we do not support, but by those legally established to conduct it. However, the industries, NGOs, etc. should have access to all the information and can contribute studies and tests to the evaluations.
The new integrated farming policy that is emerging in the European Union has led to a considerable decrease in the use of plant protection products, for example in some farms such as extensive arable farms. The public has not appreciated this and is not sufficiently aware of it. The public is increasingly sensitive to the theories of environmentalists, which if they are upheld could lead to undesirable effects on biodiversity due to accumulation as a result of a lack of protection on small farms. This could cause serious problems in terms of lack of supply and dependency and could prevent us from seeking solutions for essential uses and lead us to establish parameters that are beyond the limits determined by analysis or to have plant protection products evaluated by interested NGOs. Interested in what, and why, I wonder? Technical evaluations are done by scientists and discussed between scientists.
I would ask the European Commission, the Commissioner and all of the political groups in Parliament to be responsible when voting and to take into account that, without agriculture, sustainable development is not possible. Perhaps agriculture can exist without sustainable development, but the reverse is not an option.
Mr President, the Commission's report makes it clear that the functioning of Directive 91/414/EEC is full of serious shortcomings. Consequently, the rapporteur, who, as I have said repeatedly, has done sterling work and receives unqualified support from my group for this, is quite right to criticise a number of those shortcomings in his report. For example, it transpires that it is not so much inherent characteristics as commercial interests that play a decisive role, that evaluation is limited to certain aspects of hormonal disruption, for example, and that effects on children are barely taken into account. However, the rapporteur has already been considering all these aspects for some time. We have to conclude that we have no guarantees whatsoever that substances that feature on the positive list are in fact really safe for the public and the environment.
We hardly have any choice but to go along with extending the evaluation deadlines, because only three percent of the substances have been evaluated to date. We do this, however, on a number of very specific conditions. As the rapporteur has elaborated on these extensively, I shall not repeat them here.
However, I do want to take this opportunity to make another point. The pesticides policy should not only focus on admitting substances regulated by this directive, especially since this directive is unable to stem the continuous increase in the use of, and dependence on, pesticides, and hence the presence of pesticide residues in water and food.
We have a number of important things to do, and I, along with many others, am waiting for the Commission to take the initiative. There is a wide range of instruments which we need to use at European level. First of all, the extra financial support for research into, and the application of, non-chemical pesticides must be greatly increased, both for integrated crop management and for organic agriculture. Secondly, compulsory training in integrated crop management methods and good agricultural practices is essential. Thirdly, the lack of information requires that a database accessible to the public be set up at European level as a matter of urgency. This database should comprise both sales and user information on all pesticides and their toxicological characteristics. Fourthly, a VAT level must be set which is harmonised at European level. It should be harmonised, Commissioner, but at a sufficiently high level. This currently fluctuates between 23 and 25%, and we need to do something about this. Furthermore, we need special taxes on external environmental costs related to products and product prices. And last but not least: reduction programmes must be set up at national level which must curb the use of, and particularly dependence on, pesticides.
Mr President, more than 10 years ago, Directive 91/414 concerning the authorisation, use and control of plant protection products entered into force. Admittedly, it was clear beforehand that the implementation of this directive would be a complex task, but you will agree with me that the fruits of 10 years of labour are very disappointing. Indeed, less than four percent of all active ingredients that need to be assessed have fully undergone the procedure. At this rate, the task will not be completed until the 22nd century.
Furthermore, it appears that a number of important assessment aspects have been overlooked. The use of additives which boost the effect of plant protection products springs to mind. For example, agriculture in the Netherlands adds 1 500 tonnes of chemical additives to 3 600 tonnes of pesticides annually, the effect of which on the public and the environment is unknown. In addition, an assessment criterion for drinking water originating from surface water is lacking. Practice has shown that the pursuit of the sustainable production of drinking water is hindered by the lack of sustainability in the use of plant protection products. These are just two examples illustrating that the present Community framework for plant protection products leaves something to be desired.
Given the current state of affairs, we are unfortunately forced to extend the evaluation deadlines for plant protection products. Only in this way can we get the difficult process of the past 10 years back on track. I should like to bring three important points to your attention.
First of all, harmful substances must be phased out as soon as possible, with the time when the new period sets in applying as the latest date. Further delays are, in my view, highly undesirable. Secondly, we must exercise restraint when granting exemptions. Thirdly, we must ensure that the conditions we have prescribed for extending the assessment periods are actually observed. Herein lies an important monitoring role for Parliament. In short, I call for consistent action when it comes to authorising, using and controlling plant protection products within Europe.
I have to get something off my chest with regard to the Dutch translation of the word 'protection'. This is sometimes translated into Dutch as 'gewasbescherming' - with good reason, and the interpreters have been using that word repeatedly this evening - but the agenda also mentions 'gewasbestrijdingsmiddelen' on one occasion, which is, of course, the exact opposite of 'gewasbeschermingsmiddelen'. This mistake often occurs in the Dutch version of the Commission documents, as well as the document by Mr Lannoye, through no fault of his own, of course. I propose that something be done about this, and that we stop mixing up the terms 'onkruidbestrijding' and 'gewasbescherming'.
Thank you, Mr Blokland, for pointing that out. Naturally, both the rapporteur and the Presidency services will point out the need for a correction tomorrow, before the vote, to make all the texts the same.
Mr President, I want to thank the rapporteur for the way in which he has approached this complex issue and his willingness to entertain a wide range of reservations across the Committee and where possible to approach these efficaciously; and also my colleague, Mrs Van Brempt, for her work on this. I have only time to deal with one specific area, and it does not in any sense detract from my belief that the effective regulation of dangerous pesticides must be a priority task of this Parliament, and, indeed, this Commission.
My reservations lie in the section addressed by Paragraph 13 of Mr Lannoye's report, where we are calling on the Commission to notify us by the end of this year of the measures taken to ensure that useful substances which have low toxicity levels, and appear on Priority Lists 3 and 4, which have not been notified because of a limited commercial interest, or of high evaluation costs, may be so evaluated with the help of an appropriate restricted data package.
Why am I so concerned about this? I am concerned because there is a danger that some products of high toxicity which have not yet been regulated or properly examined, are still remaining in the market, whilst others, which are of no conceivable danger and are very low on Lists 3 and 4, are going to be taken out of the market because those who produce them, and they do indeed in some cases come into the category of essential uses, are likely to be unable to produce the complex dossier needed to go through all of the processes initially set out in what, as the rapporteur says, has been an extraordinarily slow process.
I just want to give the Committee one example of this: ad hominem arguments are always dangerous, but I have a producer in my own area who turned to a particular plant protection range of products because he was himself alarmed by the effect of dangerous pesticides as he had seen them. If I talk of things like Agent Orange, you will know exactly what I mean. Truly harmful substances.
He has produced a product, which I use myself, called Armilatox which is the only effective way of treating plant diseases like Honey Fungus. There is no way he could pay the estimated cost for the assessment of that product which is in a low toxicity range. It would be two or three times his annual turnover.
There has to be some way in which we could help people of this kind come up to the standard necessary, or at least present the relevant dossier over the period of time we now have. If we do not do that, we are flying in the face of all the statements in this House, not least by the rapporteur's party, that we should help small businesses. We should not just help the big battalions who can, of course, accept all of the high evaluation costs. If we do not do that in this very important area, we will have failed.
Mr President, I am grateful for the opportunity to discuss this issue here today. First, I wish to thank both Mr Lannoye and Mr Parish for their efforts in preparing the texts we have in front of us. I await with considerable interest the final text of the resolution.
My intention in publishing the Commission's report in August last year was twofold. First, to ensure greater transparency. Second, to improve understanding of the evaluation process for plant protection products and the problems confronting the Commission in meeting the impossible deadlines under the present directive.
In the present text of the resolution, there are a number of statements and assertions with which the Commission would strongly disagree. I could provide in due course a comprehensive reply to the resolution after its formal adoption. As you will all know, although the Commission report focused on our progress to date in the evaluation of active substances, it also has one eye firmly on the future. We all recognise that all evaluations will not be complete by 2003. There are many reasons for this, these are dealt with in the report and many of you will be familiar with them.
I would mention in particular, the mismatch between the ambitious targets set in the directive and the resources available to the Commission to deliver on these targets. This situation requires us to seek agreement on an approach to be taken in July 2003 as regards those substances and there will be several hundred of them where evaluations have yet to be completed.
Although the directive delegated this decision to the Commission through the comitology procedure, we considered that the issue was of sufficient importance to request your agreement on the approach to be taken in relation to these defended substances in 2003.
I share the view that this work should be completed in 2008. However, I can commit to it only with the provisos that deadlines are respected and sufficient resources are made available by all partners in the process. We should also be aware that major new scientific issues might arise that would necessitate requests for additional data, thus delaying the decision-making process.
The second point that needs to be highlighted is that the directive is now ten years old. It clearly needs to be improved. The preparation of the report has enabled us to reflect on how to effect these improvements without compromising the directive's principles. There are a number of areas where effectiveness could be improved and where problems that have arisen over the years could be resolved. Again, I appreciate your feedback in this regard and I envisage coming back with proposals to amend the directive later this year.
To this end, we are organising a stakeholder meeting in Greece in July in preparation for the Greek Presidency and we would welcome both the presence of Mr Lannoye and Mr Parish at those discussions to make sure that Parliament has a voice even in our preparatory work. Similarly, pesticide residues are an important aspect of this area of work and we intend to bring forward proposals in the coming months to consolidate and amend the basic legislation.
An important point is that the forthcoming proposals will be under the co-decision procedure. This will allow Parliament a full say in the final content of the legislation which of course I greatly welcome.
Mr President, I recognise that there are many issues we could discuss and there are many points in the texts in front of us with which I could take issue, but I do not want to take up too much time, and I think that these issues would be better discussed when we propose amending the directive. It would be remiss of me not to acknowledge the impact of July 2003 when several hundred substances will be withdrawn from the market. This will include substances where there are few or even no recognised alternatives. Member States and farmers insist that this could create serious problems.
The Commission is sensitive to this issue and is working with the Member States to see how such problems could be resolved and minimised without compromising safety. However, I note that the present text suggests that any authorisations granted for essential uses should have strict conditions attached. I will be careful to report this view of Parliament to the Member States.
Finally, I recognise that there is some impatience regarding the adoption by the Commission of a communication on sustainable use of pesticides. This is in the final stages of our internal consultation procedure and will be available in time, I hope, to form part of your summer reading.
To conclude, I appreciate receiving the conclusions of Parliament and look forward to coming to you with proposals for change later in the year.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0170/2002) by Mrs Myller, on the joint text approved by the Conciliation Committee for a European Parliament and Council decision on the Sixth Community Environment Action Programme 2001-2010 [PE-CONS 3618/1/2002 - C5-0171/2002 - 2001/0029(COD)].
Mr President, I would like to express my very warm thanks to everyone who has taken part in drafting and making decisions on the Sixth Environment Action Programme, including the groups' shadow rapporteurs, the members of the Conciliation Committee and the secretariat, and the country holding the Presidency, Spain, and the Commission. All the above have played a part in the conciliation process achieving an excellent result. We can be satisfied with this result since the conciliation process saw a very large number of Parliament's amendments accepted and we can be especially satisfied that the amendments which we managed to get through were very important in terms of quality.
All in all it can be said that the Sixth Environment Action Programme is a continuation of the Fifth Action Programme, although it has been criticised because when drafting of the Sixth Action Programme began, insufficient analysis of the Fifth Action programme had been completed as a basis. In any case the idea first presented in the Fifth Action Programme of integrating environmental policy with other policy areas is also the driving force behind this Sixth Action Programme and it is quite clear that only in this way can we make progress on environmental issues. All the different policy sectors have to work themselves to achieve the environmental goals. The environmental goals should of course be set on the basis of environmental considerations, but the responsibility for finding ways in which these goals can be reached should rest with the various sectors. We recognise that this is not easy. Today in this House agricultural and fisheries policy was discussed and we noticed that integrating environmental issues with these important matters appears to be very difficult in practice.
The support tools for this programme - for us to ensure that implementation of the programme is heading in the right direction - are thematic strategies. I am also satisfied that in conjunction with conciliation, agreement was reached on Parliament having full rights to participate in creating these strategies and deciding them and that they should be made sufficiently flexible.
Several important principles were approved in the conciliation process, among which it may be worth mentioning that for the first time we have a decision on European-wide environment taxes. The Council should now get to work and think about how and in which contexts this matter can be taken further. Of course, we do, however, have the Seville Summit decision on energy tax, for example. Another important principle is the fact that we have to finally start to examine the support policy carried out in the Member States and also at EU level. We cannot in any circumstances damage environmental policy by supporting actions disadvantageous to the environment. New strength was found to combat climate change and traffic pollution is also increasingly becoming an integral part of this joint effort.
Finally, I would still like to especially highlight the fact that approving policy for the urban environment on the initiative of Parliament as one of the new thematic strategies will pose challenges for all of us because this is a very horizontal question. We have to be able to find content for this thematic strategy on the urban environment in terms of environmental policy and improving the quality of life of our citizens. We hope that we will succeed in this.
Mr President, I would like to congratulate all those who have contributed to the programme, and also the Commission - I will explain why presently - and the Council, because in the final conciliation proceedings it clearly made every effort to accept and move closer to Parliament's position.
I would like to congratulate the Commission on the programme that it has drawn up. I think that it is evident that time has also taught the Commission to work along the right lines. An environmental action plan should contain broad guidelines, not annexes or specific measures, but rather it should be the main hook on which all future measures should hang. And in this respect, I think that the Commission has been capable of creating a viable programme that is full of common sense, which gives more authority to the Commission itself and to Europe than an ideal programme full of demands that is impossible to fulfil and implement, which would, therefore, have been unfair.
I must also commend the choice of thematic strategies. I think that this is a qualitative step forward that heralds a new way of working, in which scientific values are going to be taken into account, a report is going to be drawn up on the status of the issue, the costs and capacity for implementation are going to be assessed and, moreover, there is going to be better knowledge of what is happening in Europe before commencing the measures. I think that these thematic strategies are a measure that should be extended to many areas. They will even enable us, for example, to know what the costs are, which is one of the things that there is a demand for: when a policy is defined, for its costs to be defined.
I would also like to draw attention to the fact that the thematic strategies have to be applied to policy on climate change and emissions. We cannot just have strategies on motor fuels but not on heating. There is a risk, however, that applying the policies will damage the rural environment; a misunderstood and excessively broad taxation policy for certain products could cause huge damage to those who live far away from the territory and are caring for the countryside and the environment. I therefore call for a fair and balanced application.
Mr President, tomorrow, my group and, I hope, the entire European Parliament will vote for the Conciliation Committee's proposal for a decision on the Sixth Community Environment Action Programme. The Committee on the Environment, Public Health and Consumer Policy, with Mrs Myller as rapporteur, has put a great deal of work into improving the basic proposal from the Commission and making it more specific and has also been successful in her efforts. I should like to say a big thank-you to Mrs Myller, to all my fellow MEPs and, of course, to the entire Conciliation Committee for having made this work possible.
Clearly, my group would have liked to have seen a possibly more wide-ranging, target-oriented and concrete Environment Action Programme for the next ten years, in other words a real break with the trend in environmental policy and sustainable development. Now, we have a programme full of declarations of intent, using words such as 'promote', 'seek', 'encourage' and 'aim at'. If these are not to be empty hopes, more general policy statements must be transformed into concrete proposals which are then given shape and implemented.
We must place our hopes in Environment Commissioner Mrs Wallström and the thematic strategies which are now to be adopted through co-decision. The programme must stimulate the various players in society to solve environmental problems in an active and responsible manner. We as legislators, however, have, above all else, responsibility for setting objectives and determining the means of obtaining such development.
Mr President, honourable Members of the European Parliament, at the second reading in January, I commented that there was extensive agreement between the institutions on the programme and I hoped at that time that this would be an indication that the three institutions could quickly come to a final agreement on the programme. I was not disappointed and I also commended at the time the spirit with which Mrs Myller, as rapporteur, had approached the second reading. The fact that she focused her amendments with care and precision meant that it was possible to reach a sensible compromise with the Council.
This agreement provides an excellent basis for the Community's environment policy for the next ten years. The priorities: climate, biodiversity, health, resources and waste. The approach: a knowledge-based approach, consultation, assessment of costs and benefits - and the means: legislation, market instruments, integration, involving citizens and stakeholders, better implementation of Community law.
It is an action programme. Perhaps Mrs Schörling forgot to mention that there are also 104 different actions that are identified. It means that it is a programme for all - you can actually check on whether or not we deliver on these actions.
Integration is at the heart of the programme and the programme is at the heart of the Community's sustainable development strategy, which we shall be taking forward with Parliament's support as demonstrated in Strasbourg earlier this month, to the World Summit in Johannesburg after the summer, and from then on of course.
Once again, let me offer my congratulations to Mrs Myller; it is very much thanks to her and all the colleagues in the European Parliament who have worked to bring this proposal to the point of adoption that we now have this new Sixth Environmental Action Programme. The hard work is, however, only just beginning, especially for the Commission. I look forward to continuing cooperation between Commission and Parliament in the implementation of this programme. Next time when we have a formal opportunity, we should bring out the champagne.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0163/2002) by Mr Lange, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive on the reduction of the level of pollutant emissions from two and three-wheel motor vehicles and amending Directive 97/24/EC [PE-CONS 3615/2002 - C5-0136/2002 - 2000/0136(COD)].
Mr President, Commissioner, ladies and gentlemen, on Monday one of the major newspapers reported on the emissions legislation we are due to adopt tomorrow under the headline "Restrictions tightened up". This legislation certainly takes us a further step towards reducing atmospheric pollutants emitted by internal combustion engines. The new legislation before us means that by 2006 motorcycles and scooters will be just as clean as a modern car registered in the Euro III category.
It has taken us a long time to reach this stage. In the past, motorised two-wheel vehicles were somewhat ignored in emissions legislation. This has led to a situation in which the limit values for these vehicles are several times higher than the limit values for vehicles such as motor cars and heavy goods vehicles. There is no way we can justify a motorcycle with just one passenger emitting 17 times as much pollution as a motor car with up to four passengers. So it is both right and necessary that we have also initiated appropriate legislation in this area as well, and I believe that the result we have finally achieved is acceptable.
We have set limit values that cut permissible emissions by an average of 75%. I believe that is a figure we can all be proud of. We are to achieve it in two mandatory stages. We have argued a little bit, but in the end we have agreed on the second mandatory stage, so that by 2006 all newly registered motorcycles and scooters will be able to achieve this considerable reduction.
However, in addition to setting limit values, we have also put in place additional safety nets so that these limit values do not just have an impact at vehicle registration but also genuinely lead to motorcycles and scooters on the road with lower emissions. We have therefore agreed that from 2006 onwards the devices should continue to operate correctly for at least 30 000 km. This means that manufacturers must ensure that motorcycles remain clean in practice, on the road.
We further agreed that if there are reasonable grounds for doubt, the authorities can carry out in-service testing of vehicles and type testing to see if there is a mechanical, technical or perhaps maintenance-related fault leading to higher emissions. And we have also agreed that there should be no scope for cheating, so there can be no electronic cut-off devices.
There are various instances of manufacturers being able to produce fantastic results during the test cycle but with appalling emissions when the vehicles are running outside the test cycle. That is not acceptable. So we have agreed on a solid and comprehensive overall package. This is also evident in the fact that we have somewhat changed the test conditions for type approval. Up to now, a warm motorcycle was tested at 50 km. That is of course a long way from real operating conditions. We have therefore stipulated that measurement must start with a cold motorcycle and must also cover higher speed ranges, and also include an open-road section, because in practice motorcycles are of course scarcely driven at a maximum speed of 50 km. We also finally agreed on that under the conciliation procedure. So I think we can justifiably say that we have really put in place a further piece of the history of European air quality. This really is a success story for the European Union, which will mean that Europe's air is a great deal cleaner. I would like to thank everyone who has cooperated on this.
Mr President, first of all let me express my thanks to the European Parliament and in particular to the rapporteur, Mr Lange, for showing the necessary will to complete the conciliation agreement with the Council on this dossier. May I also express the wish that one day Mr Lange's report will be taken during the day. It is now the seventh time that we have begun such a debate at approximately 11.00 p.m. in the evening.
We can be pleased that an agreement on the fuels emission standards applicable to two and three wheel vehicles has been reached. This will ultimately provide for the introduction of a new dedicated motorcycle test in the 2006 standards as an option at the choice of the manufacturer. The implementation of this test in the EU will ensure the best possible environmental controls on these vehicles. We will maintain our efforts to finalise these test cycles on a harmonised basis with other parties as soon as possible. In this regard, the Commission will make a proposal as soon as possible, and if feasible by the end of this year, to the European Parliament and to the Council to introduce this new dedicated test cycle together with appropriate emission limits that are equivalent to those which are already foreseen for 2006 in this agreement.
At the same time, we will consider when a new dedicated motorcycle test will become the sole test for the user procedure for EU type approval. Accordingly, the Commission would like make a declaration that has been previously circulated in the institutions and it is as follows: The Commission reaffirms its objective to ensure the best possible environmental protection as laid in Article 95(3) of the Treaty. Accordingly, its proposal to include the new dedicated test cycle for motorcycles in the 2006 stage as provided for in Article 4(5), the Commission will also consider when this test will become the sole test procedure for the EU type approval.
The Commission takes note of the decision of the of the co-legislators in Article 3a according to which it is requested to present a proposal defining normal life and establishing supplementary provisions. On this occasion, the Commission recalls that according to its right of initiative in conformity with the Treaty, it is for the Commission to appreciate the timing and the content of any such proposal to be presented.
Thank you Commissioner.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the joint debate on the oral questions (B5-0019/02) and (B5-0020/02) to the Commission, on the situation in the European shipbuilding sector.
Mr President, Commissioner, ladies and gentlemen, for several years now there have been clear indications that the Republic of Korea has used subsidies in contravention of WTO rules to distort international competition in the shipbuilding sector to a considerable extent and with lasting effects. In June 2001 the Commission declared that its negotiations with South Korea had failed and recommended to the Council and Parliament to launch a WTO procedure to be accompanied by time-limited protection measures in favour of Europe's shipbuilding sector, which is in great danger.
Parliament voted in favour of this procedure and also recommended including gas tankers in these protection measures. A study by the Commission is now available on the competitive position for various types of shipbuilding and in particular gas tankers. This study has now been transmitted to the Council. I have several questions for the Commissioner regarding this brief summary of the position. Firstly, when will the study be made available to Parliament and to the public? Secondly, does the study confirm the need to launch a WTO procedure against South Korea? Thirdly, are there differences of opinion about the study within the Commission? Fourthly, when will the Commission launch the WTO procedure, and will it continue to provide for the introduction of protection measures for sectors which have suffered damage?
My fifth question is how many jobs have been put at risk in Europe because of this distortion in competition. Sixth, how many jobs have already been lost because no WTO measures have been introduced over the last two years and no accompanying protection measures have been taken? My seventh question is how many orders the European shipbuilding industry has lost over the last two years.
My final question, Commissioner, is how you regard the situation and the discussions held by the Council on this subject. Mrs Riis-Jørgensen is here with us and the situation in the Council seems to be similar to that in Parliament. There are great controversies raging in the Member States as to whether the Commission has come up with an appropriate procedure, as on the one hand it is proposing to launch a WTO procedure and on the other it is intending to offset this with protection measures. The overwhelming majority of this House considered, when we voted on the Riis-Jørgensen report, that this was the right approach. I assume that there will continue to be an overwhelming majority for this in future, but I still wish to ask the Commissioner to give us some information on what measures he proposes, and to explain this to the Council as part of the new discussions now that the study has been transmitted to the Council.
Mr President, I am aware that I am going to repeat what the previous speaker said, because it is the same old story. Here we are again discussing shipbuilding and the unfair practices of South Korea in the sector.
I have no doubt that while we are here splitting hairs, Korean shipyards will be working at full capacity. I would also like to point out that this discussion on the unfair practices of this Asian country began in 1998 and so far no action has been taken against the Republic of South Korea, but rather we spend time discussing whether or not it is a good idea to include one category or another in the defence mechanism, which the European Commission designed nearly two years ago. I do not think I am wrong in saying that at this rate we will end up including pleasure boats.
I would also like to point out that in November 2001 in this House we approved the inclusion of gas carriers, ferries and boats for the transport of motor vehicles, which is part of the complaint to the WTO, but they were not included in the defence mechanism.
Surprisingly, that proposal did not receive the necessary support from the Council, so the whole matter is still on hold, which is truly shameful. I would like to call for solidarity between the countries of the European Union, the same solidarity on which we have built this community of Europe and which in recent times appears to have faded, because without it, European shipbuilders will soon have disappeared, and we will be accountable to thousands of families.
Mr President, despite the support given by the European Parliament last November and the Commission's expectations for a successful outcome of the discussions in the Council, no decision on the temporary defence mechanism, TDM, was taken at the meeting of industry ministers in December last year.
On the request of European industry, the Commission has launched an update of its Trade Barrier Regulation investigation which has just been concluded. The Commission took note of the findings of the TBR report at its session on 7 May and authorised its transmission to the Council. The updated TBR report will be discussed by Member States at the TBR Committee on 29 May.
The updating investigation concludes that the findings of the first investigation as concerns the sectors of container ships and product and chemicals tankers were confirmed, namely that the Korean subsidies in question were causing adverse affects to the EU industry within the meaning of the WTO Subsidies Agreement.
As regards developments in 2001 in the LNG - natural gas carriers - sector, the updated TBR reports stresses the considerable increase in the Korean market shares and concludes that further examination is necessary to determine whether a consistent trend emerges over the longer term. The Commission will therefore continue to monitor the market.
The Commission's proposal on the temporary defence mechanism on which the European Parliament was consulted in November 2001, is provisionally planned to be discussed again during the next Industry Council meeting which is scheduled for 6 June. The Commission holds that a joint double response is necessary, that is the WTO complaint and the temporary defence mechanism. Furthermore, the Commission welcomes the common position agreed by OECD members in Paris to launch fresh discussions on a new agreement on shipbuilding involving major non-OECD shipbuilding nations.
The Commission considers that these are important steps towards addressing the problems raised by the Korean practices, both in connection with the TBR case and temporary defence mechanism and, in the long-term, the OECD agreement. It therefore intends to actively participate in these discussions and carefully evaluate developments. There were also other detailed questions, I can transmit some replies in the form of our annual report and after having discussed with my colleagues who are working with this file, Mr Lamy and Mr Monti.
Mr President, Commissioner, ladies and gentlemen, exactly one year ago, on 14 May 2001, the Council authorised the Commission to launch a WTO dispute resolution procedure in order to prevent unfair competitive practices by the Republic of Korea. Not only has there been no improvement since then, if anything the disparity has become even greater. International competition is still being grossly distorted by South Korea's price dumping, meaning a further loss of world market share for the European Union. There is a danger that these structural imbalances will become even more marked. For example, South Korea's shipyards are making enormous efforts to get orders for certain types of ship, such as cruise ships, which up to now have been Europe's domain. These continuing problems are putting a strain on a sector of European industry that has had to cope with a difficult adaptation process in recent years. That applies both to capacity reduction and to the need to step up quality and productivity in the remaining yards.
The regional impact of this structural change has been and continues to be at its most severe in the peripheral regions. If the very existence of Europe's shipbuilding industry is not to be jeopardised, the protection measures proposed by the Commission for the duration of the dispute resolution procedure are vital. That is why it is important for the Council to approve time-limited protection measures of this kind immediately. Furthermore, the procedures for levying anti-dumping and countervailing duties need to be consistently applied in accordance with the General Agreement on Tariffs and Trade.
Up to now, threats have had no discernible effect on South Korea's behaviour. It is now time for clear-cut action!
Mr President, there is of course one matter we keep coming back to. It is the same alliance every time, and that does not improve matters. There seems to be no doubt at all that the South Koreans are granting state subsidies which contravene WTO rules. However, there is considerable disagreement as to what should be done about this.
The Commission is solely responsible for initiating a WTO procedure against South Korea. In spite of unambiguous requests from the Council and the European Parliament, the Commission, together with Commissioner Lamy as the person responsible for this area, have, however, so far shown an impressive ability to ignore these requests. For quite incomprehensible reasons, Mr Lamy refuses to initiate a WTO procedure unless, at the same time, state subsidies for European shipyards are introduced; or, to put it another way, Mr Lamy will only try to have the South Korean practice deemed unlawful if Europe itself introduces an unlawful practice. As I see it, we in Europe would only damage our own case through such an approach. Hopefully, you, Mr Liikanen, can, however, explain the wisdom of this position, though I doubt it. As rapporteur last autumn, I did a lot of work to stop this link from being made, and I am still doing so. State subsidies have never been of benefit to anything at all and are expensive for the Member States. As, incidentally, I also did in a still unanswered letter I wrote together with my fellow MEP, Mrs Kauppi, from Finland, I would most strongly urge Commissioner Lamy to initiate a WTO procedure against South Korea straight away. The Group of the European Liberal, Democrat and Reform Party makes the same proposal in Amendment No 3.
In Danish shipyards, employees have already begun to be fired on the grounds that it is no longer possible to compete with the huge state subsidies paid by the Koreans. This is therefore a very important matter, especially for the area in which I was elected, and I would urge that a WTO procedure be initiated.
With reference to the issue of unemployment, I would refer to the ELDR Group's Amendment No 4.
Mr President, Commissioner, ladies and gentlemen, this evening, giving an opinion that I share, a fellow Member described the proposal for the common fisheries policy put forward by Commissioner Fischler as cutting off your head to get rid of a migraine. Fisheries and shipbuilding, which are so closely linked, are matters of deep concern in many Member States, in regions of the European Union such as Galicia and in cities such as mine, Vigo, where shipbuilding and fishing are the source of employment and means of living for many families.
In December 2000, a report from Parliament set out the threats to shipbuilding in Europe: crisis in the fisheries sector, flags of convenience in the merchant navy and the risks of ships registered in a Community country being built outside of Europe. This is all because we are incapable of standing up to a situation of unfair competition in the face of a reality of disloyalty and dumping, while we wait for the Commission and the Council to adopt courageous and firm decisions of great political significance.
I think that the naval sector accepts and desires the European Union's objectives: streamlining of the shipbuilding industry, an increase in productivity, an increase in the competitiveness of shipyards, improving the environment, which are objectives that can be achieved in a situation of transparency and equality, but not with the disadvantage of dumping and unfair competition.
We therefore ask for a link to be established between the temporary defence mechanism and the decisions adopted by the WTO on measures undertaken by the Community against Korea, and therefore we also ask for the protection mechanism to be extended to sectors of the market such as gas carriers, ferries and roll-on roll-off (Ro-Ro) vessels, as the complaint made to the WTO also includes them, as well as container ships, oil and chemical tankers and natural gas tankers.
To conclude: the Regulation should be adopted before it is too late and the shipyards have closed down because nothing can be done. What is worse is that if the European Union does not support shipbuilding through temporary investment, it may be giving an invitation to those who practise dumping and unfair competition to extend those practices to other sectors of the economy, such as the automotive industry and electronics. Both possibilities go against the transparency and freedom of competition that Europe and the European people want.
Commissioner, let us not be too late. The migraine will disappear because we will have lost our heads.
Mr President, it really is very late now! I confess that I am tired, but not too tired to fight for jobs in Europe's shipbuilding industry. Over the next few days the whole world - or at least its football fans - will be focussing on Japan and South Korea. However, in view of the shipbuilding situation I would rather avert my gaze from the Far East. The background remains the same - dumping prices in the Korean shipyards. The distortion in competition already described and recently confirmed in a Community report is becoming worse because of the ending of subsidies in Europe. As a consequence, more and more maritime companies are closing down and the many job losses associated with this mean only one thing: the European shipbuilding industry is fighting for its life!
What are we in Europe doing? That is what I am constantly asked as a Member for a coastal area. I feel like telling the people affected that Parliament has done its homework but that the other two key players are neglecting their responsibilities. Let me mention a few points to illustrate why I am so angry. We are now discussing our third resolution in this House and we gave our agreement to time-limited protection measures a long time ago. And yet support for our shipyards has still not been given the go-ahead. Why? Because the Council has still not reached agreement and the Commission unfortunately still has to take into consideration types of ship that are already covered by the WTO complaint. That is why I would like to clearly restate the key points of our common policy here in Parliament.
We urgently need to take action at Community level. This needs to be taken immediately, in the form of a WTO complaint, and, as we have heard, the Council is meeting next week in any case. This Community action needs to go hand in hand with temporary support for Europe's shipyards. Failing that, we will find ourselves playing football without a full defence, at the risk of labouring the footballing analogy. The wheels of the complaint procedure turn very slowly, but meanwhile Europe's shipbuilding sector is dying. We should not underestimate the declaratory effect of a WTO complaint, but at the same time we need to have powerful and immediate measures in reserve. The resolution before you clearly calls for both these things, so that I expect the cross-party amendment to receive broad support in tomorrow's vote.
Thank you Commissioner.
I have received four motions for resolutions pursuant to Rule 42(5) of the Rules of Procedure.